As filed with the Securities and Exchange Commission on September 23, 2014 1933 Act Registration File No. 333-62298 1940 Act File No. 811-10401 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. [X] TRUST FOR PROFESSIONAL MANAGERS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, including Area Code) (414) 287-3338 Rachel A. Spearo, Esq. U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Carol A. Gehl, Esq. Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, Wisconsin 53202 (414) 273-3500 As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box) [] Immediately upon filing pursuant to Rule 485(b). [X] on September 26, 2014 pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(a)(1). [] 60 days after filing pursuant to Rule 485 (a)(1). [] 75 days after filing pursuant to Rule 485 (a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment No. 458 to the Registration Statement of Trust for Professional Managers is being filed to add the audited financial statements and certain related financial information for the fiscal period ended May 31, 2014 for M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund and M.D. Sass Equity Income Plus Fund, and to make other permissible changes under Rule 485(b). M.D. Sass Equity Income Plus Fund Institutional Class (Trading Symbol: MDEIX) Retail Class (Trading Symbol: MDEPX) M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Institutional Class Shares (Trading Symbol: MDSIX) Retail Class Shares (Trading Symbol: MDSHX) Prospectus September 26, 2014 The Securities and Exchange Commission (“SEC”) has not approved or disapproved of these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. M.D. Sass Equity Income Plus Fund M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Each a series of Trust for Professional Managers (the “Trust”) TABLE OF CONTENTS SUMMARY SECTION 1 M.D. Sass Equity Income Plus Fund 1 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund 5 PURCHASE AND SALE OF FUND SHARES, TAXES AND FINANCIAL INTERMEDIARY COMPENSATION 10 INVESTMENT STRATEGIES, RISKS AND DISCLOSURE OF PORTFOLIO HOLDINGS 11 Investment Objectives 11 Principal Investment Strategies 11 Principal Risks of Investing in the Funds 14 Portfolio Holdings Information 18 MANAGEMENT OF THE FUNDS 18 The Advisers 18 Portfolio Managers 19 Prior Performance of Similar Accounts 21 SHAREHOLDER INFORMATION 22 Choosing a Share Class 22 Equity Income Plus Fund Retail Class Sales Charge Reductions and Waivers 23 Share Price 25 How to Purchase Shares 26 How to Redeem Shares 29 Exchanging Shares 32 Tools to Combat Frequent Transactions 32 Other Fund Policies 33 DISTRIBUTION OF FUND SHARES 35 The Distributor 35 Equity Income Plus Fund Rule 12b-1 Distribution and Shareholder Servicing Plans 35 1-3 Year Duration U.S. Agency Bond Fund Rule 12b-1 Distribution and Shareholder Servicing Plan 36 Payments to Financial Intermediaries 36 DISTRIBUTIONS AND TAXES 37 Distributions 37 Federal Income Tax Consequences 37 FINANCIAL HIGHLIGHTS 39 Table of Contents - Prospectus Summary Section M.D. Sass Equity Income Plus Fund Investment Objective The M.D. Sass Equity Income Plus Fund (the “Equity Income Plus Fund” or the “Fund”) seeks to generate income as well as capital appreciation, while emphasizing downside protection. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Equity Income Plus Fund.You may qualify for sales charge discounts if you or your family invest, or agree to invest in the future, at least $50,000 in the Fund’s Retail Class shares.More information is available from your financial professional and under “Shareholder Information – Equity Income Plus Fund Retail Class Sales Charge Reductions and Waivers” beginning on page 23 of the Prospectus and under “Additional Purchase and Redemption Information – Retail Class Sales Charge Reductions and Waivers” beginning on page 38 of the Statement of Additional Information (the “SAI”). Shareholder Fees (fees paid directly from your investment) Institutional Class Retail Class Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 5.75% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% 0.75% Distribution (12b-1) Fees None 0.25% Shareholder Servicing Fees None 0.10% Other Expenses 0.54% 0.46% Total Annual Fund Operating Expenses 1.29% 1.56% Fee Waiver and/or Expense Reimbursement -0.54% -0.46% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(1) 0.75% 1.10% (1) Pursuant to an operating expense limitation agreement between M.D. Sass, LLC, the Equity Income Plus Fund’s investment adviser (“M.D. Sass”), and the Fund, M.D. Sass has agreed to waive its management fees and/or reimburse Fund expenses to ensure that Total Annual Fund Operating Expenses (exclusive of interest, acquired fund fees and expenses, leverage and tax expenses, brokerage commissions, and extraordinary expenses) do not exceed 0.75% and 1.10% of the Equity Income Plus Fund’s average daily net assets for the Institutional Class and Retail Class shares, respectively, through at least June 29, 2016.The operating expense limitation agreement can be terminated only by, or with the consent of, the Trust’s Board of Trustees (the “Board of Trustees”).M.D. Sass is permitted to be reimbursed for management fee reductions and/or expense payments made in the prior three fiscal years, subject to the limitations on Fund expenses described herein. Example This Example is intended to help you compare the costs of investing in the Equity Income Plus Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.The fee waiver/reimbursement arrangement discussed in the table above is reflected only through June 29, 2016.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Share Class One Year Three Years Five Years Ten Years Institutional Class $77 $314 $615 $1,472 Retail Class $681 $964 $1,303 $2,259 Table of Contents - Prospectus 1 Portfolio Turnover The Fund pays transaction costs, such as commissions and/or bid/ask spreads, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may generate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in the Total Annual Fund Operating Expenses or in the Example, affect the Fund’s performance.During the period from June 28, 2013 through May 31, 2014, the Equity Income Plus Fund’s portfolio turnover rate was 53.61% of the average value of its portfolio. Principal Investment Strategies The Equity Income Plus Fund seeks to achieve its investment objective by normally investing in a diversified portfolio of rigorously researched, dividend paying, common stocks M.D. Sass, LLC (“M.D. Sass”) believes are undervalued.M.D. Sass will also seek to enhance equity returns by writing (selling) covered call options with exercise prices that are generally above the current market prices of the underlying stocks.Additionally, for hedging purposes, to protect the Fund from significant market declines that may occur before the expiration of the put option, the Fund will periodically buy put options on equity security indices.The value of an index put option generally increases as the prices of the stocks constituting the index decrease, and generally decreases as those stocks increase in price.From time to time, the Fund may reduce or eliminate its holdings of put options, resulting in an increased exposure to a market decline. The combination of the diversified portfolio of dividend paying common stocks, the steady additional cash flow from the sale of covered call options and the downside protection from index put options are intended to provide the Equity Income Plus Fund with positive absolute returns over time with less downside risk than a diversified portfolio of equity investments. Under normal market conditions, the Equity Income Plus Fund will invest at least 80% of its net assets (including any borrowing for investment purposes) in equity securities with a minimum market capitalization needed to be included in the Russell 1000® Large Cap Value Index.As of May 31, 2014, the minimum market capitalization for inclusion in the Russell 1000® Large Cap Value Index was $439 million.The Fund’s investments in equity securities will consist primarily of common stock, but may also include convertible securities and securities of other investment companies and exchange-traded funds (“ETFs”) that invest in equity securities.The Fund may also purchase securities of companies that are offered in an initial public offering (“IPO”). To construct the Equity Income Plus Fund’s investment portfolio, M.D. Sass selects investments using its rigorous, fundamental research process that seeks to identify dividend-paying companies that M.D. Sass believes are undervalued, and whose fair value, as determined by M.D. Sass, exceeds its current market price.The Fund’s portfolio will typically consist of common stocks of 25 to 50 companies . M.D. Sass may sell a security if its value becomes unattractive, such as when its fundamentals deteriorate, or when other investment opportunities exist that may have more attractive total return potential.Additionally, M.D. Sass will generally reduce the Equity Income Plus Fund’s position in a security if the market value of the security exceeds 5% of the Fund’s assets. Principal Risks Before investing in the Equity Income Plus Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested, and the amount of risk you are willing to take.Remember, in addition to possibly not achieving your investment goals, you could lose all or a portion of your investment in the Fund over long or even short periods of time.The principal risks of investing in the Fund are: Table of Contents - Prospectus 2 · General Market Risk.Certain securities selected for the Fund’s portfolio may be worth less than the price originally paid for them, or less than they were worth at an earlier time. · Management Risk.M.D. Sass’ judgments about the attractiveness, value and potential appreciation of the Fund’s investments may prove to be incorrect and the investment strategies employed by M.D. Sass in selecting investments for the Fund may not result in an increase in the value of your investment or in overall performance equal to other similar investment vehicles having similar investment strategies. · Focused Portfolio Risk.The Fund invests in a limited number of companies.Therefore, changes in the value of a single security may have a more significant effect on the value of the Fund’s portfolio than for other funds that invest in a greater number of companies. · Equity Market Risk. Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change. · Large-Cap Companies Risk.Larger, more established companies may be unable to respond quickly to new competitive challenges such as changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. · Mid-Cap Companies Risk.Mid-cap companies may not have the management experience, financial resources, product diversification and competitive strengths of large-cap companies and, therefore, their securities tend to be more volatile than the securities of larger, more established companies, making them less liquid than other securities. · Options Risk.Options may be more volatile than investments directly in the underlying securities, involve additional costs and may involve a small initial investment relative to the risk assumed.In addition, the value of an option may not correlate perfectly to the underlying securities index or overall securities markets. · Covered Call Option Risk.When the Fund writes a call option, its ability to participate in the capital appreciation of the underlying obligation is limited.There is no assurance that a closing transaction on a call option can be effected at a favorable price.During the option period, the covered call writer has, in return for the premium received, given up the opportunity for capital appreciation above the exercise price should the market price of the underlying security increase, but has retained the risk of loss should the price of the underlying security decline. · Index Put Option Purchase Risk.If the Fund has purchased an index option and exercises it before the closing index value for that day is available, it runs the risk that the level of the underlying index may subsequently change.If such a change causes the exercised option to fall out-of-the-money, the Fund will be required to pay the difference between the closing index value and the exercise price of the option (times the applicable multiplier) to the assigned writer.If an index put option purchased by the Fund were permitted to expire without being exercised, its premium would represent a loss realized by the Fund. · Convertible Securities Risk.The market value of a convertible security performs like that of a regular debt security, that is, if market interest rates rise, the value of the convertible security falls. · Investment Company and Exchange-Traded Fund Risk.When the Fund invests in other investment companies, including ETFs, it will bear additional expenses based on its pro rata share of the other investment company’s or ETF’s operating expenses, including the potential duplication of management fees.The risk of owning an ETF generally reflects the risks of owning the underlying investments the ETF holds.The Fund also will incur brokerage costs when it purchases and sells ETFs. Table of Contents - Prospectus 3 · Initial Public Offering Risk.The Fund may purchase securities of companies that are offered in an IPO.The risk exists that the market value of IPO shares will fluctuate considerably due to factors such as the absence of a prior public market, unseasoned trading, the small number of shares available for trading and limited information about the issuer.When the Fund’s asset base is small, a significant portion of the Fund’s performance could be attributable to investments in IPOs, because such investments would have a magnified impact on the Fund. · Tax Risk.Call option premiums received by the Fund will be recognized upon the exercise, lapse, sale or other disposition of the option and will be taxed as short-term or long-term capital gain or loss.The Fund’s transactions in options are subject to special tax rules, the effect of which may have adverse tax consequences for the Fund, and which may result in adverse tax consequences for the Fund’s shareholders.An investor in the Fund should consult his or her tax adviser to determine the suitability of the Fund as an investment and the tax treatment of Fund distributions. Performance When the Equity Income Plus Fund has been in operation for a full calendar year, performance information will be shown in this Prospectus.Updated performance information is available on the Fund’s website at www.mdsassfunds.com or by calling the Fund toll-free at 1-855-MDS-FUND (1-855-637-3863). Management Investment Adviser M.D. Sass is the Equity Income Plus Fund’s investment adviser. Portfolio Managers The individuals below have served as the Equity Income Plus Fund’s portfolio managers as follows: Name Served with the Fund Since Primary Title Martin D. Sass June 2013 Chief Executive Officer and Equity Team Chief Investment Officer Ari Sass June 2013 Senior Vice President and Senior Equity Analyst For important information about the purchase and sale of Fund shares, tax information and financial intermediary compensation, please turn to “Purchase and Sale of Fund Shares, Taxes and Financial Intermediary Compensation” on page 10. Table of Contents - Prospectus 4 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Investment Objective The M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund (the “1-3 Year Duration U.S. Agency Bond Fund” or the “Fund”) seeks to achieve a high and stable rate of total return, when and as opportunities are available in the context of preserving capital in adverse markets. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the 1-3 Year Duration U.S. Agency Bond Fund. Shareholder Fees (fees paid directly from your investment) Institutional Class Shares Retail Class Shares None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.30% 0.30% Distribution and Service (12b-1) Fees None 0.25% Other Expenses 0.41% 0.41% Acquired Fund Fees and Expenses 0.01% 0.01% Total Annual Fund Operating Expenses(1) 0.72% 0.97% Fee Waiver/Expense Reimbursement -0.01% -0.01% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(2) 0.71% 0.96% (1) Please note that Total Annual Fund Operating Expenses in the table above do not correlate to the ratio of Expenses to Average Net Assets found within the “Financial Highlights” section of this prospectus, which does not include Acquired Fund Fees and Expenses. (2) Pursuant to an operating expense limitation agreement between M.D. Sass Investors Services, Inc., the 1-3 Year Duration U.S. Agency Bond Fund’s investment adviser (“MDSIS”), and the Fund, MDSIS has agreed to waive its management fees and/or reimburse Fund expenses to ensure that Total Annual Fund Operating Expenses (exclusive of any front-end or contingent deferred loads, taxes, leverage, interest, brokerage commissions, expenses incurred in connection with any merger or reorganization, dividends or interest expenses on short positions, acquired fund fees and expenses or extraordinary expenses such as litigation) do not exceed 0.70% and 0.95% of the 1-3 Year Duration U.S. Agency Bond Fund’s average daily net assets for the Institutional Class and Retail Class shares, respectively, through at least September 28, 2016.The operating expense limitation agreement can be terminated only by, or with the consent of, the Trust’s Board of Trustees (the “Board of Trustees”).MDSIS is permitted to be reimbursed for management fee reductions and/or expense payments made in the prior three fiscal years, subject to the limitations on Fund expenses described herein. Example This Example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the 1-3 Year Duration U.S. Agency Bond Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.The fee waiver/reimbursement arrangement discussed in the table above is reflected only through September 28, 2016.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Share Class One Year Three Years Five Years Ten Years Institutional Class $73 $229 $400 $894 Retail Class $98 $308 $535 $1,189 Table of Contents - Prospectus 5 Portfolio Turnover The Fund pays transaction costs, such as commissions and/or bid/ask spreads, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in the Total Annual Fund Operating Expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the 1-3 Year Duration U.S. Agency Bond Fund’s portfolio turnover rate was 72.73% of the average value of its portfolio . Principal Investment Strategies To achieve its investment objective, the 1-3 Year Duration U.S. Agency Bond Fund invests at least 95% of its assets in U.S. Government and agency mortgage-backed securities (“MBS”) and other securities issued or guaranteed by the U.S. Government, its agencies or instrumentalities (including Ginnie Mae, Fannie Mae and Freddie Mac, as defined below), and collateralized mortgage obligations (“CMOs”), backed by U.S. Government and agency MBS.Some of the Fund’s investments may be backed by the full faith and credit of the U.S. Government, while others may be supported only by the discretionary authority of the U.S. Government or only by the credit of the issuing agency or instrumentality. Under normal market conditions, the target dollar-weighted average effective duration for the 1-3 Year Duration U.S. Agency Bond Fund is expected to range between 1 and 3 years.Duration is a measure of a fixed income security’s price sensitivity to changes in interest rates.Duration takes into account a security’s cash flows over time, including the possibility that a security might be prepaid by the issuer or redeemed by the holder prior to its stated maturity date.In contrast, maturity measures only the time until final payment is due.The duration of the Fund’s portfolio is expressed in years and measures the portfolio’s change in value for changes in interest rates.The Fund may also invest in U.S. Treasury bills.The securities held by the Fund may be fixed or variable rate obligations.The Fund may also purchase securities on a when-issued or delayed-delivery basis. To construct the 1-3 Year Duration U.S. Agency Bond Fund’s investment portfolio, the Fund’s investment adviser, M.D. Sass Investors Services, Inc. (“MDSIS”), utilizes a process based on rigorous quantitative tests.These tests include projecting underlying mortgage prepayment rates under a variety of interest rate scenarios and demographic trends, with regard to any given security’s sensitivity to cash flow risk.The nature of such testing is to measure homeowner refinancing/prepayment behavior, relative to mortgage rate changes, and other factors influencing such behavior.MDSIS’ process is primarily structured to create value through intensive (i.e. bottom-up) security selection, portfolio construction and relative value trading.Top-down macro issues and factors are incorporated into the process when considered by MDSIS to be appropriate.MDSIS may sell a security if its value becomes unattractive, such as when its fundamentals deteriorate, or when other investment opportunities exist that may have more attractive yields. Principal Risks Before investing in the 1-3 Year Duration U.S. Agency Bond Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested, and the amount of risk you are willing to take.Remember, in addition to possibly not achieving your investment goals, you could lose all or a portion of your investment in the Fund over long or even short periods of time.The principal risks of investing in the Fund are: · General Market Risk.Certain securities selected for the Fund’s portfolio may be worth less than the price originally paid for them, or less than they were worth at an earlier time. Table of Contents - Prospectus 6 · Management Risk.MDSIS’ judgments about the attractiveness, value and potential appreciation of the Fund’s investments may prove to be incorrect and that the investment strategies employed by MDSIS in selecting investments for the Fund may not result in an increase in the value of your investment or in overall performance equal to other similar investment vehicles having similar investment strategies. · Fixed Income Securities Risks.Interest rates may go up resulting in a decrease in the value of the fixed income securities held by the Fund.Fixed income securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.Limited trading opportunities for certain fixed income securities may make it more difficult to sell or buy a security at a favorable price or time. · Issuer Risk.Securities issued by U.S. Government agencies and instrumentalities have different levels of U.S. Government credit support.Some are backed by the full faith and credit of the U.S. Government, while others are supported by only the discretionary authority of the U.S. Government or only by the credit of the agency or instrumentality.No assurance can be given that the U.S. Government will provide financial support to U.S. Government-sponsored instrumentalities because they are not obligated to do so by law.Guarantees of timely prepayment of principal and interest do not assure that the market prices and yields of the securities are guaranteed nor do they guarantee the net asset value or performance of the Fund, which will vary with changes in interest rates, MDSIS’ success and other market conditions. · Mortgage-Backed Securities Risks: · Prepayment Risk of Mortgage-Backed Securities.In times of declining interest rates, the Fund’s higher yielding securities will be prepaid and the Fund will have to replace them with securities having a lower yield. · Extension Risk of Mortgage-Backed Securities.In times of rising interest rates, mortgage prepayments will slow causing portfolio securities considered short or intermediate term to be long-term securities which fluctuate more widely in response to changes in interest rates than shorter term securities. · Liquidity Risk.The risk that a particular investment may be difficult to purchase or sell and that the Fund may be unable to sell illiquid securities at an advantageous time or price or purchase securities in an amount sufficient to achieve its desired level of exposure. · When-Issued Securities Risk.The risk that the price or yield obtained in a when-issued transaction may be less favorable than the price or yield available in the market when the securities delivery takes place, or that failure of a party to a transaction to consummate the trade may result in a loss to the Fund or missing an opportunity to obtain a price considered advantageous. Performance The bar chart below demonstrates the risks of investing in the 1-3 Year Duration U.S. Agency Bond Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual total returns for one year and since inception compare with those of a broad measure of market performance.The Fund’s past performance, before and after taxes, is not necessarily an indication of how it will perform in the future.Updated performance information is available on the Fund’s website at www.mdsassfunds.com or by calling the Fund toll-free at 1-855-MDS-FUND (1-855-637-3863). Table of Contents - Prospectus 7 Institutional Class Shares(1) Calendar Year Returns as of December 31 The returns shown in the bar chart are for Institutional Class shares.The performance of the Retail Class shares will differ due to differences in expenses. The 1-3 Year Duration U.S. Agency Bond Fund’s calendar year-to-date return as of June 30, 2014 was 1.18%.During the period shown in the bar chart, the highest performance for a quarter was 0.69% (for the quarter ended September 30, 2012).The lowest performance was -0.70% (for the quarter ended June 30, 2013). Average Annual Total Returns (for the Periods Ended December 31, 2013) One Year Since Inception Institutional Class Shares Return Before Taxes -0.37% 1.17% Return After Taxes on Distributions -0.85% 0.72% Return After Taxes on Distributions and Sale of Fund Shares -0.21% 0.73% Retail Class Shares Return Before Taxes -0.54% 1.05% The BofA Merrill Lynch 1-3 Year US Treasury Index (reflects no deduction for fees, expenses or taxes) 0.36% 0.59% Morningstar Short Government Index(1) (reflects no deduction for fees, expenses or taxes) 0.21% 0.78% ( 1) The Morningstar Short Government Index is an unmanaged index that tracks the performance of U.S. Treasury and U.S. Government Agency bonds with maturities between one and four years. Institutional Class shares of the Fund commenced operations on June 30, 2011.Retail Class shares of the Fund commenced operations on December 30, 2011.Performance shown for Retail Class shares for the period from June 30, 2011 until December 30, 2011 reflects the performance of Institutional Class shares. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns are calculated using the historical highest individual federal marginal income tax rates in effect and do not reflect the effect of state and local taxes.The after-tax returns shown are not relevant to those investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts (“IRA”).The after-tax returns for Retail Class shares will vary. In certain cases, the figure representing “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period.A higher after-tax return results when a capital loss occurs upon redemption and provides an assumed tax benefit to the investor. Table of Contents - Prospectus 8 Management Investment Adviser M.D. Sass Investors Services, Inc. is the Fund’s investment adviser. Portfolio Managers The individuals below have served as the 1-3 Year Duration U.S. Agency Bond Fund’s portfolio managers as follows: Name Served with the Fund Since Primary Title Hugh R. Lamle June 2011 President and Director Dominic Bruno June 2011 Senior Vice President and Head Fixed Income Portfolio Manager Nancy Persoons June 2011 Vice President and Fixed Income Portfolio Manager Lipkee Lu, CFA June 2011 Vice President and Fixed Income Portfolio Manager Steve Clancy, CFA September 2012 Vice President and Fixed Income Portfolio Manager For important information about the purchase and sale of Fund shares, tax information and financial intermediary compensation, please turn to “Purchase and Sale of Fund Shares, Taxes and Financial Intermediary Compensation” on page 10. Table of Contents - Prospectus 9 Purchase and Sale of Fund Shares, Taxes and Financial Intermediary Compensation Purchase and Sale of Fund Shares You may purchase or redeem shares of the Equity Income Plus Fund and the 1-3 Year Duration U.S. Agency Bond Fund (together, the “Funds” or “M.D. Sass Funds”) by mail (M.D. Sass Funds, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transaction, or by contacting the Funds by telephone at 1-855-MDS-FUND (1-855-637-3863).Investors who wish to purchase or redeem Fund shares through a financial intermediary should contact the financial intermediary directly.Minimum initial and subsequent investment amounts are shown below. Share Purchase Amounts Institutional Class Retail Class Equity Income Plus Fund Minimum Initial Investment – All Accounts $1,000,000 $2,500 Minimum Subsequent Investment – All Accounts $25,000 $100 1-3 Year Duration U.S. Agency Bond Fund Minimum Initial Investment – All Accounts $100,000 $1,000 Minimum Subsequent Investment – All Accounts $1,000 $100 Tax Information The Funds’ distributions will be taxed as ordinary income or long-term capital gain, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account (“IRA”).You may be taxed later upon withdrawal of monies from such tax-deferred arrangements. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer, or other financial intermediary (such as a bank), the Funds and their related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Funds over another investment.Ask your adviser or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 10 Investment Strategies, Risks and Disclosure of Portfolio Holdings Investment Objectives The Equity Income Plus Fund seeks to generate income as well as capital appreciation, while emphasizing downside protection. The 1-3 Year Duration U.S. Agency Bond Fund seeks to achieve a high and stable rate of total return, when and as opportunities are available in the context of preserving capital in adverse markets. Change in Investment Objectives.Each Fund’s investment objective may be changed without the approval of the Fund’s shareholders upon 60 days’ prior written notice to shareholders.A Fund may not make any change in its policy of investing in securities suggested by the Fund’s name without first changing the Fund’s name and providing shareholders with at least 60 days’ prior written notice. Principal Investment Strategies M.D. Sass Equity Income Plus Fund Investments in Equity Securities.Under normal market conditions, at least 80% of the Equity Income Plus Fund’s net assets (including any borrowing for investment purposes) will be invested in equity securities.To achieve its investment objective, the Equity Income Plus Fund invests in a diversified portfolio of equity securities that pay dividends.The Equity Income Plus Fund’s investments in equity securities will consist primarily of common stocks.An investment in a company’s equity securities represents a proportionate ownership interest in that company.Compared with other asset classes, equity investments have greater potential for gain and are subject to greater fluctuations in market value.In addition to common stocks, the Fund may invest in shares of other investment companies and ETFs that invest in equity securities and other equity-linked instruments (such as convertible securities).The Equity Income Plus Fund may also purchase securities of companies that are offered in an IPO. To construct the Equity Income Plus Fund’s investment portfolio, M.D. Sass selects investments using its rigorous, fundamental research process that seeks to identify dividend-paying companies that M.D. Sass believes are undervalued, and whose fair value, as determined by M.D. Sass, exceeds its current market price.M.D. Sass’ investment selection consists of a five-step process: 1. leveraging the experience of its investment professionals as well as its management and industry contacts to generate potential investment ideas; 2. screening potential securities usinga minimum set of criteria, including, but not limited to, above-average dividend yield in excess of the S&P 500 Index and high current annualized cash flow from dividends and option premiums; 3. fundamental research of investment opportunities through extensive discussion with management, suppliers, customers and competitors, on-site due diligence, review of public filings and transcripts of company events and detailed financial modeling and analysis; 4. evaluation of each potential security using a proprietary valuation model; and 5. constructing the Fund’s portfolio. M.D. Sass may sell a security if its value becomes unattractive, such as when its fundamentals deteriorate, or when other investment opportunities exist that may have more attractive yields.Additionally, M.D. Sass may decide to reduce the Equity Income Plus Fund’s position in a security if the market value of the security exceeds 5% of the Fund’s assets. Table of Contents - Prospectus 11 Covered Call Options.The Equity Income Plus Fund seeks to enhance equity returns, lower the overall volatility of the Fund’s investment portfolio and generate incremental cash flow by writing (selling) covered call options that are out of the money.The call option exercise prices are selected for each individual security to balance M.D. Sass’ view of the security’s appreciation potential with increased income.A call option gives the holder (buyer) the right to purchase a security at a specified price (the exercise price) at any time until a certain date (the expiration date).A written call option is “covered” if the Fund owns the underlying security subject to the call option at all times during the option period.A call option is out of the money if the exercise price is above the current market price for the underlying security.The Equity Income Plus Fund writes covered call options on securities held by the Fund in an attempt to realize, through the receipt of premiums, a greater return than would be realized on the underlying securities alone. Index Put Options.The Equity Income Plus Fund may periodically buy index put options with the objective of obtaining downside protection from a significant equity market decline that may occur over a specified period.The value of an index put option generally increases as the underlying securities or indices decrease, and the value of the puts generally decrease as those stocks (and the index) increase in price.An index fluctuates with changes in the market values of the securities included in the index.Options on indices give the holder the right to receive an amount of cash upon exercise of the option.Receipt of this cash amount will depend upon the closing level of the index upon which the option is based being less than (in the case of a put option) the exercise price of the option.Each of the exchanges has established limitations governing the maximum number of put options on the same index that may be bought or written by a single investor, whether acting alone or in concert with others (regardless of whether such options are written on the same or different exchanges or are held or written on one or more accounts or through one or more brokers).Under these limitations, option positions of all investment companies advised by M.D. Sass are combined for purposes of these limits.Pursuant to these limitations, an exchange may order the liquidation of positions and may impose other sanctions or restrictions.These position limits may restrict the number of listed options that the Equity Income Plus Fund may purchase. Temporary Strategies; Cash or Similar Investments.For temporary defensive purposes, M.D. Sass may invest up to 100% of the Equity Income Plus Fund’s total assets in high-quality, short-term debt securities and money market instruments.For longer periods of time, the Fund may hold a substantial cash position.These short-term debt securities and money market instruments include shares of government money market mutual funds U.S. Government securities and U.S. Government Agency securities.Taking a temporary defensive position in cash or holding a large cash position for an extended period of time may result in the Fund not achieving its investment objective.Furthermore, to the extent that the Fund invests in money market mutual funds for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market funds’ management fees and operational expenses. M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Investments in U.S. Government and Agency Securities; Mortgage-Backed Securities.To achieve its investment objective, the 1-3 Year Duration U.S. Agency Bond Fund invests at least 95% of its assets in U.S. Government and agency MBS and other securities issued or guaranteed by the U.S. Government, its agencies or instrumentalities (including Ginnie Mae, Fannie Mae and Freddie Mac).MBS represent direct or indirect participations in, or are secured by and payable from, mortgage loans secured by real property, and include single- and multi-class pass-through securities and CMOs.Such securities may be backed by the full faith and credit of the U.S. Government, such as the Government National Mortgage Association, commonly known as “Ginnie Mae,” while other such securities may be supported only by the discretionary authority of the U.S. Government, such as the Federal National Mortgage Association, commonly known as “Fannie Mae,” and the Federal Home Loan Mortgage Corporation, commonly known as “Freddie Mac.”Moreover, other such securities may only be supported by the credit of the issuing agency or instrumentality.U.S. Government obligations include securities issued or guaranteed as to principal and interest by the U.S. Government.U.S. Treasury obligations differ mainly in the length of their maturity.Treasury bills, the most frequently issued marketable government securities, have a maturity of up to one year and are issued on a discount basis. Table of Contents - Prospectus 12 MBS are subject to variability of cash flows or maturity uncertainty.This derives from homeowners’ options in timing the repayment of their mortgage debt.Many MBS differ in their vulnerability to this degree of maturity uncertainty.The 1-3 Year Duration U.S. Agency Bond Fund will seek to invest in MBS with relatively limited degrees of cash flow volatility and, thereby, typically have a relatively stable value in volatile markets.MDSIS believes that a focus on U.S. Government and U.S. Government agency securities will provide the 1-3 Year Duration U.S. Agency Bond Fund with a high credit quality profile that historically has had benefits in turbulent market dislocations. To construct the 1-3 Year Duration U.S. Agency Bond Fund’s investment portfolio, MDSIS utilizes a process based on rigorous quantitative tests.These tests include projecting underlying mortgage prepayment rates under a variety of interest rate scenarios and demographic trends, with regard to any given security’s sensitivity to cash flow risk.The nature of such testing is to measure homeowner refinancing/prepayment behavior, relative to mortgage rate changes, and other factors influencing such behavior.MDSIS’ process is primarily structured to create value through intensive (i.e. bottom-up) security selection, portfolio construction and relative value trading.Top-down macro issues and factors are incorporated into the process when considered by MDSIS to be appropriate.MDSIS may sell a security if its value becomes unattractive, such as when its fundamentals deteriorate, or when other investment opportunities exist that may have more attractive yields. Duration.Duration is a measure of a fixed income security’s price sensitivity to changes in interest rates.Duration takes into account a security’s cash flows over time, including the possibility that a security might be prepaid by the issuer or redeemed by the holder prior to its stated maturity date.In contrast, maturity measures only the time until final payment is due, and does not take into account a security’s cash flow over time.The duration of the 1-3 Year Duration U.S. Agency Bond Fund’s portfolio is expressed in years and measures the portfolio’s change in value for changes in interest rates.Given the Fund’s 1 to 3 year duration target, it is estimated that a 1% change in the general level of interest rates will generate a 1% to 3% change in the market value of the 1-3 Year Duration U.S. Agency Bond Fund’s holdings.For example, if interest rates decline by 1%, the market value of a portfolio with a duration of two years would rise by approximately 2% and conversely, if interest rates increase by 1%, the market value of the portfolio would decline by approximately 2%.(Note that this does not include the income earned during the period of increasing or decreasing interest rates). Variable and Floating Rate Obligations.Certain of the obligations in which the 1-3 Year Duration U.S. Agency Bond Fund may invest may be variable or floating rate obligations in which the interest rate is adjusted either at predesignated periodic intervals (variable rate) or when there is a change in the index rate of interest on which the interest rate payable on the obligation is based (floating rate).The 1-3 Year Duration U.S. Agency Bond Fund determines the maturity of variable or floating rate instruments in accordance with SEC rules that allow the Fund to consider certain of such instruments as having maturities that are less than the maturity date on the face of the instrument. When-Issued Securities.The 1-3 Year Duration U.S. Agency Bond Fund may purchase securities on a when-issued or delayed-delivery basis.The Fund may purchase securities in this manner in order to secure an advantageous price and yield, but the value of the security could change before settlement.Therefore, although the Fund will make such commitments only with the intention of actually acquiring the securities, it may sell the securities before settlement if it is deemed advisable for investment reasons. Table of Contents - Prospectus 13 Temporary Strategies; Cash or Similar Investments.For temporary defensive purposes, MDSIS may invest up to 100% of the 1-3 Year Duration U.S. Agency Bond Fund’s total assets in high-quality, short-term debt securities and money market instruments.For longer periods of time, the Fund may hold a substantial cash position.These short-term debt securities and money market instruments include shares of government money market mutual funds and U.S. Government securities.Taking a temporary defensive position in cash or holding a large cash position for an extended period of time may result in the Fund not achieving its investment objective.Furthermore, to the extent that the Fund invests in money market mutual funds for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market funds’ management fees and operational expenses. Principal Risks of Investing in the Funds Before investing in the Funds, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested, and the amount of risk you are willing to take.Remember, in addition to possibly not achieving your investment goals, you could lose all or a portion of your investment in a Fund.The principal risks of investing in the Funds are: General Market Risk.The market value of a security may move up or down, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than the price originally paid for it, or less than it was worth at an earlier time.Market risk may affect a single issuer, industry, sector of the economy or the market as a whole.U.S. markets have experienced significant volatility in recent years.The securities markets have experienced reduced liquidity, price volatility, credit downgrades, increased likelihood of default, and valuation difficulties, all of which may increase the risk of investing in securities held by the Funds. Management Risk.The ability of a Fund to meet its investment objective is directly related to the investment adviser’s investment strategies for the Fund.The value of your investment in the Fund may vary with the effectiveness of the investment adviser’s research, analysis and asset allocation among portfolio securities.If the investment adviser’s investment strategies do not produce the expected results, the value of your investment could be diminished or even lost entirely. Fixed Income Securities Risks. (applies to the 1-3 Year Duration U.S. Agency Bond Fund only)Interest rates may go up resulting in a decrease in the value of the fixed income securities held by the 1-3 Year Duration U.S. Agency Bond Fund.Fixed income securities with longer maturities sometimes offer higher yields, but are subject to greater price shifts as a result of interest rate changes than fixed income securities with shorter maturities such as those emphasized by the Fund.Limited trading opportunities for certain fixed income securities may make it more difficult to sell or buy a security at a favorable price or time. Issuer Risk. (applies to the 1-3 Year Duration U.S. Agency Bond Fund only)Securities issued by U.S. Government Agencies and instrumentalities have different levels of U.S. Government credit support.Ginnie Mae pass-through mortgage certificates are backed by the full faith and credit of the U.S. Government.U.S. Government-sponsored entities, such as Fannie Mae and Freddie Mac, may be chartered by acts of Congress, but their securities are neither issued nor guaranteed directly by the U.S. Government.However, in September 2008, at the discretion of the U.S. Treasury, Fannie Mae and Freddie Mac were placed into conservatorship under the Federal Housing Finance Agency, an independent regulator.Although the U.S. Government has provided financial support to Fannie Mae and Freddie Mac during times of financial distress, and has stated that it intends to provide sufficient financial support in the future to enable Fannie Mae and Freddie Mac to honor all of their obligations, per the February 11, 2011 “Reforming America’s Housing Finance Market” report released by the U.S. Treasury, no assurance can be given that the U.S. Government will always do so. Investors should remember that guarantees of timely prepayment of principal and interest do not assure that the market prices and yields of the securities are guaranteed nor do they guarantee the net asset value or performance of the 1-3 Year Duration U.S. Agency Bond Fund, which will vary with changes in interest rates, the MDSIS’ success and other market conditions. Table of Contents - Prospectus 14 Mortgage-Backed Securities Risk. (applies to the 1-3 Year Duration U.S. Agency Bond Fund only)Mortgage-backed securities are subject to the risks generally associated with fixed income securities listed above.The risk of prepayment is more likely to occur when interest rates fall because many borrowers refinance mortgages to take advantage of more favorable rates.Prepayments on mortgage-backed securities are also affected by other factors, such as the volume of home sales.The 1-3 Year Duration U.S. Agency Bond Fund’s yield will be reduced if cash from prepaid securities is reinvested in securities with lower interest rates.The risk of prepayment may also decrease the value of mortgage-backed securities.The value of these securities may decline in value because of mortgage foreclosures or defaults on the underlying obligations. Prepayment and Extension Risk. (applies to the 1-3 Year Duration U.S. Agency Bond Fund only) Many types of fixed income securities, including MBS, are subject to prepayment risk.Prepayment occurs when the issuer of a fixed income security can repay principal prior to the security’s maturity.Fixed income securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.In addition, the potential impact of prepayment features on the price of a fixed income security can be difficult to predict and result in greater volatility.On the other hand, rising interest rates could cause prepayments of the obligations to decrease, extending the life of mortgage- and asset-backed securities with lower payment rates.This is known as extension risk and may increase the 1-3 Year Duration U.S. Agency Bond Fund’s sensitivity to rising rates and its potential for price declines. Liquidity Risk. (applies to the 1-3 Year Duration U.S. Agency Bond Fund only)Infrequent trading of securities may also lead to an increase in their price volatility.Liquidity risk also refers to the possibility that the 1-3 Year Duration U.S. Agency Bond Fund may not be able to sell a security or close out an investment contract when it wants to.If this happens, the Fund will be required to hold the security or keep the position open, and it could incur losses. When-Issued Securities Risk. (applies to the 1-3 Year Duration U.S. Agency Bond Fund only)The price of securities purchased on a when-issued basis, which may be expressed in yield terms, is fixed at the time the commitment to purchase is made, but delivery and payment for the when-issued securities take place at a later date.When-issued securities involve the risk that the price or yield obtained in a transaction (and therefore the value of a security) may be less favorable than the price or yield (and therefore the value of a security) available in the market when the securities delivery takes place.In addition, when the 1-3 Year Duration U.S. Agency Bond Fund engages in when-issued transactions, it relies on the other party to consummate the trade.Failure of such party to do so may result in the 1-3 Year Duration U.S. Agency Bond Fund incurring a loss or missing an opportunity to obtain a price considered advantageous. Focused Portfolio Risk.(applies to the Equity Income Plus Fund only)The Equity Income Plus Fund invests in a limited number of companies.Therefore, changes in the value of a single security may have a more significant effect on the value of the Fund’s portfolio than for other funds that invest in a greater number of companies. Equity Market Risk. (applies to the Equity Income Plus Fund only)Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change.These investor perceptions are based on various and unpredictable factors including: expectations regarding government, economic, monetary and fiscal policies; inflation and interest rates; economic expansion or contraction; and global or regional political, economic and banking crises.If you held common stock of any given issuer, you would generally be exposed to greater risk than if you held preferred stocks and debt obligations of the issuer because common stockholders generally have inferior rights to receive payments from issuers in comparison with the rights of preferred stockholders, bondholders and other creditors of such issuers. Table of Contents - Prospectus 15 Convertible Securities Risk. (applies to the Equity Income Plus Fund only)A convertible security is a fixed-income security (a debt instrument or a preferred stock) which may be converted at a stated price within a specified period of time into a certain quantity of the common stock of the same or a different issuer.Convertible securities are senior to common stock in an issuer’s capital structure, but are usually subordinated to similar non-convertible securities.While providing a fixed-income stream (generally higher in yield than the income derivable from common stock but lower than that afforded by a similar non-convertible security), a convertible security also gives an investor the opportunity, through its conversion feature, to participate in the capital appreciation of the issuing company depending upon a market price advance in the convertible security’s underlying common stock. Large-Cap Companies Risk. (applies to the Equity Income Plus Fund only)Larger, more established companies may be unable to respond quickly to new competitive challenges such as changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. Mid-Cap Companies Risk. (applies to the Equity Income Plus Fund only)Generally, mid-cap companies may have more potential for growth than companies with larger market capitalizations.Investing in mid-cap companies, however, may involve greater risk than investing in large-cap companies, and these risks are passed on to the Equity Income Plus Fund.Mid-cap companies may not have the management experience, financial resources, product diversification and competitive strengths of large-cap companies.Therefore, their securities may be more volatile than the securities of larger, more established companies, making them less liquid than other securities.Mid-cap company stocks may also be bought and sold less often and in smaller amounts than larger company stocks.Because of this, if M.D. Sass wants to sell a large quantity of a mid-cap company’s stock, it may have to sell at a lower price than it might prefer, or it may have to sell in smaller than desired quantities over a period of time. Options Risk. (applies to the Equity Income Plus Fund only)Options contracts are subject to the same risks as the investments in which the Equity Income Plus Fund invests directly, but also may involve risks different from, and possibly greater than, the risks associated with investing directly in the underlying securities.Investments in options involve additional costs, may be more volatile than other investments and may involve a small initial investment relative to the risk assumed.If M.D. Sass incorrectly forecasts the value of securities in using an option contract, the Equity Income Plus Fund might have been in a better position if the Fund had not entered into the contract.In addition, the value of an option may not correlate perfectly to the underlying financial asset, index or other investment or overall securities markets. Covered Call Option Risk. (applies to the Equity Income Fund Plus only)When the Equity Income Plus Fund writes a call option, its ability to participate in the capital appreciation of the underlying obligation is limited.There is no assurance that a closing transaction on a call option can be effected at a favorable price.During the option period, the covered call writer has, in return for the premium received, given up the opportunity for capital appreciation above the exercise price should the market price of the underlying security increase, but has retained the risk of loss should the price of the underlying security decline. Table of Contents - Prospectus 16 Index Put Option Purchase Risk. (applies to the Equity Income Plus Fund only) If the Equity Income Plus Fund has purchased an index option and exercises it before the closing index value for that day is available, it runs the risk that the level of the underlying index may subsequently change.If such a change causes the exercised option to fall out-of-the-money, the Equity Income Plus Fund will be required to pay the difference between the closing index value and the exercise price of the option (times the applicable multiplier) to the assigned writer.If an index put option purchased by the Equity Income Plus Fund were permitted to expire without being exercised, its premium would represent a loss realized by the Fund. Shares of Other Investment Companies Risk. (applies to the Equity Income Plus Fund only) The Equity Income Plus Fund may invest in shares of other investment companies, including ETFs, as a means to pursue its investment objective.Federal law generally prohibits a fund from acquiring shares of an investment company if, immediately after such acquisition, the fund and its affiliated persons would hold more than 3% of such investment company’s total outstanding shares.This prohibition may prevent the Equity Income Plus Fund from allocating its investments in an optimal manner.You will indirectly bear fees and expenses charged by the underlying funds in addition to the Equity Income Plus Fund’s direct fees and expenses and, as a result, your cost of investing in the Fund will generally be higher than the cost of investing directly in the underlying fund shares. Exchange-Traded Funds Risk. (applies to the Equity Income Plus Fund only)The Equity Income Plus Fund may purchase ETF shares.An investment in an ETF generally presents the same primary risks as an investment in a conventional mutual fund (i.e., one that is not exchange traded) that has the same investment objective, strategies and policies.The price of an ETF can fluctuate within a wide range, and the Fund could lose money investing in an ETF if the prices of the securities owned by the ETF go down.In addition, ETFs are subject to the following risks that do not apply to conventional mutual funds: (1) the market price of the ETF’s shares may trade at a discount to their NAV; (2) an active trading market for an ETF’s shares may not develop or be maintained; or (3) trading of an ETF’s shares may be halted if the listing exchange’s officials deem such action appropriate, the shares are de-listed from the exchange, or the activation of market-wide “circuit breakers” (which are tied to large decreases in stock prices) halts stock trading generally.Additionally, ETFs have management fees, which increase their cost. Initial Public Offering Risk. (applies to the Equity Income Plus Fund only)The Equity Income Plus Fund may purchase securities of companies that are offered in an IPO.The risk exists that the market value of IPO shares will fluctuate considerably due to factors such as the absence of a prior public market, unseasoned trading, the small number of shares available for trading and limited information about the issuer.The purchase of IPO shares may involve high transaction costs.IPO shares are subject to market risk and liquidity risk.When the Equity Income Plus Fund’s asset base is small, a significant portion of the Fund’s performance could be attributable to investments in IPOs, because such investments would have a magnified impact on the Fund. Tax Risk. (applies to the Equity Income Plus Fund only)Call option premiums received by the Equity Income Plus Fund will be recognized upon the exercise, lapse, sale or other disposition of the option and will be taxed as short-term or long-term capital gain or loss.The call options employed by the Equity Income Plus Fund reduce risk to the Fund by diminishing its risk of loss in offsetting positions in substantially similar or related property, thereby potentially giving rise to “straddles” under federal income tax rules.The straddle rules may require the Equity Income Plus Fund to defer certain losses on positions within a straddle, and to terminate or suspend the Fund’s holding period for certain securities in which the Fund does not yet have a long-term holding period or has not yet satisfied the holding period required for the receipt of “qualified dividend” income from the investment.As a result, the Equity Income Plus Fund cannot assure any level of regular distributions of investment company taxable income (income other than net capital gain) and cannot assure you as to any level of distributions of net capital gain. Table of Contents - Prospectus 17 The Equity Income Plus Fund expects to generate premiums from the writing of call options.The Fund will recognize a short-term capital gain in an amount equal to the premium received upon the expiration of an option that it has written.If the Equity Income Plus Fund enters into a closing transaction, the difference between the amount paid to close out its option position and the premium received for writing the option will be short-term capital gain or loss.Transactions involving the disposition of the Fund’s underlying securities (whether pursuant to the exercise of a call option or otherwise) will give rise to either short-term or long-term capital gains or losses.Due to the tax treatment of securities on which call options have been written, it is expected that most of the gains from the sale of the underlying securities held by the Equity Income Plus Fund will be short-term capital gains.Because the Equity Income Plus Fund does not have control over the exercise of the call options it writes, such exercises or other required sales of the underlying stocks may force the Fund to realize capital gains or losses at inopportune times. The Equity Income Plus Fund’s transactions in options are subject to special and complex U.S.federal income tax provisions (including, in addition to the straddle tax rules described above, tax rules regarding constructive sales, wash sales and short sales) that may, among other things: (i)treat dividends that would otherwise constitute “qualified dividend” income taxed at lower rates as non-qualified dividend income taxed at higher rates; (ii)treat dividends that would otherwise be eligible for the corporate dividends-received deduction as ineligible for such treatment; (iii)disallow, suspend or otherwise limit the allowance of certain losses or deductions; (iv) accelerate income recognition to the Fund; (v)convert long-term capital gain taxed at lower rates into short-term capital gain or ordinary income taxed at higher rates; and (vi)convert an ordinary loss or deduction into a capital loss (the deductibility of which is more limited). Portfolio Holdings Information A description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio holdings is available in the Funds’ Statement of Additional Information (“SAI”).Disclosure of the Funds’ holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the annual and semi-annual reports to Fund shareholders and in the quarterly holdings report on Form N-Q.The annual and semi-annualreports to Fund shareholders are available free of charge by contacting the M.D. Sass Funds, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701 or calling 1-855-MDS-FUND (1-855-637-3863), or by visiting the Funds’ website at www.mdsassfunds.com.The Form N-Q is available on the SEC’s website at www.sec.gov. Management of the Funds The Advisers The 1-3 Year Duration U.S. Agency Bond Fund and M.D. Sass Equity Income Fund have entered into investment advisory agreements (each, an “Advisory Agreement”) with MDSIS and M.D. Sass (together, with their affiliates, the “Advisers”).The Advisers are located at 1185 Avenue of the Americas, 18th Floor, New York, New York 10036.The Advisers are registered investment advisers and, together with their affiliates, manage more than $6 billion in mutual funds, separate accounts, hedge funds and private equity funds.Under the Advisory Agreements, the Advisers manage the Funds’ investments subject to the supervision of the Board of Trustees.For the fiscal year ended May 31, 2014, MDSIS received management fees as a percentage of average daily net assets of 0.29% of the 1-3 Year Duration U.S. Agency Bond Fund’s average daily net assets, net of waivers.The Equity Income Plus Fund compensates M.D. Sass for its services at the annual rate of 0.75% of its average annual net assets, payable on a monthly basis. Table of Contents - Prospectus 18 Fund Expenses.Each Fund is responsible for its own operating expenses.However, pursuant to operating expense limitation agreements between the Advisers and the Funds, each Adviser has agreed to waive its management fees and/or reimburse expenses to ensure that Total Annual Fund Operating Expenses (exclusive of interest, acquired fund fees and expenses, leverage and tax expenses, dividends and interest expenses on short positions, brokerage commissions, and extraordinary expenses) do not exceed a Fund’s average net assets on an annual basis as follows: Fund Institutional Class Retail Class Equity Income Plus Fund 0.75% 1.10% 1-3 Year Duration U.S. Agency Bond Fund 0.70% 0.95% Any waiver of management fees or payment of expenses made by an Adviser may be reimbursed by the applicable Fund in subsequent years if the Advisers so request.This reimbursement may be requested if the aggregate amount actually paid by a Fund toward operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the applicable limitation on Fund expenses at the time of waiver.The Advisers are permitted to be reimbursed for management fee waivers and/or expense payments made in the prior three fiscal years.Any such reimbursement will be reviewed and ratified by the Board of Trustees.A Fund must pay its current ordinary operating expenses before its Adviser is entitled to any reimbursement of management fees and/or expenses.The operating expense limitation agreement for the 1-3 Year Duration U.S. Agency Bond Fund is in effect through at least September 28, 2016, and the operating expense limitation agreement for the Equity Income Plus Fund is in effect through at least June 29, 2016.A Fund’s operating expense limitation agreement may be terminated only by, or with the consent of, the Board of Trustees. A discussion regarding the basis of the Board of Trustees’ approval of each Advisory Agreement is available in the Funds’ semi-annual report to shareholders for the six-month period ended November 30, 2013. The Funds, as series of the Trust, do not hold themselves out as related to any other series of the Trust for purposes of investment and investor services, nor do they share the same investment adviser with any other series of the Trust. Portfolio Managers The Advisers use a team approach for portfolio security selection and decision-making.Martin D. Sass, the Equity Income Plus Fund’s portfolio manager, is ultimately responsible for the Equity Income Plus Fund’s day-to-day investment decisions.The portfolio managers for the 1-3 Year Duration U.S. Agency Bond Fund are jointly responsible for the 1-3 Year Duration U.S. Agency Bond Fund’s day-to-day investment decisions.The names and backgrounds of the Funds’ portfolio management team members are as follows: Martin D. Sass Mr. Sass serves as Chairman and Chief Executive Officer of M.D. Sass, having founded the firm in 1972.Prior to founding M.D. Sass, Mr. Sass served as President of Neuwirth Management and Research Cooperation, and directed the Special Situations Department of Argus Research Corp.Mr. Sass has been a professional in the investment business since 1963.He received a B.S. in Accounting from Brooklyn College of the City University of New York, and studied finance in graduate programs at New York University and City College of New York. Table of Contents - Prospectus 19 Ari Sass, CFA® Mr. Sass serves as Senior Vice President with the Equity team.Prior to joining M.D. Sass in 2004, Mr. Sass was CEO and Co-Founder of Insound, LLC, a diversified niche media and marketing firm founded in 1999. Previously, he was Manager of Finance at Elektra Entertainment Group and held positions at Bear Stearns and Deloitte and Touche.Mr. Sass has 10 years of investment experience.He holds a B.A., Economics from the University of Michigan, an M.B.A. from New York University, and is a CFA charterholder. Hugh R. Lamle Mr. Lamle serves as President of MDSIS.Mr. Lamle joined MDSIS in 1974.Mr. Lamle is also President and founder of M.D. Sass-Macquarie Financial Strategies Management LLC, which invests in new investment management company startups and buy outs.Mr. Lamle is on the Board of ICE Futures U.S. and ICE Futures Climate Exchange.Mr. Lamle has over 40 years of investment experience.He received a B.A. in Political Science and Economics from Queens College, and an M.B.A. in Finance and Investments from Baruch College of the City University of New York. Dominic Bruno Mr. Bruno serves as Senior Vice President and Head Fixed Income Portfolio Manager of MDSIS.Prior to joining MDSIS in 1989, Mr.Bruno was a Futures and Options analyst for Merrill Lynch.Previously, Mr. Bruno was a Futures and Options analyst for the Chicago Board of Trade, a Mortgage-Backed Securities Portfolio Manager and Interest Rate Risk Manager with United Savings Association of Texas, and a Senior Investment Officer at Aetna Life and Casualty.Mr.Bruno has 32years of investment experience.He received a M.A. degree in Economics from the University of Maryland and a B.A. degree from St. Joseph’s College. Nancy Persoons Ms. Persoons serves as a Vice President and Fixed Income Portfolio Manager of MDSIS.Prior to joining MDSIS in 1989, Ms. Persoons was on the Fixed Income trading desk at Prudential-Bache Securities.Ms. Persoons has 29 years of investment experience.She holds a B.A., Economics and Business, State University of New York, Plattsburgh. Lipkee Lu, CFA® Mr. Lu serves as a Vice President and Fixed Income Portfolio Manager of MDSIS.Prior to joining MDSIS in 2009, Mr.Lu was Vice President/Senior Portfolio Manager at Alliance Bernstein Investments, Inc. from 2005 to 2008.Previously, he was a Senior Vice President and Structured Product Portfolio Manager at Deerfield Capital Management LLC from March 2001 to 2005 and a Portfolio Manager and Quantitative Analyst at Zurich Scudder Investments, Inc. from 1997 to 2001.Mr.Lu has 15years of investment experience.He received a B.A. degree in Economics and a M.S. degree in Finance from the University of Wisconsin—Madison, and a M.B.A. in Quantitative Finance from the University of Chicago. Steve Clancy, CFA® Mr. Clancy serves as a Vice President and Fixed Income Portfolio Manager of MDSIS.Prior to joining MDSIS in 2012, Mr. Clancy served as Vice President/Portfolio Manager at Dwight Asset Management where he helped to manage and trade a $9 billion portfolio of Agency and non-Agency MBS.Mr. Clancy has 10 years of investment experience.Mr. Clancy holds a B.A. in Mathematics and Economics from Cornell University and also holds the CFA designation. CFA® is a registered trademark owned by the CFA Institute. The SAI provides additional information about the portfolio managers’ compensation, other accounts managed and ownership of securities in the Funds. Table of Contents - Prospectus 20 Prior Performance of Similar Accounts The table below provides some indication of the risks of investing in the Funds by showing changes in the performance of the M.D. Sass Two-Year Fixed Income Composite and the M.D. Sass Enhanced Equity Composite (each, a “Composite”) and by comparing the Composite performance with a broad measure of market performance.The performance shown is the performance of all of the Advisers’ fully discretionary accounts managed using investment objectives, policies and strategies that are substantially similar to the investment objective, policies and strategies that the Portfolio Managers use to manage the Funds.The M.D. Sass Two Year Fixed Income Composite has been managed by the 1-3 Year Duration U.S. Agency Bond Fund’s portfolio management team since its inception on January 1, 1993.The M.D. Sass Enhanced Equity Composite has been managed by the Equity Income Plus Fund’s portfolio management team since its inception on June 1, 2009.A Fund’s performance may not correspond with the performance of the discretionary private accounts comprising the related Composite. The Composite returns are calculated by the Advisers based on total return, including gains or losses plus income, after deducting all costs incurred by the accounts, and including reinvested distributions.Composite returns are calculated using a gross asset-weighted return relying on beginning-of-period market values.The average investment management fee for accounts included in the M.D. Sass Two Year Fixed Income Composite is 0.26%.The average investment management fee for accounts included in the M.D. Sass Enhanced Equity Composite is 0.89%.You should note that the Funds compute and disclose their average annual total return using the standard formula set forth in rules promulgated by the SEC, which differs in certain respects from the methods used to compute total return for the Composites.The performance of the Composites may have been lower had they been calculated using the standard formula promulgated by the SEC.The private accounts comprising the Composites are not subject to certain investment limitations, diversification requirements and other restrictions imposed by the Investment Company Act of 1940, as amended (the “1940 Act”) and the Internal Revenue Code of 1986, as amended.Additionally, if applicable, such limitations, requirements and restrictions might have adversely affected the performance results of the Composites. M.D. Sass Enhanced Equity Composite The performance data set forth below is for the M.D. Sass Enhanced Equity Composite and is not the performance results of the Equity Income Plus Fund.This performance data should not be considered indicative of the Equity Income Plus Fund’s future performance. Calendar Year Total Returns for the periods ending December 31, 2013: One Year Three Years Since Inception (6/1/2009) M.D. Sass Enhanced Equity Composite (Net of Fees) 18.09% 9.48% 12.06% CBOE S&P 500 BuyWrite Index (BXM) 13.26% 8.00% 10.63% (reflects no deduction for fees, expenses or taxes) M.D. Sass Two Year Fixed Income Composite The performance data set forth below is for the M.D. Sass Two Year Fixed Income Composite and is not the performance results of the 1-3 Year Duration U.S. Agency Bond Fund.This performance data should not be considered indicative of the 1-3 Year Duration U.S. Agency Bond Fund’s future performance. Table of Contents - Prospectus 21 Calendar Year Total Returns for the periods ending December 31, 2013: One Year Five Years Ten Years Since Inception (1/1/1993) M.D. Sass Two Year Fixed Income Composite (Net of Fees) 0.55% 2.65% 3.29% 4.61% The BofA Merrill Lynch 1-3 Year US Treasury Index(1) (reflects no deduction for fees, expenses or taxes) 0.36% 1.09% 2.56% 4.17% The BofA Merrill Lynch 1-3 Year US Treasury Index is an unmanaged index that tracks the performance of the direct sovereign debt of the U.S. Government having a maturity of at least one year and less than three years. Shareholder Information Choosing a Share Class The Funds offer Institutional Class and Retail Class shares in this Prospectus.The different classes of shares represent investments in the same portfolio of securities, but the classes are subject to different expenses and may have different share prices as outlined below. Institutional Class Shares.Institutional Class shares of each Fund are offered for sale at net asset value (“NAV”) without the imposition of a sales charge or Rule 12b-1 distribution and shareholder servicing fees.Institutional Class shares also pay lower annual expenses than Retail Class shares Institutional Class shares are available to a limited type of investor, and may only be purchased by the following entities, subject to applicable investment minimums: other mutual funds; endowments; foundations; bank trust departments or trust companies.Institutional Class shares may also be offered, with no initial or subsequent investment minimums, to: · retirement plans such as 401(a), 401(k) or 457 plans; · certain IRAs if the amounts invested represent rollover distributions from investments by any of the retirement plans invested in the Fund; · registered investment advisers investing on behalf of clients in exchange for an advisory, management or consulting fee; · trustees of the Trust, former Fund trustees, employees of affiliates of the Fund and Adviser and other individuals who are affiliated with the Fund (this also applies to any spouse, parents, children, siblings, grandparents, grandchildren and in-laws of those mentioned) and Adviser affiliate employee benefit plans; and · wrap fee programs of certain broker-dealers.Please consult your financial representative to determine if your wrap fee program is subject to additional or different conditions or fees. Retail Class Shares. Equity Income Plus Fund.You pay a sales charge when you invest in Retail Class shares of the Equity Income Plus Fund, unless you qualify for a reduction or waiver.There are several ways to reduce this charge.See the section “Sales Charge Reduction and Waiver” below.You do not pay a sales charge on purchases of Retail Class shares of the Equity Income Plus in amounts of $1 million or more.Retail Class shares of the Equity Income Plus Fund are subject to a Rule 12b-1 distribution fee of 0.25% of the average daily net assets of the Equity Income Plus Fund attributable to Retail Class shares, computed on an annual basis.Retail Class shares of the Equity Income Plus Fund are also subject to a shareholder servicing fee of 0.10% of the average daily net assets of the Equity Income Plus Fund attributable to Retail Class shares, computed on an annual basis. Table of Contents - Prospectus 22 Without a reduction or waiver, the price that you pay when you buy Retail Class shares of the Equity Income Plus Fund (the “offering price”) is their NAV plus a sales charge (sometimes called a “front-end sales charge” or “load”), which varies depending upon the size of your purchase.The sales charge for Retail Class shares of the Equity Income Plus Fund is calculated as follows:(1) Investment Amount Sales Charge as a % of Offering Price Sales Charge as a % of NetAmount Invested Dealer Reallowance Less than $50,000(2) 5.75% 6.10% 5.75% $50,000 but less than $100,000 4.50% 4.75% 4.50% $100,000 but less than $250,000 3.50% 3.63% 3.50% $250,000 but less than $500,000 2.50% 2.56% 2.50% $500,000 but less than $1,000,000 2.00% 2.04% 2.00% $1,000,000 or more(3)(4) 0.00% 0.00% 0.00% The offering price is calculated to two decimal places using standard rounding criteria.As a result, the number of shares purchased and the dollar amount of the sales charge as a percentage of the offering price and of your net investment may be higher or lower depending on whether there was a downward or upward rounding. (2) The minimum initial investment for Retail Class shares of the Equity Income Plus Fund is $2,500. (3) There is no front-end sales charge for purchases of Retail Class of the Equity Income Plus Fund of $1,000,000 or more. (4) A finder’s fee of 1.00% may be paid directly or indirectly by M.D. Sass to the dealer on investments of $1,000,000 or more. 1-3 Year Duration U.S. Agency Bond Fund.Retail Class shares of the 1-3 Year Duration U.S. Agency Bond Fund are offered for sale at NAV without the imposition of a sales charge.Retail Class shares of the 1-3 Year Duration U.S. Agency Bond Fund are subject to a Rule 12b-1 distribution and service fee of 0.25% of the average daily net assets of the 1-3 Year Duration U.S. Agency Bond Fund attributable to Retail Class shares, computed on an annual basis. Additional information concerning sales load breakpoints is available in the SAI. You should always discuss the suitability of your investment with your broker-dealer or financial adviser. Equity Income Plus Fund Retail Class Sales Charge Reductions and Waivers Reducing Front-End Sales Charges.There are several ways you can lower your sales charge for Retail Class shares of the Equity Income Plus Fund. Rights of Accumulation.You may combine your current purchase of Retail Class shares of the Equity Income Plus Fund with other existing Retail Class shares of the Equity Income Plus Fund currently owned for the purpose of qualifying for the lower initial sales charge rates that apply to larger purchases.The applicable sales charge for the new purchase is based on the total of your current purchase and the current value based on the NAV of all other Retail Class shares of the Equity Income Plus Fund you own at the financial intermediary at which you are making the current purchase.You may not aggregate shares held at different financial intermediaries.If the current purchase is made directly through the Funds’ Transfer Agent, U.S. Bancorp Fund Services, LLC (the “Transfer Agent”), only those shares held directly at the Transfer Agent may apply toward the right of accumulation.You may aggregate shares that you own and that are currently owned by members of your “immediate family” including your spouse, child, stepchild, parent, stepparent, sibling, grandchild and grandparent, including in-law and adoptive relationships, residing at the same address.Shares held in the name of a nominee or custodian under pension, profit sharing or employee benefit plans may not be combined with other shares to qualify for the right of accumulation.You must notify the Transfer Agent or your financial intermediary at the time of purchase in order for the right of accumulation to apply.The Equity Income Plus Fund is not liable for any difference in purchase price if you fail to notify the Transfer Agent of your intent to exercise your right of accumulation and the Equity Income Plus Fund reserves the right to modify or terminate this right at any time. Table of Contents - Prospectus 23 Reinstatement Privilege.If you redeem Retail Class shares of the Equity Income Plus Fund, and within 60 days purchase and register new Equity Income Plus Fund Retail Class shares, you will not pay a sales charge on the new purchase amount.The amount eligible for this privilege may not exceed the amount of your redemption proceeds.To exercise this privilege, contact the Transfer Agent or your financial intermediary. Letter of Intent.By signing a Letter of Intent (“LOI”), you can reduce your Equity Income Plus Fund Retail Class sales charge.Your individual purchases will be made at the applicable sales charge based on the amount you intend to invest over a 13-month period.The LOI will apply to all purchases of Retail Class shares of the Equity Income Plus Fund.Any Equity Income Plus Fund Retail Class shares purchased within 90 days of the date you sign the letter of intent may be used as credit toward completion, but the reduced sales charge will only apply to new purchases made on or after that date.Purchases resulting from the reinvestment of distributions do not apply toward fulfillment of the LOI.Shares of the Equity Income Plus Fund equal to 5.00% of the amount of the LOI will be held in escrow during the 13-month period.If at the end of that time the total amount of purchases made is less than the amount intended, you will be required to pay the difference between the reduced sales charge and the sales charge applicable to the individual purchases had the LOI not been in effect.This amount will be obtained from redemption of the escrow shares.Any remaining escrow shares will be released to you. Investments of $1,000,000 or More.There is no initial sales charge on a lump sum Equity Income Plus Fund Retail Class share purchase of $1,000,000 or more, nor on any purchase into a Equity Income Plus Fund Retail Class account with an accumulated value of $1,000,000 or more. Initial Sales Charge Waivers.Sales charges for Retail Class shares of the Equity Income Plus Fund may be waived under certain circumstances for some investors or for certain purchases.You will not have to pay a sales charge on purchases of Retail Class of the Equity Income Plus Fund shares if: · you are an affiliate of M.D. Sass or any of its or the Fund’s officers, directors, trustees, employees or retirees; · you are a registered representative of any broker-dealer authorized to sell Fund shares, subject to the internal policies and procedures of the broker-dealer; · you are a member of the immediate family of any of the foregoing (i.e., parent, child, spouse, domestic partner, sibling, step or adopted relationships, grandparent, grandchild and Uniform Transfers to Minors Act accounts naming qualifying persons); · you are a fee-based registered investment adviser, financial planner, bank trust department or registered broker-dealer and are purchasing shares on behalf of your customers; · you are purchasing shares for retirement (not including IRA accounts) and deferred compensation plans or the trusts used to fund such plans (including, but not limited to, those defined in Sections 401(k), 403(b) and 457 of the Code, and “rabbi trusts”), for which an affiliate of M.D. Sass acts as trustee or administrator; · you are purchasing shares for a 401(k), 403(b) or 457 plans, and profit sharing and pension plans that invest $1 million or more or have more than 100 participants; · you are a current shareholder whose aggregate investment in Retail Class shares of the Fund exceeds $1,000,000 subject to the conditions noted above; or · you are an individual on certain accounts under investment programs managed by M.D. Sass. Table of Contents - Prospectus 24 To receive a reduction in your Equity Income Plus Fund Retail Class sales charge, you must let your financial institution or shareholder services representative know at the time you purchase shares that you qualify for such a reduction.You may be asked by your financial adviser or shareholder services representative to provide account statements or other information regarding your related accounts or related accounts of your immediate family in order to verify your eligibility for a reduced sales charge.Your investment professional or financial institution must notify the Equity Income Plus Fund if your share purchase is eligible for the sales load waiver.Sales charges will not be applied to shares purchased by reinvesting distributions. If you would like information about sales charge waivers, call your financial representative or contact the Equity Income Plus Fund at 1-855-MDS-FUND (1-855-637-3863). Share Price The price of a Fund’s shares is its NAV, plus the applicable sales charges for Retail Class shares of the Equity Income Plus Fund.The NAV per share is calculated by dividing the value of a Fund’s total assets, less its liabilities, by the number of its shares outstanding.In calculating the NAV, portfolio securities are valued using current market values or official closing prices, if available.The NAV is calculated at the close of regular trading on the New York Stock Exchange (the “NYSE”), (generally 4:00p.m., Eastern time).The NAV will not be calculated on days on which the NYSE is closed for trading. Each security owned by a Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.If a security is listed on more than one exchange, a Fund will use the price on the exchange that the Fund generally considers to be the principal exchange on which the security is traded.Portfolio securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price, which may not necessarily represent the last sale price.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the most recent bid and asked prices on such day.When market quotations are not readily available, a security or other asset is valued at its fair value as determined under fair value pricing procedures approved by the Board of Trustees.These fair value pricing procedures will also be used to price a security when corporate events, events in the securities market or world events cause the Advisers to believe that the security’s last sale price may not reflect its actual fair market value.The intended effect of using fair value pricing procedures is to ensure that Fund shares are accurately priced.The Board of Trustees will regularly evaluate whether the Funds’ fair value pricing procedures continue to be appropriate in light of the specific circumstances of the Funds and the quality of prices obtained through their application by the Trust’s valuation committee. When fair value pricing is employed, the prices of securities used by a Fund to calculate its NAV may differ from quoted or published prices for the same securities.Due to the subjective and variable nature of fair value pricing, it is possible that the fair value determined for a particular security may be materially different (higher or lower) from the price of the security quoted or published by others or the value when trading resumes or realized upon sale.Therefore, if a shareholder purchases or redeems Fund shares when a Fund holds securities priced at a fair value, the number of shares purchased or redeemed may be higher or lower than it would be if the Fund were using market-value pricing.The Advisers anticipate that the Funds’ portfolio holdings will be fair valued only if market quotations for those holdings are considered unreliable. Table of Contents - Prospectus 25 How to Purchase Shares All purchase requests received in good order by the Transfer Agent, or by an authorized financial intermediary (an “Authorized Intermediary,” as defined below) before the close of the NYSE (generally 4:00p.m., Eastern time) will be processed at the applicable price determined on that day.Purchase requests received by the Transfer Agent or an Authorized Intermediary after the close of the NYSE (generally 4:00p.m., Eastern time) will receive the applicable price determined on the next business day.An Authorized Intermediary is a financial intermediary that has made arrangements with the Funds to receive purchase and redemption orders on their behalf.For additional information about purchasing shares through financial intermediaries, please see “Purchasing Shares Through a Financial Intermediary,” below. All account applications (each an “Account Application”) to purchase Fund shares are subject to acceptance by the Funds and are not binding until so accepted.It is the policy of the Funds not to accept applications under certain circumstances or in amounts considered disadvantageous to shareholders.The Funds reserve the right to reject any Account Application.Your order will not be accepted until a completed Account Application is received by the Funds or the Transfer Agent. The Funds reserve the right to reject any purchase order if, in the Funds’ discretion, it is in a Fund’s best interest to do so.For example, a purchase order may be refused if it appears so large that it would disrupt the management of a Fund.Purchases may also be rejected from persons believed to be “market-timers,” as described under “Tools to Combat Frequent Transactions,” below.In addition, a service fee, which is currently $25, as well as any loss sustained by the applicable Fund, will be deducted from a shareholder’s account for any purchases that do not clear.The Funds and the transfer agent, U.S. Bancorp Fund Services, LLC (the “Transfer Agent”), will not be responsible for any losses, liability, cost or expense resulting from rejecting any purchase order. Shares of the Funds have not been registered for sale outside of the United States.The Funds generally do not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. Share Purchase Amounts Institutional Class Retail Class Equity Income Plus Fund Minimum Initial Investment – All Accounts $1,000,000 $2,500 Minimum Subsequent Investment – All Accounts $25,000 $100 1-3 Year Duration U.S. Agency Bond Fund Minimum Initial Investment – All Accounts $100,000 $1,000 Minimum Subsequent Investment – All Accounts $1,000 $100 The Funds reserve the right to waive the minimum initial investment or minimum subsequent investment amounts at their discretion.Shareholders will be given at least 30 days’ written notice of any increase in the minimum dollar amount of initial or subsequent investments. Purchase Requests Must be Received in Good Order Your share price will be the next NAV per share calculated after the Transfer Agent or your authorized intermediary (“Authorized Intermediary”) receives your purchase request in good order.Applicable sales charges will apply to purchases of Retail Class shares of the Equity Income Plus Fund.For purchases made through the Transfer Agent, “good order” means that your purchase request includes: Table of Contents - Prospectus 26 · the name of the Fund you are investing in; · the dollar amount of shares to be purchased; · your Account Application or investment stub; and · a check payable to the Fund you are investing in. For information about your financial intermediary’s requirements for purchases in good order, please contact your financial intermediary. Purchase by Mail To purchase Fund shares by mail, simply complete and sign the Account Application and mail it, along with a check made payable to the Fund you are investing in: Regular Mail Overnight or Express Mail M.D. Sass Funds M.D. Sass Funds c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, 3rd Floor Milwaukee, WI 53201-0701 Milwaukee, WI 53202 The Funds do not consider the U.S. Postal Service or other independent delivery services to be their agents.Therefore, deposit in the mail or with such services, or receipt at the Transfer Agent’s post office box, of purchase orders or redemption requests does not constitute receipt by the Transfer Agent.All purchase checks must be in U.S. dollars drawn on a domestic financial institution.The Funds will not accept payment in cash or money orders.The Funds also do not accept cashier’s checks in amounts of less than $10,000.To prevent check fraud, the Funds will not accept third party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.The Funds are unable to accept post-dated checks, post-dated on-line bill pay checks, or any conditional order or payment. Purchase by Wire If you are making your first investment in the Funds, before you wire funds the Transfer Agent must have a completed Account Application.You can mail or use an overnight service to deliver your Account Application to the Transfer Agent at the above address.Upon receipt of your completed Account Application, the Transfer Agent will establish an account for you.Once your account has been established, you may instruct your bank to send the wire.Prior to sending the wire, please call the Transfer Agent at 1-855-MDS-FUND (1-855-637-3863) to advise them of the wire and to ensure proper credit upon receipt.Your bank must include the name of the Fund you are investing in, your name and your account number so that monies can be correctly applied.Your bank should transmit immediately available funds by wire to: Wire to: U.S. Bank, N.A. ABA Number: Credit: U.S. Bancorp Fund Services, LLC Account: 112-952-137 Further Credit: (name of the Fund you are investing in) (Shareholder Name/Account Registration) (Shareholder Account Number) Wired funds must be received prior to the close of the NYSE (generally 4:00 p.m., Eastern time) to be eligible for same day pricing.The Funds and U.S. Bank, N.A., the Funds’ custodian, are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions. Table of Contents - Prospectus 27 Investing by Telephone If you have accepted telephone privileges on the “Telephone Options - Purchase Authorization” section of the Account Application, and your account has been open for 15 days, you may purchase additional shares by calling the Funds toll free at 1-855-MDS-FUND (1-855-637-3863).This option allows investors to move money from their bank account to their Fund account upon request.Only bank accounts held at domestic financial institutions that are Automated Clearing House (“ACH”) members may be used for telephone transactions.Telephone purchases are subject to applicable minimum investment amounts for subsequent investments.If your order is received by the Transfer Agent or an authorized intermediary prior to the close of the NYSE (generally 4:00 p.m., Eastern time), shares will be purchased in your account at the applicable price determined on the day your order is placed.During periods of high market activity, shareholders may encounter higher than usual call waiting times.Please allow sufficient time to place your telephone transaction. Subsequent Investments By Internet After your account is established, you may set a user ID and password by logging into www.mdsassfunds.com.This will enable you to purchase shares by having the purchase amount deducted from your bank account by electronic funds transfer through the Automated Clearing House (“ACH”) network. Please ensure that your Fund account is set up with bank account instructions and that your bank is an ACH member. You must have provided a voided check with which to establish your bank account instructions in order to complete internet transactions.For important information on this feature, see “Fund Transactions through the Fund’s Website” below. Automatic Investment Plan For your convenience, the Funds offer an Automatic Investment Plan (“AIP”).Under the AIP, after your initial investment, you may authorize the Funds to withdraw automatically from your personal checking or savings account any amount that you wish to invest, on a monthly basis.In order to participate in the AIP, your bank must be a member of the ACH network.If you wish to enroll in the AIP, complete the appropriate section in the Account Application.The Funds may terminate or modify this privilege at any time.You may terminate your participation in the AIP at any time by notifying the Transfer Agent five days prior to the effective date.A fee will be charged if your bank does not honor the AIP draft for any reason. Purchasing Shares Through a Financial Intermediary Investors may be charged a fee if they effect transactions through a financial intermediary.If you are purchasing shares through a financial intermediary, you must follow the procedures established by your financial intermediary.Your financial intermediary is responsible for sending your purchase order and wiring payment to the Transfer Agent.Your financial intermediary holds the shares in your name and receives all confirmations of purchases and sales.Financial intermediaries placing orders for themselves or on behalf of their customers should call the Fund toll free at 1-855-MDS-FUND (1-855-637-3863), or follow the instructions listed in the sections above entitled “Investing by Telephone,” “Purchase by Mail” and “Purchase by Wire.” If you place an order for Fund shares through a financial intermediary in accordance with such financial intermediary’s procedures, and such financial intermediary then transmits your order to the Transfer Agent in accordance with the Transfer Agent’s instructions, your purchase will be processed at the NAV (plus any applicable sales charge) next calculated after the Transfer Agent receives your order.The financial intermediary must promise to send to the Transfer Agent immediately available funds in the amount of the purchase price in accordance with the Transfer Agent’s procedures.If payment is not received within the time specified, the Transfer Agent may rescind the transaction and the financial intermediary will be held liable for any resulting fees or losses.In the case of Authorized Intermediaries that have made satisfactory payment or redemption arrangements with the Funds, orders will be processed at the NAV (plus any applicable sales charge) next calculated after receipt by the Authorized Intermediary (or its authorized designee), consistent with applicable laws and regulations.Authorized Intermediaries may be authorized to designate other intermediaries to receive purchase and redemption requests on behalf of the Funds. Table of Contents - Prospectus 28 Financial intermediaries, including Authorized Intermediaries, may set cut-off times for the receipt of orders that are earlier than the cut-off times established by the Funds.For more information about your financial intermediary’s rules and procedures, and whether your financial intermediary is an Authorized Intermediary, you should contact your financial intermediary directly. Anti-Money Laundering Program The Trust has established an Anti-Money Laundering Compliance Program as required by the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the “USA PATRIOT Act”) and related anti-money laundering laws and regulations.To ensure compliance with these laws, the Account Application asks for, among other things, the following information for all “customers” seeking to open an “account” (as those terms are defined in rules adopted pursuant to the USA PATRIOT Act): · full name; · date of birth (individuals only); · Social Security or taxpayer identification number; and · permanent street address (a P.O. Box number alone is not acceptable). Accounts opened by entities, such as corporations, limited liability companies, partnerships or trusts, will require additional documentation. If any information listed above is missing, your Account Application will be returned and your account will not be opened.In compliance with the USA PATRIOT Act and other applicable anti-money laundering laws and regulations, the Transfer Agent will verify the information on your application.The Fund reserves the right to request additional clarifying information and may close your account if such clarifying information is not received by the Funds within a reasonable time of the request or if the Fund cannot form a reasonable belief as to the true identity of a customer.If you require additional assistance when completing your application, please contact the Transfer Agent at 1-855-MDS-FUND (1-855-637-3863). How to Redeem Shares Orders to sell or “redeem” shares may be placed directly with the Funds or through an Authorized Intermediary.If you originally purchased your shares through an Authorized Intermediary, your redemption order must be placed with the same Authorized Intermediary in accordance with the procedures established by that Authorized Intermediary.Your Authorized Intermediary is responsible for sending your order to the Transfer Agent and for crediting your account with the proceeds.You may redeem Fund shares on any business day that the Funds calculates their NAV.To redeem shares directly with the Funds, you must contact the Funds either by mail or by phone to place a redemption request.Your redemption request must be received in good order (as discussed under “Payment of Redemption Proceeds,” below) prior to the close of the regular trading session of the NYSE (generally 4:00 p.m., Eastern time) by the Transfer Agent or by your Authorized Intermediary.Redemption requests received after the close of the NYSE will be treated as though received on the next business day. Table of Contents - Prospectus 29 Shareholders who hold their shares through an IRA or other retirement plan must indicate on their redemption request whether or not to withhold federal income tax.Redemption requests failing to indicate an election not to have tax withheld will generally be subject to 10% withholding.Shares held through IRA accounts may not be redeemed by telephone. Payment of Redemption Proceeds You may redeem your Fund shares at a price equal to the NAV per share next determined after the Transfer Agent or your Authorized Intermediary receives your redemption request in good order.Your redemption request cannot be processed on days the NYSE is closed.All requests received by the Funds in good order before the close of the regular trading session of the NYSE (generally 4:00 p.m., Eastern time) will usually be sent on the next business day. A redemption request made through the Transfer Agent will be deemed in “good order” if it includes: · the shareholder’s name; · the name of the Fund you are redeeming from; · the account number; · the share or dollar amount to be redeemed; and · signatures by all shareholders on the account and signature guarantee(s), if applicable. For information about your financial intermediary’s requirements for redemption requests in good order, please contact your financial intermediary. You may have the proceeds sent by check to the address of record, wired to your pre-established bank account or sent by electronic funds transfer through the ACH network using the bank instructions previously established for your account.Redemption proceeds will typically be sent on the business day following your redemption.Wires are subject to a $15 service fee.There is no charge to have proceeds sent via ACH; however, funds are typically credited to your bank within two to three days after redemption.In all cases, proceeds will be processed within seven calendar days after the Fund receives your redemption request. Before selling recently purchased shares, please note that if the Transfer Agent has not yet collected payment for the shares you are selling, it may delay sending the proceeds until the payment is collected, which may take up to twelve calendar days from the purchase date.Furthermore, there are certain times when you may be unable to sell Fund shares or receive proceeds.Specifically, the Funds may suspend the right to redeem shares or postpone the date of payment upon redemption for more than seven calendar days: (1)for any period during which the NYSE is closed (other than customary weekend or holiday closings) or trading on the NYSE is restricted; (2)for any period during which an emergency exists as a result of which disposal by a Fund of securities owned by it is not reasonably practicable or it is not reasonably practicable for the Fund to fairly determine the value of its net assets; or (3)for such other periods as the SEC may permit for the protection of shareholders.Your ability to redeem shares online or by telephone may be delayed or restricted after you change your address online or by telephone.You may change your address at any time by a written request, addressed to the Transfer Agent.Confirmations of an address changes will be sent to both your old and new address.The Funds are not responsible for interest lost on redemption amounts due to lost or misdirected mail. Signature Guarantees The Transfer Agent may require a signature guarantee for certain redemption requests.A signature guarantee assures that your signature is genuine and protects you from unauthorized account redemptions.Signature guarantees can be obtained from banks and securities dealers, but not from a notary public.A signature guarantee, from either a Medallion program member or a non-Medallion program member, of each owner is required in the following situations: Table of Contents - Prospectus 30 · if ownership is being changed on your account; · when redemption proceeds are payable or sent to any person, address or bank account not on record; and · if a change of address request was received by the Transfer Agent within the last 15 calendar days. Non-financial transactions, including establishing or modifying certain services on an account, will require a signature guarantee, a signature verification from a Signature Validation Program member, or other acceptable form of authentication from a financial institution source. In addition to the situations described above, the Funds and/or the Transfer Agent reserve the right to require a signature guarantee or other acceptable signature verification in other instances based on the circumstances relative to the particular situation. Redemption by Mail You can execute most redemptions by furnishing an unconditional written request to the Funds to redeem your shares at the current NAV per share.Redemption requests in writing should be sent to the Transfer Agent at: Regular Mail Overnight or Express Mail M.D. Sass Funds M.D. Sass Funds c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, 3rd Floor Milwaukee, WI 53201-0701 Milwaukee, WI 53202 The Funds do not consider the U.S. Postal Service or other independent delivery services to be their agents.Therefore, deposit in the mail or with such services, or receipt at the U.S. Bancorp Fund Services, LLC post office box, of purchase orders or redemption requests does not constitute receipt by the Transfer Agent. Telephone Redemption If you have been authorized to perform telephone transactions (either by completing the required portion of your Account Application or by subsequent arrangement in writing with the Funds), you may redeem shares, in any amount, by instructing the Funds by telephone at 1-855-MDS-FUND (1-855-637-3863).Telephone redemptions will not be made if you have notified the Transfer Agent of a change of address within 15 calendar days before the redemption request.If you hold your shares through a retirement account, you may not redeem shares by telephone.During periods of high market activity, shareholders may encounter higher than usual call waiting times.Please allow sufficient time to place your telephone transaction.The Funds are not responsible for delays due to communication or transmission outages or failures. Wire Redemption Wire transfers may be arranged to redeem shares.The Transfer Agent charges $15 per wire redemption against your account on dollar specific trades, and from proceeds on complete redemptions and share-specific trades. Redemptions By Internet If your account is set up to perform online transactions you may redeem your Fund shares through the Funds’ website at www.mdsassfunds.com.You may redeem up to $100,000.For important information on this feature, see ‘‘Fund Transactions through the Funds’ Website’’ below. Table of Contents - Prospectus 31 Systematic Withdrawal Program The Funds offer a systematic withdrawal plan (the “SWP”) whereby shareholders or their representatives may request a redemption in a specific dollar amount be sent to them each month, calendar quarter or annually.Investors may choose to have a check sent to the address of record, or proceeds may be sent to a pre-designated bank account via the ACH network.To start this program, your account must have Fund shares with a value of at least $10,000, and the minimum payment amount is $100.This program may be terminated or modified by the Funds at any time.Any request to change or terminate your SWP should be communicated in writing or by telephone to the Transfer Agent no later than five days before the next scheduled withdrawal.A withdrawal under the SWP involves a redemption of Fund shares, and may result in a capital gain or loss for federal income tax purposes.In addition, if the amount withdrawn exceeds the amounts credited to your account, the account ultimately may be depleted.To establish the SWP, complete the SWP section of the Account Application.Please call 1-855-MDS-FUND (1-855-637-3863) for additional information regarding the SWP. The Funds’ Right to Redeem an Account The Funds reserve the right to redeem the shares of any shareholder whose account balance is less than $2,500, other than as a result of a decline in the NAV of a Fund or for market reasons.A Fund will provide a shareholder with written notice 30 calendar days prior to redeeming the shareholder’s account.A redemption by a Fund may result in a taxable capital gain or loss for federal income tax purposes. Exchanging Shares You may exchange all or a portion of your investment from one Fund to the same share class of another Fund.Any new account established through an exchange will be subject to the minimum investment requirements described above under “How to Purchase Shares,” unless the account qualified for a waiver of the initial investment requirement.Applicable sales charges may apply to exchanges into the Retail Class of the Equity Income Plus Fund. Exchanges will be executed on the basis of the relative NAV of the shares exchanged.An exchange is considered to be a redemption of shares for federal income tax purposes which may result in a taxable capital gain or loss.Call the Funds (toll-free) at 1-855-MDS-FUND (1-855-637-3863) to learn more about exchanges. Tools to Combat Frequent Transactions The Funds are intended for long-term investors.Short-term “market-timers” who engage in frequent purchases and redemptions may disrupt a Fund’s investment program and create additional transaction costs that are borne by all of the Fund’s shareholders.The Board of Trustees has adopted policies and procedures that are designed to discourage excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm performance.The Funds take steps to reduce the frequency and effect of these activities in the Funds.These steps include, among other things, monitoring trading activity and using fair value pricing.Although these efforts are designed to discourage abusive trading practices, these tools cannot eliminate the possibility that such activity will occur.The Funds seek to exercise their judgment in implementing these tools to the best of its abilities in a manner that it believes is consistent with shareholder interests.Except as noted herein, the Funds apply all restrictions uniformly in all applicable cases. Monitoring Trading Practices.The Funds monitor selected trades in an effort to detect excessive short-term trading activities.If, as a result of this monitoring, a Fund believes that a shareholder has engaged in excessive short-term trading, it may, in its discretion, ask the shareholder to stop such activities or refuse to process purchases in the shareholder’s accounts.In making such judgments, the Funds seek to act in a manner that they believes is consistent with the best interests of their shareholders.The Funds use a variety of techniques to monitor for and detect abusive trading practices.These techniques may change from time to time as determined by the Funds in their sole discretion.To minimize harm to the Funds and their shareholders, the Funds reserve the right to reject any purchase order (but not a redemption request), in whole or in part, for any reason and without prior notice.The Funds may decide to restrict purchase and sale activity in their shares based on various factors, including whether frequent purchase and sale activity will disrupt portfolio management strategies and adversely affect Fund performance. Table of Contents - Prospectus 32 Fair Value Pricing.The Funds employ fair value pricing selectively to ensure greater accuracy in their daily NAVs and to prevent dilution by frequent traders or market timers who seek to take advantage of temporary market anomalies.The Board of Trustees has developed procedures which utilize fair value pricing when reliable market quotations are not readily available or the Funds’ pricing service does not provide a valuation (or provides a valuation that, in the judgment of the Advisers, does not represent the security’s fair value), or when, in the judgment of the Advisers, events have rendered the market value unreliable.Valuing securities at fair value involves reliance on judgment.Fair value determinations are made in good faith in accordance with procedures adopted by the Board of Trustees.There can be no assurance that a Fund will obtain the fair value assigned to a security if it were to sell the security at approximately the time at which the Fund determines its NAV per share.More detailed information regarding fair value pricing can be found in this Prospectus under the heading entitled “Share Price.” Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions the Funds handle, there can be no assurance that the Funds’ efforts will identify all trades or trading practices that may be considered abusive.In particular, since the Funds receive purchase and sale orders through Authorized Intermediaries that use group or omnibus accounts, the Fund cannot always detect frequent trading.However, the Funds will work with Authorized Intermediaries as necessary to discourage shareholders from engaging in abusive trading practices and to impose restrictions on excessive trades.In this regard, the Funds have entered into information sharing agreements with Authorized Intermediaries pursuant to which these intermediaries are required to provide to the Funds, at the Funds’ request, certain information relating to their customers investing in the Funds through non-disclosed or omnibus accounts.The Funds will use this information to attempt to identify abusive trading practices.Authorized Intermediaries are contractually required to follow any instructions from the Funds to restrict or prohibit future purchases from shareholders that are found to have engaged in abusive trading in violation of the Funds’ policies.However, the Funds cannot guarantee the accuracy of the information provided by Authorized Intermediaries and cannot ensure that they will always be able to detect abusive trading practices that occur through non-disclosed and omnibus accounts.As a result, the Funds’ ability to monitor and discourage abusive trading practices in non-disclosed and omnibus accounts may be limited. Other Fund Policies Telephone Transactions.If you have accepted telephone privileges on the account application or in a letter to the Funds, you may be responsible for any fraudulent telephone orders as long as the Funds have taken reasonable precautions to verify your identity.In addition, once you place a telephone transaction request, it cannot be canceled or modified. During periods of significant economic or market change, telephone transactions may be difficult to complete.If you are unable to contact the Funds by telephone, you may also mail the requests to the Funds at the address listed previously in the “How to Purchase Shares” section. Telephone trades must be received by or prior to the close of the NYSE (generally 4:00 p.m., Eastern time).During periods of high market activity, shareholders may encounter higher than usual call waiting times.Please allow sufficient time to ensure that you will be able to complete your telephone transaction prior to the close of the NYSE.The Funds are not responsible for delays due to communications or transmission outages. Table of Contents - Prospectus 33 Neither the Funds nor any of their service providers will be liable for any loss or expense in acting upon instructions that are reasonably believed to be genuine.If an account has more than one owner or authorized person, the Funds will accept telephone instructions from any one owner or authorized person.To confirm that all telephone instructions are genuine, the Funds will use reasonable procedures, such as requesting that you correctly state: · your Fund account number; · the name in which your account is registered; or · the Social Security or taxpayer identification number under which the account is registered. Fund Transactions through the Funds’ Website.You may visit us online at the Funds’ website at www.mdsassfunds.com, where you may establish online transaction privileges by enrolling on the website.In addition to checking your Fund account balance, you may purchase additional shares, redeem or exchange shares of the Funds through the website.You have the ability to establish online transaction privileges unless you decline them on your Account Application or by calling 1-855-MDS-FUND (1-855-637-3863).You will be required to enter into a users’ agreement through the website in order to enroll for these privileges.In order to conduct online transactions, you must have telephone transaction privileges.Purchase of shares online will occur via ACH, you must have ACH instructions on your account.Proceeds from an online redemption can be sent via check to the address of record or can be sent to you by wire or ACH to the previously established bank account. Payment for purchases of shares through the website may be made only through an ACH debit of your bank account.Redemptions from accounts established through the website will be paid only to the bank account of record.Only bank accounts held at domestic financial institutions that are ACH members can be used for transactions through the Funds’ website.The Funds impose a maximum of $100,000 on purchase and redemption transactions through the website.Transactions through the website are subject to the same minimums as other transaction methods. You should be aware that the Internet is an unsecured, unstable, and unregulated environment.Your ability to use the website for transactions is dependent upon the Internet and equipment, software and systems provided by various vendors and third parties.While the Funds and their service providers have established certain security procedures, they cannot assure you that inquiries, account information or trading activity will be completely secure.There may also be delays, malfunctions or other inconveniences generally associated with this medium.There may also be times when the website is unavailable for Fund transactions or other purposes.Should this happen, you should consider purchasing, redeeming or exchanging shares by another method.Neither the Funds, the Transfer Agent, nor the Advisers will be liable for any such delays or malfunctions or unauthorized interception or access to communications or account information.In addition, neither the Funds, the Transfer Agent, nor the Advisers will be liable for any loss, liability cost or expense for following instructions communicated through the Internet, including fraudulent or unauthorized instructions. Redemption in Kind.The Funds generally pay redemption proceeds in cash.However, the Trust has filed a notice of election under Rule 18f-1 under the 1940 Act with the SEC, under which the Trust has reserved the right to redeem in kind under certain circumstances, meaning that redemption proceeds are paid in liquid securities with a market value equal to the redemption price.For federal income tax purposes, redemptions in kind are taxed in the same manner as redemptions paid in cash. Check Writing Policy.You may write checks (share drafts) against your 1-3 Year Duration U.S. Agency Bond Fund regular account if all authorized signers have completed the appropriate section on your original account application.With these share drafts, you may sell shares of the 1-3 Year Duration U.S. Agency Bond Fund simply by writing a check for at least $500.You may not write a check to close your account.The Check writing option is not available for the Equity Income Plus Fund, on IRA accounts, minor accounts or Coverdell accounts.If you place a stop payment order on a check, or there are insufficient shares to cover the share draft, a $25 fee will be assessed against your account. Table of Contents - Prospectus 34 Policies of Other Financial Intermediaries.An Authorized Intermediary or its designee may establish policies that differ from those of the Funds.For example, the institution may charge transaction fees, set higher minimum investments or impose certain limitations on buying or selling shares in addition to those identified in this Prospectus.Please contact your Authorized Intermediary for details. Closure of the Funds.The Advisers retain the right to close a Fund (or partially close a Fund) to new purchases if it is determined to be in the best interest of shareholders.Based on market and Fund conditions, the Advisers may decide to close a Fund to new investors, all investors or certain classes of investors (such as fund supermarkets) at any time.If a Fund is closed to new purchases it will continue to honor redemption requests, unless the right to redeem shares has been temporarily suspended as permitted by federal law. Householding. In an effort to decrease costs, the Funds intend to reduce the number of duplicate prospectuses and annual and semi-annual reports you receive by sending only one copy of each to those addresses shared by two or more accounts and to shareholders the Funds reasonably believe are from the same family or household.If you would like to discontinue householding for your accounts, please call toll-free at 1-855-MDS-FUND (1-855-637-3863) to request individual copies of these documents.Once the Funds receive notice to stop householding, the Funds will begin sending individual copies 30 days after receiving your request.This policy does not apply to account statements. Inactive Accounts.Your mutual fund account may be transferred to your state of residence if no activity occurs within your account during the “inactivity period” specified in your state’s abandoned property laws.If the Funds are unable to locate you, then they will determine whether your account can legally be considered abandoned.The Funds are legally obligated to escheat (or transfer) abandoned property to the appropriate state’s unclaimed property administrator in accordance with statutory requirements.Your last known address of record determines which state has jurisdiction. Distribution of Fund Shares The Distributor Quasar Distributors, LLC (the “Distributor”) is located at 615 East Michigan Street, Milwaukee, Wisconsin 53202, and serves as distributor and principal underwriter to the Funds.The Distributor is a registered broker-dealer and member of the Financial Industry Regulatory Authority, Inc.Shares of the Funds are offered on a continuous basis. Equity Income Plus Fund Rule 12b-1 Distribution and Shareholder Servicing Plans The Equity Income Plus Fund has adopted a Distribution Plan (a “Distribution Plan”) pursuant to Rule12b-1 under the 1940 Act.Under the Plan, the Fund is authorized to pay the Distributor a fee for the sale and distribution of the Equity Income Plus Fund’s Retail Class shares.The amount of the fee authorized is an annual rate of 0.25% of the Equity Income Plus Fund’s average daily net assets attributable to Retail Class shares. Table of Contents - Prospectus 35 The Equity Income Plus Fund has also adopted a Shareholder Servicing Plan (the “Shareholder Servicing Plan”) on behalf of the Equity Income Plus Fund’s Retail Class shares that allows the Equity Income Plus Fund to make payments to financial intermediaries and other persons for certain personal services for shareholders and/or the maintenance of shareholder accounts.The amount of the shareholder servicing fee authorized is an annual rate of 0.10% of the Equity Income Plus Fund’s average daily net assets attributable to Retail Class shares. Rule 12b-1 fees and shareholder fees are paid out of the Equity Income Plus Fund’s assets attributable to Retail Class shares on an on-going basis.Over time these fees will increase the cost of your investment in Retail Class shares of the Equity Income Plus Fund, and may cost you more than paying other types of sales charges. Institutional Class shares of the Equity Income Plus Fund are not subject to a Rule 12b-1 distribution fee or shareholder servicing fee. 1-3 Year Duration U.S. Agency Bond Fund Rule 12b-1 Distribution and Shareholder Servicing Plan The 1-3 Year Duration U.S. Agency Bond Fund has adopted a Distribution and Shareholder Servicing Plan (a “Distribution Plan”) pursuant to Rule12b-1 under the 1940 Act.Under the Distribution Plan, the 1-3 Year Duration U.S. Agency Bond Fund is authorized to pay the Distributor a fee for the sale and distribution of the Fund’s Retail Class shares and services it provides to 1-3 Year Duration U.S. Agency Bond Retail Class shareholders.The maximum amount of the fee authorized is 0.25% of the 1-3 Year Duration U.S. Agency Bond Fund’s average daily net assets attributable to Retail Class shares annually.Because these fees are paid out of the 1-3 Year Duration U.S. Agency Bond Fund’s assets attributable to Retail Class shares on an on-going basis, over time these fees will increase the cost of your investment in Retail Class shares of the 1-3 Year Duration U.S. Agency Bond Fund and may cost you more than paying other types of sales charges.Institutional Class shares of the 1-3 Year Duration U.S. Agency Bond Fund are not subject to a Rule 12b-1 distribution fee or shareholder servicing fee. Payments to Financial Intermediaries The Funds may pay service fees to intermediaries, such as banks, broker-dealers, financial advisors or other financial institutions, including affiliates of the Advisers, for sub-administration, sub-transfer agency and other shareholder services associated with shareholders whose shares are held of record in omnibus accounts, other group accounts or accounts traded through registered securities clearing agents. The Advisers, out of their own resources, and without additional cost to a Fund or their shareholders, may provide additional cash payments or non-cash compensation to intermediaries who sell shares of the Funds.These payments and compensation are in addition to service fees paid by the Funds, if any.Payments are generally made to intermediaries that provide shareholder servicing, marketing support or access to sales meetings, sales representatives and management representatives of the intermediary.Compensation may also be paid to intermediaries for inclusion of the Funds on a sales list, including a preferred or select sales list or in other sales programs.Compensation may be paid as an expense reimbursement in cases in which the intermediary provides shareholder services to the Funds.The Advisers may also pay cash compensation in the form of finder’s fees that vary depending on the dollar amount of the shares sold. Table of Contents - Prospectus 36 Distributions and Taxes Distributions The Equity Income Plus Fund will make distributions of net investment income and net capital gain, if any, at least annually, typically during the month of December.The 1-3 Year Duration U.S. Agency Bond Fund will make distributions of net investment income and net capital gain, if any, monthly.A Fund may make additional distributions if deemed to be desirable at another time during the year. All distributions will be reinvested in additional Fund shares unless you choose one of the following options: (1)receive distributions of net capital gain in cash, while reinvesting net investment income distributions in additional Fund shares; (2)receive all distributions in cash; or (3) reinvest net capital gain distributions in additional Fund shares, while receiving distributions of net investment income in cash. If you wish to change your distribution option, write to or call the Transfer Agent in advance of the payment date of the distribution.However, any such change will be effective only as to distributions for which the record date is five or more business days after the Transfer Agent has received the written request. If you elect to receive distributions in cash and the U.S. Postal Service is unable to deliver your check, or if a check remains uncashed for six months, the Funds reserve the right to reinvest the distribution check in your account at the applicable Fund’s then current NAV per share and to reinvest all subsequent distributions. Federal Income Tax Consequences Distributions of a Fund’s investment company taxable income (which includes, but is not limited to, interest, dividends, and net short-term capital gain), if any, are generally taxable to the Fund’s shareholders as ordinary income (for non-corporate shareholders, currently taxed at a maximum rate of 39.6%).For non-corporate shareholders, to the extent that a Fund’s distributions of investment company taxable income are attributable to and reported as “qualified dividend” income, such income may be subject to tax at the reduced federal income tax rates applicable to long-term capital gain, if certain holding period requirements have been satisfied by the shareholder.For corporate shareholders, a portion of a Fund’s distributions of investment company taxable income may qualify for the intercorporate dividends-received deduction to the extent the Fund receives dividends directly or indirectly from U.S. corporations, reports the amount distributed as eligible for deduction and the corporate shareholder meets certain holding period requirements with respect to its shares.To the extent that a Fund’s distributions of investment company taxable income are attributable to net short-term capital gain, such distributions will be treated as ordinary income and cannot be offset by a shareholder’s capital losses from other investments. Distributions of a Fund’s net capital gain (net long-term capital gain less net short-term capital loss) are generally taxable as long-term capital gain (for non-corporate shareholders, currently taxed at a maximum rate of 20%) regardless of the length of time that a shareholder has owned Fund shares.Distributions of net capital gain are not eligible for qualified dividend income treatment or the dividends-received deduction referred to in the previous paragraph. Table of Contents - Prospectus 37 You will be taxed in the same manner whether you receive your distributions (whether of investment company taxable income or net capital gain) in cash or reinvest them in additional Fund shares.Distributions are generally taxable when received.However, distributions declared in October, November or December to shareholders of record and paid the following January are taxable as if received on December 31. In addition to the federal income tax, certain individuals, trusts and estates may be subject to a Medicare tax of 3.8%.The Medicare tax is imposed on the lesser of: (i) a taxpayer’s investment income, net of deductions properly allocable to such income, or (ii) the amount by which the taxpayer’s modified adjusted gross income exceeds certain thresholds ($250,000 for married individuals filing jointly, $200,000 for unmarried individuals and $125,000 for married individuals filing separately).A Fund’s distributions are includable in a shareholder’s investment income for purposes of this Medicare tax.In addition, any capital gain realized by a shareholder upon a sale, exchange or redemption of Fund shares is includable in such shareholder’s investment income for purposes of this Medicare tax. Shareholders who sell, exchange or redeem shares generally will have a capital gain or loss from the sale, exchange or redemption.The amount of the gain or loss and the applicable rate of federal income tax will depend generally upon the amount paid for the shares, the amount received from the sale, exchange or redemption (including in-kind redemptions) and how long the shares were held by a shareholder.Gain or loss realized upon a sale, exchange or redemption of Fund shares will generally be treated as long-term capital gain or loss if the shares have been held for more than one year and, if held for one year or less, as short-term capital gain or loss.Any loss arising from the sale, exchange or redemption of shares held for six months or less, however, is treated as a long-term capital loss to the extent of any distributions of net capital gain received or deemed to be received with respect to such shares.In determining the holding period of such shares for this purpose, any period during which your risk of loss is offset by means of options, short sales or similar transactions is not counted.If you purchase Fund shares (through reinvestment of distributions or otherwise) within 30 days before or after selling, exchanging or redeeming other Fund shares at a loss, all or part of that loss will not be deductible and will instead increase the basis of the new shares. The Funds are required to report to certain shareholders and the IRS the cost basis of Fund shares when such shareholders subsequently sell, exchange or redeem those shares.The Funds will determine the cost basis of such shares using the high cost method unless you elect in writing any alternate IRS-approved cost basis method.Please see the SAI for more information regarding cost basis reporting. The federal income tax status of all distributions made by the Funds for the preceding year will be annually reported to shareholders.Distributions made by the Funds may also be subject to state and local taxes.Additional tax information may be found in the SAI. If the Equity Income Plus Fund generates premiums from it sales of call options and the call option expires, these premiums typically will result in short-term capital gain for federal income tax purposes.If the option is exercised, the gain may be short- or long-term depending on the cost basis and holding period of the underlying security.Distributions of net short-term capital gain are taxable to shareholders as ordinary income for federal income tax purposes.Because the Equity Income Plus Fund will have no control over the exercise of the call options, it may be forced to realize capital gains or losses at an inopportune time and it will not be able to control whether such gains or losses are short-term or long-term for federal income tax purposes. This section is not intended to be a full discussion of federal income tax laws and the effect of such laws on you.There may be other federal, state, foreign or local tax considerations applicable to a particular investor.You are urged to consult your own tax adviser. Table of Contents - Prospectus 38 Financial Highlights The financial highlights tables below show the Equity Income Plus Fund’s financial performance information from June 28, 2013 (commencement of operations) to the period ended May 31, 2014; and the 1-3 Year Duration U.S. Agency BondFund’s financial performance information for Institutional Class shares from June 30, 2011 (commencement of operations) to the period ended May 31, 2012 and the fiscal years ended May 31, 2013 and May 31, 2014, and for Retail Class shares from December 30, 2011 (commencement of operations) to the period ended May 31, 2012 and the fiscal years ended May 31, 2013 and May 31, 2014.Certain information reflects financial results for a single share of a Fund.The total return in the tables represents the rate that you would have earned or lost on an investment in a Fund (assuming you reinvested all distributions).This information has been audited by Cohen Fund Audit Services, Ltd., the independent registered public accounting firm of the Funds, whose report, along with the Funds’ financial statements, is included in the Funds’ 2014 Annual Report to Shareholders, which is available free of charge upon request. M.D. Sass Equity Income Plus Fund – Institutional Class Per Share Data for a Share Outstanding Throughout the Period Period Ended May 31, 2014(1) Net Asset Value, Beginning of Period Income from investment operations: Net investment income(2)(3) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income Total distributions paid Net Asset Value, End of Period Total Return(4)(6) 13.83% Supplemental Data and Ratios: Net assets at end of period (000’s) Ratio of expenses to average net assets(5) Before waivers and reimbursements of expenses 1.29% After waivers and reimbursements of expenses 0.75% Ratio of net investment income to average net assets(5) Before waivers and reimbursements of expenses 2.61% After waivers and reimbursements of expenses 3.15% Portfolio turnover rate(4) 53.61% (1) The Institutional share class commenced operations on June 28, 2013. (2) Per share net investment income has been calculated using the daily average shares outstanding method. (3) Net investment loss per share is calculated using the ending balances prior to consideration or adjustment for permanent book to tax differences. (4) Not annualized. (5) Annualized. (6) Total return in the table represents the rate than the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Table of Contents - Prospectus 39 M.D. Sass Equity Income Plus Fund – Retail Class Per Share Data for a Share Outstanding Throughout the Period Period Ended May 31, 2014(1) Net Asset Value, Beginning of Period $10.00 Income from investment operations: Net investment income(2)(3) 0.29 Net realized and unrealized gain on investments 1.06 Total from investment operations 1.35 Less distributions paid: From net investment income (0.21) Total distributions paid (0.21) Net Asset Value, End of Period $11.14 Total Return(4)(6) 13.58% Supplemental Data and Ratios: Net assets at end of period (000’s) $1,273 Ratio of expenses to average net assets(5) Before waivers and reimbursements of expenses 1.56% After waivers and reimbursements of expenses 1.10% Ratio of net investment income to average net assets(5) Before waivers and reimbursements of expenses 2.50% After waivers and reimbursements of expenses 2.96% Portfolio turnover rate(4) 53.61% (1) The Retail share class commenced operations on June 28, 2013. (2) Per share net investment income has been calculated using the daily average shares outstanding method. (3) Net investment income per share is calculated using the ending balances prior to consideration or adjustment for permanent book to tax differences. (4) Not annualized. (5) Annualized. (6) Total return in the table represents the rate than the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends.Excludes the effect of applicable sales charges. Table of Contents - Prospectus 40 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund – Institutional Class Per Share Data for a Share Outstanding Throughout Each Year/Period Year Ended May 31, Period Ended May 31, 2014 2013 2012(1) Net Asset Value, Beginning of Year/Period $10.07 $10.20 $10.00 Income (loss) from investment operations: Net investment income (loss)(2)(3) 0.01 (0.10) (0.04) Net realized and unrealized gain on investments 0.18 0.11 0.33 Total from investment operations 0.19 0.01 0.29 Less distributions paid: From net investment income (0.20) (0.14) (0.09) Total distributions paid (0.20) (0.14) (0.09) Net Asset Value, End of Year/Period $10.06 $10.07 $10.20 Total Return(4)(6) 1.14% 0.08% 2.90% Supplemental Data and Ratios: Net assets at end of year/period (000’s) $109,404 $124,016 $143,623 Ratio of expenses to average net assets(5) Before waivers and reimbursements of expenses 0.71% 0.59% 0.63% After waivers and reimbursements of expenses 0.70% 0.59% 0.63% Ratio of net investment income (loss) to average net assets(5) Before waivers and reimbursements of expenses 0.12% (0.96)% (0.39)% After waivers and reimbursements of expenses 0.13% (0.96)% (0.39)% Portfolio turnover rate(4) 72.73% 78.90% 87.78% The Institutional share class commenced operations on June 30, 2011. Per share net investment loss has been calculated using the daily average shares outstanding method. (3) Net investment income (loss) per share is calculated using the ending balances prior to consideration or adjustment for permanent book to tax differences. Not annualized for periods less than one year. Annualized for periods less than one year. (6) Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Table of Contents - Prospectus 41 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund – Retail Class Per Share Data for a Share Outstanding Throughout Each Year/Period Year Ended May 31, Period Ended May 31, Net Asset Value, Beginning of Year/Period Income (loss) from investment operations: Net investment loss(2)(3) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income Total distributions paid Net Asset Value, End of Year/Period Total Return(4)(6) 0.79% (0.19)% 0.85% Supplemental Data and Ratios: Net assets at end of year/period (000’s) $1 Ratio of expenses to average net assets(5) Before waivers and reimbursements of expenses 0.96% 0.85% 0.88% After waivers and reimbursements of expenses 0.95% 0.85% 0.88% Ratio of net investment loss to average net assets(5) Before waivers and reimbursements of expenses (0.34)% (1.33)% (0.74)% After waivers and reimbursements of expenses (0.33)% (1.33)% (0.74)% Portfolio turnover rate(4) 72.73% 78.90% 87.78% The Retail share class commenced operations on December 30, 2011. Per share net investment loss has been calculated using the daily average shares outstanding method. Net investment loss per share is calculated using the ending balances prior to consideration or adjustment for permanent book to tax differences. Not annualized for periods less than one year. Annualized for periods less than one year. (6) Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (7) Realized and unrealized gains and losses per share in this caption are balancing amounts necessary to reconcile the change in net asset value per share for the period, and may not reconcile with the aggregate gains and losses in the Statements of Operations due to share transactions for the period. Table of Contents - Prospectus 42 PRIVACY NOTICE The Funds collect non-public personal information about you from the following sources: · information the Funds receive about you on applications or other forms; · information you give the Funds orally; and/or · information about your transactions with the Funds or others. The Funds do not disclose any non-public personal information about their shareholders or former shareholders without the shareholder’s authorization, except as permitted by law or in response to inquiries from governmental authorities.The Funds may share information with affiliated parties and unaffiliated third parties with whom it has contracts for servicing the Fund.The Funds will provide unaffiliated third parties with only the information necessary to carry out their assigned responsibility.All shareholder records will be disposed of in accordance with applicable law.The Funds maintain physical, electronic and procedural safeguards to protect your non-public personal information and requires third parties to treat your non-public personal information with the same high degree of confidentiality. In the event that you hold shares of the Funds through a financial intermediary, including, but not limited to, a broker-dealer, bank or trust company, the privacy policy of your financial intermediary governs how your non-public personal information is shared with unaffiliated third parties. Investment Advisers M.D. Sass Investors Services, Inc. M.D. Sass, LLC 1185 Avenue of the Americas, 18th Floor, New York, New York 10036 Independent Registered Public Accounting Firm Cohen Fund Audit Services, Ltd. 1350 Euclid Avenue, Suite 800 Cleveland, Ohio 44115 Legal Counsel Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, Wisconsin 53202 Custodian U.S. Bank, N.A. Custody Operations 1555 North River Center Drive, Suite 302 Milwaukee, Wisconsin 53212 Transfer Agent, Fund Accountant and Fund Administrator U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 Distributor Quasar Distributors, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 M.D. Sass Equity Income Plus Fund M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Each a series of Trust for Professional Managers FOR MORE INFORMATION You can find more information about the Funds in the following documents: Statement of Additional Information The SAI provides additional details about the investments and techniques of the Funds and certain other additional information.A current SAI is on file with the SEC and is incorporated into this Prospectus by reference.This means that the SAI is legally considered a part of this Prospectus even though it is not physically within this Prospectus. Annual and Semi-Annual Reports The Funds’ annual and semi-annual reports provide the most recent financial reports and portfolio listings.The annual reports contain a discussion of the market conditions and investment strategies that affected the Fund’s performance during the Funds’ prior fiscal period. You can obtain a free copy of these documents (when they become available), request other information, or make general inquiries about the Funds by calling the Funds (toll-free) at 1-855-MDS-FUND (1-855-637-3863), by visiting the Funds’ website at www.mdsassfunds.comor by writing to: M.D. Sass Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 You can review and copy information, including the Funds’ reports and SAI, at the SEC’s Public Reference Room in Washington, D.C.You can obtain information on the operation of the Public Reference Room by calling (202)551-8090.Reports and other information about the Funds is also available: · free of charge from the SEC’s EDGAR database on the SEC’s Internet website at http://www.sec.gov; · for a fee, by writing to the SEC’s Public Reference Room, treet, N.E., Washington, D.C. 20549-1520; or · for a fee, by electronic request at the following e-mail address: publicinfo@sec.gov. (The Trust’s SEC Investment Company Act of 1940 file number is 811-10401) M.D. Sass Equity Income Plus Fund Institutional Class (Trading Symbol: MDEIX) Retail Class (Trading Symbol: MDEPX) M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Institutional Class Shares (Trading Symbol: MDSIX) Retail Class Shares (Trading Symbol: MDSHX) Statement of Additional Information September 26, 2014 This Statement of Additional Information (“SAI”) provides general information about the M.D. Sass Equity Income Plus Fund and the M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund (each, a “Fund,” and together, the “M.D. Sass Funds”), each a series of Trust for Professional Managers (the “Trust”).This SAI is not a prospectus and should be read in conjunction with the Funds’ current prospectus dated September 26, 2014 (the “Prospectus”), as supplemented and amended from time to time, which is incorporated herein by reference.The Funds’ audited financial statements for the fiscal period ended May 31, 2014 are incorporated herein by reference from the Funds’ 2014 Annual Report to Shareholders.To obtain a copy of the Prospectus and/or the Funds’ 2014 Annual Report to Shareholders free of charge, please write or call the Funds at the address or toll-free telephone number below, or visit the Funds’ website at www.mdsassfunds.com. M.D. Sass Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 1-855-MDS-FUND (1-855-637-3863) Table of Contents - Statement of Additional Information TABLE OF CONTENTS THE TRUST 1 INVESTMENT POLICIES, STRATEGIES AND ASSOCIATED RISKS 2 INVESTMENT RESTRICTIONS 14 MANAGEMENT OF THE FUND 16 Board of Trustees 16 Trustees and Officers 16 The Role of the Board of Trustees 18 Board Leadership Structure 19 Board Oversight of Risk Management 19 Trustee Qualifications 20 Trustee Ownership of Fund Shares 21 Board Committees 21 Trustee Compensation 22 Control Persons and Principal Shareholders 22 Investment Adviser 25 Portfolio Managers 26 SERVICE PROVIDERS 29 Fund Administrator, Transfer Agent and Fund Accountant 29 Custodian 29 Legal Counsel 29 Independent Registered Public Accounting Firm 29 DISTRIBUTION AND SERVICING OF FUND SHARES 30 Distribution (Rule 12b-1) Plans 30 Equity Income Plus Fund Shareholder Servicing Plan 32 PORTFOLIO TRANSACTIONS AND BROKERAGE 32 PORTFOLIO TURNOVER 34 CODE OF ETHICS 35 PROXY VOTING PROCEDURES 35 ANTI-MONEY LAUNDERING COMPLIANCE PROGRAM 35 PORTFOLIO HOLDINGS INFORMATION 36 DETERMINATION OF NET ASSET VALUE 37 ADDITIONAL PURCHASE AND REDEMPTION INFORMATION 38 FEDERAL INCOME TAX MATTERS 42 DISTRIBUTIONS 44 COST BASIS REPORTING 45 FINANCIAL STATEMENTS 46 Table of Contents - Statement of Additional Information The Trust The Trust is a Delaware statutory trust organized on May 29, 2001, and is registered with the Securities and Exchange Commission (“SEC”) as an open-end management investment company.The Funds are two separate series, or mutual funds, formed by the Trust.Each Fund is a diversified series and has its own investment objective and policies.As of the date of this SAI, shares of thirty-two other series of the Trust are offered in separate prospectuses and SAIs.The Trust may start additional series and offer shares of a new fund under the Trust at any time. The Trust is authorized to issue an unlimited number of interests (or shares).Interests in the Funds are represented by shares of beneficial interest each with a par value of $0.001.Each share of the Trust has equal voting rights and liquidation rights, and is voted in the aggregate and not by the series, except in matters where a separate vote is required by the Investment Company Act of 1940, as amended (the “1940 Act”), or when the matters affect only the interest of a particular series.When matters are submitted to shareholders for a vote, each shareholder is entitled to one vote for each full share owned and fractional votes for fractional shares owned.The Trust does not normally hold annual meetings of shareholders.The Trust’s Board of Trustees (the “Board” or the “Board of Trustees”) shall promptly call and give notice of a meeting of shareholders for the purpose of voting upon removal of any trustee when requested to do so in writing by shareholders holding 10% or more of the Trust’s outstanding shares. With respect to the Funds, the Trust may offer more than one class of shares.Each share of a series or class represents an equal proportionate interest in that series or class with each other share of that series or class.The Funds currently offer two classes of shares: Institutional Class and Retail Class shares.The Trust, on behalf of each of the Funds, has adopted a multiple class plan under Rule 18f-3 under the 1940 Act, detailing the attributes of each Fund’s share classes. Each share of a Fund represents an equal proportionate interest in the assets and liabilities belonging to the Fund and is entitled to such distributions out of the income belonging to the Fund as are declared by the Board of Trustees.The Board of Trustees has the authority from time to time to divide or combine the shares of any series into a greater or lesser number of shares of that series so long as the proportionate beneficial interests in the assets belonging to that series and the rights of shares of any other series are in no way affected.Additionally, in case of any liquidation of a series, the holders of shares of the series being liquidated are entitled to receive a distribution out of the assets, net of the liabilities, belonging to that series.Expenses attributable to any series are borne by that series.Any general expenses of the Trust not readily identifiable as belonging to a particular series are allocated by, or under the direction of, the Board of Trustees on the basis of relative net assets, the number of shareholders or another equitable method.No shareholder is liable to further calls or to assessment by the Trust without his or her express consent. The assets of a Fund received for the issue or sale of its shares, and all income, earnings, profits and proceeds thereof, subject only to the rights of creditors, shall constitute the underlying assets of the Fund.In the event of the dissolution or liquidation of a Fund, the holders of shares of the Fund are entitled to share pro rata in the net assets of the Fund available for distribution to shareholders. M.D. Sass, LLC (“M.D. Sass”) serves as the investment adviser for the M.D. Sass Equity Income Plus Fund (the “Equity Income Plus Fund”).M.D. Sass Investors Services, Inc. (“MDSIS”) serves as the investment adviser for the M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund (the “1-3 Year Duration U.S. Agency Bond Fund”).(MDSIS and M.D. Sass, together with their affiliates, are collectively referred to herein as the “Advisers”). Table of Contents - Statement of Additional Information 1 Investment Policies, Strategies and Associated Risks Investment Objectives The Equity Income Plus Fund seeks to generate income as well as capital appreciation, while emphasizing downside protection.The 1-3 Year Duration U.S. Agency Bond Fund seeks to achieve a high and stable rate of total return, when and as opportunities are available in the context of preserving capital in adverse markets.Each Fund’s investment objective may be changed without the approval of the Fund’s shareholders upon 60 days’ prior written notice to shareholders.A Fund may not make any change in its policy of investing in securities suggested by the Fund’s name without first changing the Fund’s name and providing shareholders with at least 60 days’ prior written notice. Diversification Each Fund is diversified.Under applicable federal laws, to qualify as a diversified fund, a Fund, with respect to 75% of its total assets, may not invest more than 5% of its total assets in any one issuer and may not hold more than 10% of the securities of one issuer.The remaining 25% of the Fund’s total assets does not need to be “diversified” and may be invested in securities of a single issuer, subject to other applicable laws.The diversification of a Fund’s holdings is measured at the time that the Fund purchases a security.However, if a Fund purchases a security and holds it for a period of time, the security may become a larger percentage of the Fund’s total assets due to movements in the financial markets.If the market affects several securities held by a Fund, the Fund may have a greater percentage of its assets invested in securities of fewer issuers. Investment Strategies and Related Risks There is no assurance that a Fund will achieve its investment objective.The following discussion supplements the description of the Funds’ investment objectives and principal investment strategies set forth in the Prospectus.Except for the fundamental investment restrictions listed below (see “Investment Restrictions”), the Funds’ investment strategies and policies are not fundamental and may be changed by sole action of the Board of Trustees, without shareholder approval.While the Funds are permitted to hold securities and engage in various strategies as described hereafter, it is not obligated to do so, except as otherwise provided in the Prospectus. Whenever an investment policy or investment restriction states a maximum percentage of a Fund’s assets that may be invested in any security, or other asset, or sets forth a policy regarding quality standards, such standard or percentage limitation will be determined immediately after and as a result of the Fund’s acquisition or sale of such security or other asset.Accordingly, except with respect to borrowing or illiquid securities, any subsequent change in values, net assets or other circumstances will not be considered when determining whether an investment complies with a Fund’s investment policies and investment restrictions set forth herein or in the Funds’ Prospectus.In addition, if a bankruptcy or other extraordinary event occurs concerning a particular investment by a Fund, the Fund may receive stock, real estate or other investments that the Fund would not, or could not, buy.If this happens, a Fund will sell such investments as soon as practicable while trying to maximize the return to its shareholders. General Market Risks U.S. and international markets have experienced significant volatility in recent years.The securities markets have experienced reduced liquidity, price volatility, credit downgrades, increased likelihood of default and valuation difficulties, all of which may increase the risk of investing in securities held by the Funds. Table of Contents - Statement of Additional Information 2 U.S. Government Obligations The 1-3 Year Duration U.S. Agency Bond Fund may invest in obligations issued by the U.S. Government.U.S. Government obligations include securities issued or guaranteed as to principal and interest by the U.S. Government.U.S. Treasury obligations differ mainly in the length of their maturity.Treasury bills, the most frequently issued marketable government securities, have a maturity of up to one year and are issued on a discount basis. Payment of principal and interest on U.S. Government obligations may be backed by the full faith and credit of the United States.U.S. Government obligations are subject to fluctuations in market value due to fluctuations in market interest rates.As a general matter, the value of debt instruments, including U.S. Government obligations, declines when market interest rates increase and rises when market interest rates decrease.Certain types of U.S. Government obligations are subject to fluctuations in yield or value due to their structure or contract terms. Agency Obligations The 1-3 Year Duration U.S. Agency Bond Fund may invest in agency obligations.The Fund may make investments in agency obligations, such as the Export-Import Bank of the United States, Tennessee Valley Authority, Resolution Funding Corporation, Farmers Home Administration, Federal Home Loan Banks, Federal Intermediate Credit Banks, Federal Farm Credit Banks, Federal Land Banks, Federal Housing Administration, Government National Mortgage Association (“GNMA”), commonly known as “Ginnie Mae,” Federal National Mortgage Association (“FNMA”), commonly known as “Fannie Mae,” and Federal Home Loan Mortgage Corporation (“FHLMC”), commonly known as “Freddie Mac”.Some, such as those of the Export-Import Bank of United States, are supported only by the right of the issuer to borrow from the Treasury, while others, such as those of the FNMA and FHLMC, are typically supported by only the discretionary authority of the U.S. government to purchase the agency’s obligations; still others are supported only by the credit of the instrumentality.However, no assurance can be given that the U.S. government would provide financial support to U.S. government-sponsored instrumentalitiesbecause they are not obligated by law to do so.As a result, there is a risk that these entities will default on a financial obligation.See “Mortgage-Backed Securities,” below. Mortgage-Backed Securities The 1-3 Year Duration U.S. Agency Bond Fund may invest in mortgage-backed securities.Mortgage-backed securities represent direct or indirect participations in, or are secured by and payable from, mortgage loans secured by real property, and include single- and multi-class pass-through securities and collateralized mortgage obligations (“CMOs”).Such securities may be issued or guaranteed by U.S. Government agencies or instrumentalities, such as the GNMA, FNMA, or FHLMC. Mortgage-backed securities issued by private lenders may be supported by pools of mortgage loans or other mortgage-backed securities that are guaranteed, directly or indirectly, by the U.S. Government or one of its agencies or instrumentalities, or they may be issued without any governmental guarantee of the underlying mortgage assets but with some form of non-governmental credit enhancement.Until recently, FNMA and FHLMC were government-sponsored corporations owned entirely by private stockholders.However, in September 2008, at the direction of the U.S. Treasury, FNMA and FHLMC were placed into conservatorship under the Federal Housing Finance Agency (“FHFA”), an independent regulator.Per the February 2011 report “Reforming America’s Housing Finance Market” by the U.S. Treasury, “the government is committed to ensuring that Fannie Mae and Freddie Mac have sufficient capital to perform under any guarantees issued now or in the future and the ability to meet any of their debt obligations.”No assurance can be given that the U.S. Treasury initiatives with respect to FNMA and FHLMC will be successful. Table of Contents - Statement of Additional Information 3 The rate of principal payment on mortgage-backed securities generally depends on the rate of principal payments received on the underlying assets, which in turn may be affected by a variety of economic and other factors.As a result, the yield on any mortgage-backed security is difficult to predict with precision and actual yield to maturity may be more or less than the anticipated yield to maturity.The yield characteristics of mortgage-backed debt obligations differ from those of traditional debt obligations.Among the principal differences are that interest and principal payments are made more frequently on mortgage-backed debt obligations, usually monthly, and that principal may be prepaid at any time because the underlying assets generally may be prepaid at any time.As a result, if these debt obligations or securities are purchased at a premium, a prepayment rate that is faster than expected will reduce yield to maturity, while a prepayment rate that is slower than expected will have the opposite effect of increasing the yield to maturity.Conversely, if these debt obligations or securities are purchased at a discount, a prepayment rate that is faster than expected will increase yield to maturity, while a prepayment rate that is slower than expected will reduce yield to maturity.Mortgage-backed securities available for reinvestment by the 1-3 Year Duration U.S. Agency Bond Fund are likely to be greater during a period of declining interest rates and, as a result, are likely to be reinvested at lower interest rates than during a period of rising interest rates.Accelerated prepayments on debt obligations or securities purchased at a premium also impose a risk of loss of principal because the premium may not have been fully amortized at the time the principal is prepaid in full.The market for privately issued mortgage-backed securities is smaller and less liquid than the market for government-sponsored mortgage-backed securities. Mortgage-backed securities may be issued with either a single class of security or multiple classes, which are commonly referred to as a CMO.Multiple class mortgage-backed securities are issued for two main reasons.First, multiple classes may be used as a method of providing selective credit support.This is accomplished typically through creation of one or more classes whose right to payments on the mortgage-backed security is made subordinate to the right to such payments of the remaining class or classes.Second, multiple classes may permit the issuance of securities with payment terms, interest rates or other characteristics differing both from those of each other and from those of the underlying assets.Examples include separate trading of registered interest and principal of securities (“STRIPS”) (mortgage-backed securities entitling the holder to disproportionate interests with respect to the allocation of interest and principal of the assets backing the security), and securities with class or classes having characteristics that mimic the characteristics of non-mortgage-backed securities, such as floating interest rates (i.e., interest rates that adjust as a specified benchmark changes) or scheduled amortization of principal. Mortgage-backed securities, other than as described above, or in which the payment streams on the underlying assets are allocated in a manner different than those described above may be issued in the future.The 1-3 Year Duration U.S. Agency Bond Fund may invest in such mortgage-backed securities if such investment is otherwise consistent with its investment objective and policies and with the investment restrictions of the Fund. Variable and Floating Rate Obligations The 1-3 Year Duration U.S. Agency Bond Fund may invest in variable and floating rate obligations.Certain of the obligations in which the 1-3 Year Duration U.S. Agency Bond Fund may invest may be variable or floating rate obligations in which the interest rate is adjusted either at predesignated periodic intervals (variable rate) or when there is a change in the index rate of interest on which the interest rate payable on the obligation is based (floating rate).The 1-3 Year Duration U.S. Agency Bond Fund determines the maturity of variable or floating rate instruments in accordance with SEC rules that allow the Fund to consider certain of such instruments as having maturities that are less than the maturity date on the face of the instrument. Table of Contents - Statement of Additional Information 4 Dollar Rolls The 1-3 Year Duration U.S. Agency Bond Fund may also enter into dollar rolls, in which the Fund would sell securities for delivery in the current month and simultaneously contract to purchase substantially similar securities on a specified future date.While the 1-3 Year Duration U.S. Agency Bond Fund would forego principal and interest paid on the securities during the roll period, the Fund would be compensated by the difference between the current sales price and the lower price for the future purchase as well as by any interest earned on the proceeds of the initial sale.The Fund also could be compensated through the receipt of fee income equivalent to a lower forward price.At the time of entering into a dollar roll, the Fund will establish and maintain a segregated account consisting of cash or other liquid assets, either of which may be quoted or denominated in any currency, having a value at least equal to the Fund’s obligation to buy the securities. To the extent the value of the security that the 1-3 Year Duration U.S. Agency Bond Fund agrees to purchase pursuant to a reverse repurchase agreement or a dollar roll declines, the Fund may experience a loss.Reverse repurchase transactions and dollar rolls may increase fluctuations in the market value of the Fund’s assets and may be viewed as a form of leverage.In determining whether to enter into a reverse repurchase agreement or dollar roll, the Fund will take into account the creditworthiness of the counterparty. Zero-Coupon Securities The 1-3 Year Duration U.S. Agency Bond Fund may invest in zero-coupon bonds as a non-principal investment strategy.Zero-coupon securities make no periodic interest payments but are sold at a deep discount to their face value.The buyer recognizes a rate of return determined by the gradual appreciation of the security, which is redeemed at face value on a specified maturity date.The discount varies depending on the time remaining until maturity, as well as market interest rates, and the liquidity of the security.Because zero-coupon securities bear no interest and compound semiannually at the rate fixed at the time of issuance, their value generally is more volatile than the value of other debt securities.Since zero-coupon bondholders do not receive interest payments, when interest rates rise, zero-coupon securities fall more dramatically in value than bonds that pay interest on a current basis.When interest rates fall, zero-coupon securities rise more rapidly in value because they reflect a fixed rate of return.An investment in zero-coupon and delayed interest securities may cause the 1-3 Year Duration U.S. Agency Bond Fund to recognize income, and therefore the Fund may be required to make distributions to shareholders before the Fund receives any cash payments on its investment in order to maintain the Fund’s status as a regulated investment company (“RIC”) under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”).Accordingly, the 1-3 Year Duration U.S. Agency Bond Fund may have to dispose of its portfolio investments under disadvantageous circumstances in order to generate sufficient cash to satisfy the distribution requirements of the Code. Equity Securities The Equity Income Plus Fund invests in equity securities.An equity security (such as a stock, partnership interest or other beneficial interest in an issuer) represents a proportionate share of the ownership of a company.Its value is based on the success of the company’s business, any income paid to stockholders, the value of its assets and general market conditions.Common stocks and preferred stocks are examples of equity securities.Convertible securities are securities (such as debt securities or preferred stock) that may be converted into or exchanged for a specified amount of common stock of the same or different issuer within a particular period of time at a specified price or formula.Preferred stocks are equity securities that often pay dividends at a specific rate and have a preference over common stocks in dividend payments and liquidation of assets.Some preferred stocks may be convertible into common stock.More information regarding common stock, preferred stock and convertible securities appears below. Table of Contents - Statement of Additional Information 5 Common Stock.A common stock represents a proportionate share of the ownership of a company and its value is based on the success of the company’s business, any income paid to stockholders, the value of its assets, and general market conditions.In addition to the general risks set forth above, investments in common stocks are subject to the risk that in the event a company in which the Equity Income Plus Fund invests is liquidated, the holders of preferred stock and creditors of that company will be paid in full before any payments are made to the Fund as a holder of common stock.It is possible that all assets of that company will be exhausted before any payments are made to the Fund. Preferred Stocks.Preferred stocks pay fixed or floating dividends to investors and have “preference” over common stock in the payment of dividends and the liquidation of an issuer’s assets. This means that an issuer must pay dividends on preferred stocks before paying any dividends on its common stock.Some preferred stocks offer a fixed rate of return with no maturity date.Because those preferred stocks never mature, they trade like long-term bonds, can be more volatile than other types of preferred stocks and may have heightened sensitivity to changes in interest rates.Other preferred stocks have variable dividends, generally determined on a quarterly or other periodic basis, either according to a formula based upon a specified premium or discount to the yield on particular U.S. Treasury securities or based on an auction process involving bids submitted by holders and prospective purchasers of such securities.Because preferred stocks represent an equity ownership interest in an issuer, their value usually will react more strongly than bonds and other debt instruments to actual or perceived changes in an issuer’s financial condition or prospects or to fluctuations in the equity markets.Preferred stockholders usually have no voting rights or their voting rights are limited to certain extraordinary transactions or events. Convertible Securities.Convertible securities include fixed income securities that may be exchanged or converted into a predetermined number of shares of the issuer’s underlying common stock or other equity security at the option of the holder during a specified period.Convertible securities may take the form of convertible preferred stock, convertible bonds or debentures, units consisting of “usable” bonds and warrants or a combination of the features of several of these securities.The investment characteristics of each convertible security vary widely, which allows convertible securities to be employed for a variety of investment strategies.The Equity Income Plus Fund will exchange or convert convertible securities into shares of underlying common stock when, in the opinion of the Adviser, the investment characteristics of the underlying common stock or other equity security will assist the Fund in achieving its investment objectives.The Equity Income Plus Fund may also elect to hold or trade convertible securities.In selecting convertible securities, the Adviser evaluates the investment characteristics of the convertible security as a fixed income instrument, and the investment potential of the underlying equity security for capital appreciation.In evaluating these matters with respect to a particular convertible security, the Adviser considers numerous factors, including the economic and political outlook, the value of the security relative to other investment alternatives, trends in the determinants of the issuer s profits, and the issuer’s management capability and practices.Convertible securities are senior to common stock in an issuer’s capital structure, but are subordinated to any senior debt securities.Consequently, the issuer’s convertible securities generally may be viewed as having more risk than its senior debt securities but less risk than its common stock. Equity Securities of Large-Capitalization Companies.To the extent the Equity Income Plus Fund invests in the equity securities of large-capitalization companies, it will be exposed to the risks of larger-sized companies.Larger, more established companies may be unable to respond quickly to new competitive challenges such as changes in consumer tastes or innovative smaller competitors.Also, large- capitalization companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. Table of Contents - Statement of Additional Information 6 Equity Securities of Small- and Medium-Capitalization Companies.To the extent the Equity Income Plus Fund invests in the equity securities of small- and medium- capitalization companies, it will be exposed to the risks of smaller-sized companies.Small- and medium- capitalization companies may have narrower markets for their goods and/or services and may have more limited managerial and financial resources than larger, more established companies.Furthermore, such companies may have limited product lines, services, markets, or financial resources or may be dependent on a small management group.In addition, because these stocks may not be well-known to the investing public, do not have significant institutional ownership or are typically followed by fewer security analysts, there will normally be less publicly available information concerning these securities compared to what is available for the securities of larger companies.Adverse publicity and investor perceptions, whether or not based on fundamental analysis, can decrease the value and liquidity of securities held by the Equity Income Plus Fund.As a result, their performance can be more volatile and they face greater risk of business failure, which could increase the volatility of the Equity Income Plus Fund’s portfolio. Writing Covered Call Options The Equity Income Plus Fund will generally write (sell) covered call options on equity securities to reduce the volatility of the portfolio and/or to earn premium income.A call option gives the holder (buyer) the right to purchase a security at a specified price (the exercise price) at any time until a certain date (the expiration date).As the writer of the call option, the Equity Income Plus Fund receives cash (the premium) from the buyer.A written call option is “covered” if the Fund owns the underlying security subject to the call option at all times during the option period.Alternatively, the Fund may cover its position by owning a call option on the underlying security, on a share for share basis, which is deliverable under the option contract at a price no higher than the exercise price of the call option written by the Fund or, if higher, by owning such call option and depositing and maintaining cash or liquid securities equal in value to the difference between the two exercise prices.In addition, the Equity Income Plus Fund may cover its position by depositing and maintaining cash or liquid securities equal in value to the exercise price of the call option written by the Fund.The principal reason for the Equity Income Plus Fund to write call options on securities held by the Fund is to attempt to realize additional cash flow through the receipt of premiums, as well as reducing the Fund’s volatility. The writing of covered call options may tend to reduce the volatility of the Fund because the option premium received will reduce any losses on the underlying securities, but only by the amount of the premium. The Equity Income Plus Fund may effectively terminate its obligation under a written covered call option by entering into a closing transaction.For example, the Fund may terminate its obligation by purchasing an identical call option.There is no assurance that a closing transaction can be effected at a favorable price.During the option period, the covered call writer has, in return for the premium received, given up the opportunity for capital appreciation above the exercise price should the market price of the underlying security increase, but has retained the risk of loss should the price of the underlying security decline. Purchasing Index Put Options The Equity Income Plus Fund may periodically buy index put options with the objective of obtaining downside protection from a significant equity market decline that may occur over a specified period.The value of an index put option generally increases as the underlying securities or indices decrease, and the value of the puts generally decrease as those stocks (and the index) increase in price.An index fluctuates with changes in the market values of the securities included in the index.Options on indices give the holder the right to receive an amount of cash upon exercise of the option.Receipt of this cash amount will depend upon the closing level of the index upon which the option is based being less than (in the case of a put) the exercise price of the option.Some stock index options are based on a broad market index such as the S&P 500 Index, and others may be based on a narrower index, such as the Philadelphia Stock Exchange Over-the-Counter Index. Table of Contents - Statement of Additional Information 7 Each of the exchanges has established limitations governing the maximum number of put options on the same index that may be bought by a single investor, whether acting alone or in concert with others (regardless of whether such options are written on the same or different exchanges or are held or written on one or more accounts or through one or more brokers).Under these limitations, option positions of all investment companies advised by the Adviser are combined for purposes of these limits.Pursuant to these limitations, an exchange may order the liquidation of positions and may impose other sanctions or restrictions.These position limits may restrict the number of listed options that the Equity Income Plus Fund may buy or sell. Puts on indices are similar to puts on securities or futures contracts except that all settlements are in cash and gain or loss depends on changes in the index in question rather than on price movements in individual securities or futures contracts.When the Equity Income Plus Fund buys a put on an index, it pays a premium and has the right, prior to the expiration date, to require the seller of the put, upon the Fund’s exercise of the put, to deliver to the Fund an amount of cash if the closing level of the index upon which the put is based is less than the exercise price of the put, which amount of cash is equal to the difference between the closing price of the index and the exercise price of the call times a specified multiple (“multiplier”), which determines the total value for each point of such difference.When the Equity Income Plus Fund writes a put on an index, it receives a premium and the purchaser of the put has the right, prior to the expiration date, to require the Fund to deliver to it an amount of cash equal to the difference between the closing level of the index and the exercise price times the multiplier if the closing level is less than the exercise price. If the Equity Income Plus Fund has purchased an index option and exercises it before the closing index value for that day is available, it runs the risk that the level of the underlying index may subsequently change.If such a change causes the exercised option to fall out-of-the-money, the Equity Income Plus Fund will be required to pay the difference between the closing index value and the exercise price of the option (times the applicable multiplier) to the assigned writer. Option Transactions in General The Equity Income Plus Fund will generally write covered call options as well as purchase index put options.Option transactions in which the Equity Income Plus Fund may engage involve the specific risks described above as well as the following risks: · the writer of an option may be assigned an exercise at any time during the option period; · disruptions in the markets for underlying instruments could result in losses for options investors; · there may be an imperfect or no correlation between the option and the securities being hedged; · the insolvency of a broker could present risks for the broker’s customers; and · market imposed restrictions may prohibit the exercise of certain options. In addition, the option activities of the Equity Income Plus Fund may affect its portfolio turnover rate and the amount of brokerage commissions paid by the Fund.The success of the Fund in using the option strategies described above depends, among other things, on the Adviser’s ability to predict the direction and volatility of price movements in the options and securities markets and the Adviser’s ability to select the proper time, type and duration of the options. By writing call options, the Equity Income Plus Fund limits its opportunity to profit from an increase in the market price of the underlying securities above the exercise price, plus the premium from writing such call options. Table of Contents - Statement of Additional Information 8 The Equity Income Plus Fund may purchase index put options to attempt to provide protection against significant adverse price effects from declines in prevailing prices of securities.The purchase of an index put option generally protects the value of portfolio holdings in a sharply falling market during the life of the put option.If an index put option purchased by the Equity Income Plus Fund were permitted to expire without being sold or exercised, its premium would represent a loss realized by the Fund. The imperfect correlation in price movement between an option and the underlying financial instrument and/or the costs of implementing such an option may limit the effectiveness of the strategy.The Fund’s ability to establish and close out options positions will be subject to the existence of a liquid secondary market.Although the Equity Income Plus Fund generally will purchase or sell only those options for which there appears to be an active secondary market, there is no assurance that a liquid secondary market on an exchange will exist for any particular option or at any particular time.If an option purchased by the Equity Income Plus Fund expires unexercised, the Fund will lose the premium it paid.In addition, the Fund could suffer a loss if the premium paid by the Equity Income Plus Fund in a closing transaction exceeds the premium income it received.When the Equity Income Plus Fund writes a call option, its ability to participate in the capital appreciation of the underlying obligation is limited. Other Investment Companies The Equity Income Plus Fund may invest its assets in shares of other investment companies, including money market funds or exchange-traded funds (“ETFs”).The Equity Income Plus Fund’s investments in money market funds may be used for cash management purposes and to maintain liquidity in order to satisfy redemption requests or pay unanticipated expenses.The Equity Income Plus Fund limits its investments in securities issued by other investment companies in accordance with the 1940 Act.Section 12(d)(1) of the 1940 Act precludes the Fund from acquiring: (i) more than 3% of the total outstanding shares of another investment company; (ii) shares of another investment company having an aggregate value in excess of 5% of the value of the total assets of the Fund; or (iii) shares of another registered investment company and all other investment companies having an aggregate value in excess of 10% of the value of the total assets of the Fund.However, Section 12(d)(1)(F) of the 1940 Act provides that the provisions of paragraph 12(d)(1) shall not apply to securities purchased or otherwise acquired by the Fund if: (i) immediately after such purchase or acquisition not more than 3% of the total outstanding shares of such investment company is owned by the Fund and all affiliated persons of the Fund; and (ii) the Fund has not offered or sold, and is not proposing to offer or sell its shares through a principal underwriter or otherwise at a public or offering price that includes a sales load of more than 1 1/2%. If the Equity Income Plus Fund invests in investment companies, including ETFs, pursuant to Section 12(d)(1)(F), it must comply with the following voting restrictions: when the Fund exercises voting rights, by proxy or otherwise, with respect to investment companies owned by the Fund, the Fund will either seek instruction from the Fund’s shareholders with regard to the voting of all proxies and vote in accordance with such instructions, or vote the shares held by the Fund in the same proportion as the vote of all other holders of such security.In addition, an investment company purchased by the Fund pursuant to Section 12(d)(1)(F) shall not be required to redeem its shares in an amount exceeding 1% of such investment company’s total outstanding shares in any period of less than thirty days.In addition to the advisory and operational fees the Equity Income Plus Fund bears directly in connection with its own operation, the Fund also bears its pro rata portion of the advisory and operational expenses of each other investment company. Exchange-Traded Funds Each share of an ETF represents an undivided ownership interest in the portfolio of securities held by that ETF.An ETF is an investment company that offers investors a proportionate share in a portfolio of stocks, bonds, commodities, currencies or other securities.Like individual equity securities, ETFs are traded on a stock exchange and can be bought and sold throughout the day. Table of Contents - Statement of Additional Information 9 Traditional ETFs attempt to achieve the same investment return as that of a particular market index.To mirror the performance of a market index, an ETF invests either in all of the securities in a particular index in the same proportion that is represented in the index itself or in a representative sample of securities in a particular index in a proportion meant to track the performance of the entire index.Such ETFs generally do not buy or sell securities, except to the extent necessary to conform their portfolios to the corresponding index.Because such ETFs have operating expenses and transaction costs, while a market index does not, they typically will be unable to match the performance of the index exactly.Alternatively, some ETFs use active investment strategies instead of tracking broad market indices and, as a result, may incur greater operating expenses and transactions costs than traditional ETFs.Investments in ETFs are investments in other investment companies.(See “Other Investment Companies,” above.) ETFs generally do not sell or redeem their shares for cash, and most investors do not purchase or redeem shares directly from an ETF at all.Instead, the ETF issues and redeems its shares in large blocks (typically 50,000 of its shares) called “creation units.”Creation units are issued to anyone who deposits a specified portfolio of the ETF’s underlying securities, as well as a cash payment generally equal to accumulated dividends on the securities (net of expenses) up to the time of deposit, and creation units are redeemed in kind for a portfolio of the underlying securities (based on the ETF’s NAV) together with a cash payment generally equal to accumulated dividends as of the date of redemption.Most ETF investors, however, purchase and sell ETF shares in the secondary trading market on a securities exchange, in lots of any size, at any time during the trading day.ETF investors generally must pay a brokerage fee for each purchase or sale of ETF shares, including purchases made to reinvest dividends. Because ETF shares are created from the securities of an underlying portfolio and can be redeemed into the securities of an underlying portfolio on any day, arbitrage traders may move to profit from any discrepancies between the market price of the ETF’s shares in the secondary market and the NAV per share of the ETF’s portfolio, which helps to close the price gap between the two.Of course, because of the forces of supply and demand and other market factors, there may be times when an ETF share trades at a premium or discount to its NAV. The Equity Income Plus Fund intends to be a long-term investor in ETFs and does not intend to purchase and redeem creation units to take advantage of short-term arbitrage opportunities. However, the Equity Income Plus Fund may redeem creation units for the underlying securities (and any applicable cash), and may assemble a portfolio of the underlying securities and use it (and any required cash) to purchase creation units, if the Adviser believes it is in the Fund’s best interest to do so.The Fund’s ability to redeem creation units may be limited by the 1940 Act, which provides that ETFs will not be obligated to redeem shares held by the Fund in an amount exceeding one percent of their total outstanding securities during any period of less than 30 days. The Equity Income Plus Fund will invest in ETF shares only if the ETF is registered as an investment company (see “Other Investment Companies” above) under the 1940 Act.If an ETF in which the Equity Income Plus Fund invests ceases to be a registered investment company, the Fund will dispose of the securities of the ETF.Furthermore, in connection with its investment in ETF shares, the Fund will incur various costs.The Fund may also realize capital gains or losses when ETF shares are sold, and the purchase and sale of the ETF shares may include a brokerage commission that may result in costs.In addition, the Fund is subject to other fees as an investor in ETFs.Generally, those fees include, but are not limited to, trustees fees, operating expenses, licensing fees, registration fees and marketing expenses, each of which will be reflected in the net asset value (“NAV”) of ETFs and therefore the shares representing a beneficial interest therein. Table of Contents - Statement of Additional Information 10 There is a risk that the underlying ETFs in which the Equity Income Plus Fund invests may terminate due to extraordinary events that may cause any of the service providers to the ETFs, such as the trustee or sponsor, to close or otherwise fail to perform their obligations to the ETF.Also, because the ETFs in which the Fund intends to principally invest are each granted licenses by agreement to use the indices as a basis for determining their compositions and/or otherwise to use certain trade names, the ETFs may terminate if such license agreements are terminated. In addition, an ETF may terminate if its entire net asset value falls below a certain amount.Although the Adviser believes that, in the event of the termination of an underlying ETF, it will be able to invest instead in shares of an alternate ETF tracking the same market index or another market index with the same general market, there is no guarantee that shares of an alternate ETF would be available for investment at that time. When-Issued and Delayed Delivery Securities The Funds may purchase securities on a when-issued or delayed delivery basis.The settlement dates for these types of transactions are determined by mutual agreement of the parties and may occur a month or more after the parties have agreed to the transaction.Securities purchased on a when-issued or delayed delivery basis are subject to market fluctuation and no interest accrues to a Fund during the period prior to settlement.At the time the Fund commits to purchase securities on a when-issued or delayed delivery basis, it will record the transaction and thereafter reflect the value, each day, of such security in determining its NAV.At the time of delivery of the securities, the value may be more or less than the purchase price.The Fund will not receive income from these securities until such securities are delivered.A Fund will also establish a segregated account with its custodian, in which it will maintain cash or cash equivalents or other portfolio securities equal in value to commitments for such when-issued or delayed delivery securities. Initial Public Offerings The Equity Income Plus Fund may invest up to 10% of its net assets in shares in initial public offerings (“IPOs”).Because IPO shares frequently are volatile in price, the Equity Income Plus Fund may hold IPO shares for a very short period of time.This may increase the turnover of the Equity Income Plus Fund’s portfolio and may lead to increased expenses to the Fund, such as commissions and transaction costs.By selling shares, the Fund may realize taxable capital gains that it will subsequently distribute to shareholders.Investing in IPOs has added risks because their shares are frequently volatile in price.As a result, their performance can be more volatile and they face greater risk of business failure, which could increase the volatility of the Equity Income Plus Fund’s portfolio. Commodity Pool Operator Exclusion.The Advisers currently intend to operate the Funds in compliance with the requirements of Rule 4.5 of the CFTC regulations under the Commodity Exchange Act (the “CEA”).As a result, the Funds are not deemed to be “commodity pools” under the CEA and will be limited in their ability to use futures and options on futures or commodities or engage in swap transactions for other than bona fide hedging purposes, to the extent such transactions are permitted under the investment policies.Provided the Funds operate within the limits of Rule 4.5, each Adviser will be excluded from registration with the CFTC and regulation under the CEA and each Adviser will not be deemed to be a “commodity pool operator” with respect to the operations of the Funds.If a Fund were no longer able to claim the exclusion, the Fund and its Adviser, to the extent trading in commodity interests, would be subject to regulation under the CEA. To the extent an Adviser can no longer rely on the Rule 4.5 exclusion, the impact to a Fund of CFTC requirements is uncertain.CFTC-mandated disclosure, reporting and recordkeeping obligations would apply with respect to the applicable Fund.Being required to register as a “commodity pool operator” could reduce investment returns or limit a Fund’s ability to implement its investment strategy.Investors in the Funds and their financial advisers should consider whether a Fund’s potential status as a “commodity pool” impacts their operations or status under the CEA in deciding whether to invest in the Fund. Table of Contents - Statement of Additional Information 11 Temporary Strategies; Cash or Similar Investments For temporary defensive purposes, an Adviser may invest up to 100% of a Fund’s total assets in high-quality, short-term debt securities and money market instruments.These short-term debt securities and money market instruments include shares of government money market mutual funds, U.S. Government securities and U.S. Government Agency securities.Taking a temporary defensive position may result in a Fund not achieving its investment objective.Furthermore, to the extent that a Fund invests in money market mutual funds for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market funds’ management fees and operational expenses. For longer periods of time, a Fund may hold a substantial cash position.If the market advances during periods when a Fund is holding a large cash position, the Fund may not participate to the extent it would have if the Fund had been more fully invested, and this may result in the Fund not achieving its investment objective during that period.To the extent that a Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses. The Funds may invest in any of the following securities and instruments: Money Market Mutual Funds.A Fund may invest in money market mutual funds in connection with its management of daily cash positions or as a temporary defensive measure.Generally, money market mutual funds seek to earn income consistent with the preservation of capital and maintenance of liquidity.They primarily invest in high quality money market obligations, including securities issued or guaranteed by the U.S. Government or its agencies and instrumentalities.These investments generally mature within 397 days from the date of purchase.An investment in a money market mutual fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any government agency.A Fund’s investments in money market mutual funds may be used for cash management purposes and to maintain liquidity in order to satisfy redemption requests or pay unanticipated expenses. Your cost of investing in a Fund will generally be higher than the cost of investing directly in the underlying money market mutual fund shares.You will indirectly bear fees and expenses charged by the underlying money market mutual funds in addition to a Fund’s direct fees and expenses.Furthermore, the use of this strategy could affect the timing, amount and character of distributions to you and therefore may increase the amount of taxes payable by you. Bank Certificates of Deposit, Bankers’ Acceptances and Time Deposits.The Funds may acquire certificates of deposit, bankers’ acceptances and time deposits.Certificates of deposit are negotiable certificates issued against monies deposited in a commercial bank for a definite period of time and earning a specified return.Bankers’ acceptances are negotiable drafts or bills of exchange, normally drawn by an importer or exporter to pay for specific merchandise, which are “accepted” by a bank, meaning in effect that the bank unconditionally agrees to pay the face value of the instrument on maturity.Certificates of deposit and bankers’ acceptances acquired by the Funds will be dollar-denominated obligations of domestic or foreign banks or financial institutions which at the time of purchase have capital, surplus and undivided profits in excess of $100million (including assets of both domestic and foreign branches), based on latest published reports, or less than $100million if the principal amount of such bank obligations are fully insured by the U.S. Government. Domestic banks and foreign banks are subject to different governmental regulations with respect to the amount and types of loans that may be made and interest rates that may be charged.In addition, the profitability of the banking industry depends largely upon the availability and cost of funds for the purpose of financing lending operations under prevailing money market conditions.General economic conditions as well as exposure to credit losses arising from possible financial difficulties of borrowers play an important part in the operations of the banking industry. Table of Contents - Statement of Additional Information 12 As a result of federal and state laws and regulations, domestic banks are, among other things, required to maintain specified levels of reserves, limited in the amount which they can loan to a single borrower and subject to other regulations designed to promote financial soundness.However, such laws and regulations do not necessarily apply to foreign bank obligations that the Funds may acquire. In addition to purchasing certificates of deposit and bankers’ acceptances, to the extent permitted under the investment objective and policies stated above and in the Prospectus, the Funds may make interest-bearing time or other interest-bearing deposits in commercial or savings banks.Time deposits are non-negotiable deposits maintained at a banking institution for a specified period of time at a specified interest rate. Savings Association Obligations.The Funds may invest in certificates of deposit (interest-bearing time deposits) issued by savings banks or savings and loan associations that have capital, surplus and undivided profits in excess of $100million, based on latest published reports, or less than $100million if the principal amount of such obligations is fully insured by the U.S. Government. Commercial Paper, Short-Term Notes and Other Corporate Obligations.The Funds may invest a portion of its assets in commercial paper and short-term notes.Commercial paper consists of unsecured promissory notes issued by corporations.Issues of commercial paperand short-term notes will normally have maturities of less than nine months and fixed rates of return, although such instruments may have maturities of up to one year. Commercial paper and short-term notes will consist of issues rated at the time of purchase “A-2” or higher by S&P, “Prime-1” or “Prime-2” by Moody’s, or similarly rated by another nationally recognized statistical rating organization or, if unrated, will be determined by the Adviser to be of comparable quality. Corporate obligations include bonds and notes issued by corporations to finance longer-term credit needs than supported by commercial paper.While such obligations generally have maturities of ten years or more, the Funds may purchase corporate obligations which have remaining maturities of one year or less from the date of purchase and which are rated “A” or higher by S&P or “A” or higher by Moody’s. Borrowing Each Fund may borrow to increase its portfolio holdings of securities.Each Fund will limit its borrowing to an amount not to exceed one-third of its total assets.Such borrowings may be on a secured or unsecured basis at fixed or variable rates of interest.The 1940 Act requires the Funds to maintain continuous asset coverage of not less than 300% with respect to all borrowings.This coverage allows the Funds to borrow for such purposes an amount (when taken together with any borrowings for temporary or emergency purposes as described below) equal to as much as 50% of the value of its net assets (not including such borrowings).If such asset coverage should decline to less than 300% due to market fluctuations or other reasons, a Fund may be required to dispose of some of its portfolio holdings within three days in order to reduce the Fund’s debt and restore the 300% asset coverage, even though it may be disadvantageous from an investment standpoint to dispose of assets at that time. The use of borrowing by the Funds involves special risk considerations that may not be associated with other funds having similar policies. Since substantially all of the Funds’ assets fluctuate in value, whereas the interest obligation resulting from a borrowing will be fixed by the terms of a Fund’s agreement with its lender, the asset value per share of a Fund will tend to increase more when its portfolio securities increase in value and decrease more when its portfolio securities decrease in value than would otherwise be the case if the Fund did not borrow funds.In addition, interest costs on borrowings may fluctuate with changing market rates of interest and may partially offset or exceed the return earned on borrowed funds.Under adverse market conditions, a Fund might have to sell portfolio securities to meet interest or principal payments at a time when fundamental investment considerations would not favor such sales.The interest which a Fund must pay on borrowed money, together with any additional fees to maintain a line of credit or any minimum average balances required to be maintained, are additional costs which will reduce or eliminate any net investment income and may also offset any potential capital gains.Unless the appreciation and income, if any, on assets acquired with borrowed funds exceed the costs of borrowing, the use of leverage will diminish the investment performance of a Fund compared with what it would have been without leverage. Table of Contents - Statement of Additional Information 13 Illiquid Securities Under federal securities laws, each Fund is limited to investing only up to 15% of its net assets in securities that are illiquid at the time of purchase, which means that there may be legal or contractual restrictions on their disposition, or that there are no readily available market quotations for such a security.Currently each Fund intends to limit its investments in illiquid securities to 10% of its net assets.Illiquid securities present the risks that the Fund may have difficulty valuing these holdings and/or may be unable to sell these holdings at the time or price desired.There are generally no restrictions on a Fund’s ability to invest in restricted securities (that is, securities that are not registered pursuant to the Securities Act), except to the extent such securities may be considered illiquid.Securities issued pursuant to Rule 144A of the Securities Act will be considered liquid if determined to be so under procedures adopted by the Board of Trustees.The Adviser is responsible for making the determination as to the liquidity of restricted securities (pursuant to the procedures adopted by the Board of Trustees). A Fund will determine a security to be illiquid if it cannot be sold or disposed of in the ordinary course of business within seven days at the value at which the Fund has valued the security.Factors considered in determining whether a security is illiquid may include, but are not limited to: the frequency of trades and quotes for the security; the number of dealers willing to purchase and sell the security and the number of potential purchasers; the number of dealers who undertake to make a market in the security; the nature of the security, including whether it is registered or unregistered, and the market place; whether the security has been rated by a nationally recognized statistical rating organization (“NRSRO”); the period of time remaining until the maturity of a debt instrument or until the principal amount of a demand instrument can be recovered through demand; the nature of any restrictions on resale; and with respect to municipal lease obligations and certificates of participation, there is reasonable assurance that the obligation will remain liquid throughout the time the obligation is held and, if unrated, an analysis similar to that which would be performed by an NRSRO is performed.If a restricted security is determined to be liquid, it will not be included within the category of illiquid securities, which may not exceed 15% of the Fund’s net assets.Investing in Rule144A securities could have the effect of increasing the level of a Fund’s illiquidity to the extent that the Fund, at a particular point in time may be unable to find qualified institutional buyers interested in purchasing the securities.The Funds are permitted to sell restricted securities to qualified institutional buyers. Investment Restrictions Fundamental Investment Restrictions The Trust (on behalf of the Funds) has adopted the following restrictions as fundamental policies, each of which may not be changed without the favorable vote of the holders of a “majority of the outstanding voting securities” of a Fund, as defined under the 1940 Act.Under the 1940 Act, the vote of the holders of a “majority of the outstanding voting securities” means the vote of the holders of the lesser of (i)67% of the shares of a Fund represented at a meeting at which the holders of more than 50% of its outstanding shares are represented; or (ii)more than 50% of the outstanding shares of a Fund. Table of Contents - Statement of Additional Information 14 Each Fund may not: 1. issue senior securities, borrow money or pledge its assets, except that (i)a Fund may borrow from banks in amounts not exceeding one-third of its total assets (including the amount borrowed); and (ii)this restriction shall not prohibit the Fund from engaging in options transactions or short sales in accordance with its objectives and strategies; 2. underwrite the securities of other issuers (except that a Fund may engage in transactions involving the acquisition, disposition or resale of its portfolio securities under circumstances where it may be considered to be an underwriter under the Securities Act of 1933, as amended); 3. purchase or sell real estate or interests in real estate, unless acquired as a result of ownership of securities (although a Fund may purchase and sell securities which are secured by real estate and securities of companies that invest or deal in real estate); 4. purchase or sell commodities or commodities contracts, unless acquired as a result of ownership of securities or other instruments and provided that this restriction does not prevent a Fund from engaging in transactions involving currencies and futures contracts and options thereon or investing in securities or other instruments that are secured by commodities; 5. make loans of money (except for the lending of a Fund’s portfolio securities and purchases of debt securities consistent with the investment policies of the Fund); 6. with respect to 75% of its total assets, purchase the securities of any one issuer if, immediately after and as a result of such purchase, (a) the value of a Fund’s holdings in the securities of such issuer exceeds 5% of the value of a Fund’s total assets, or (b) a Fund owns more than 10% of the outstanding voting securities of the issuer; (with the exception that these restrictions do not apply to a Fund’s investments in the securities of the U.S. Government, or its agencies or instrumentalities, or other investment companies); or 7. invest in the securities of any one industry if, as a result, 25% or more of a Fund’s total assets would be invested in the securities of such industry, except that the foregoing does not apply to securities issued or guaranteed by the U.S. Government, its agencies or instrumentalities. Non-Fundamental Investment Restrictions The following lists the non-fundamental investment restrictions applicable to the Funds.These restrictions can be changed by the Board of Trustees, but the change will only be effective after prior written notice is given to shareholders of the Fund. Each Fund may not: 1. invest more than 15% of the value of its net assets, computed at the time of investment, in illiquid securities.Illiquid securities are those securities without readily available market quotations, including repurchase agreements having a maturity of more than seven days.Illiquid securities may include restricted securities not determined by the Board of Trustees to be liquid, non-negotiable time deposits, over-the-counter options, and repurchase agreements providing for settlement in more than seven days after notice. 2. make any change in its investment policy of investing in securities suggested by the Fund’s name without first changing the Fund’s name and providing shareholders with at least 60 days’ prior written notice. Table of Contents - Statement of Additional Information 15 Management of the Fund Board of Trustees The management and affairs of the Funds are supervised by the Board of Trustees.The Board of Trustees consists of four individuals.The Trustees are fiduciaries for the Funds’ shareholders and are governed by the laws of the State of Delaware in this regard.The Board of Trustees establishes policies for the operation of the Funds and appoints the officers who conduct the daily business of the Funds. Trustees and Officers The Trustees and officers of the Trust are listed below with their addresses, present positions with the Trust and principal occupations over at least the last five years. Name, Address and Age Position(s) Held with the Trust Term of Office and Length of Time Served Number of Portfolios in Trust Overseen by Trustee Principal Occupation(s) During the Past Five Years Other Directorships Held by Trustee During the Past Five Years Independent Trustees Michael D. Akers, Ph.D. 615 E. Michigan St. Milwaukee, WI 3202 Age: 59 Trustee Indefinite Term; Since August 22, 2001 34 Professor and Chair, Department of Accounting, Marquette University (2004-present). Independent Trustee, USA MUTUALS (an open-end investment company with two portfolios). Gary A. Drska 615 E. Michigan St. Milwaukee, WI 53202 Age: 58 Trustee Indefinite Term; Since August 22, 2001 34 Pilot, Frontier/Midwest Airlines, Inc. (airline company) (1986-present). Independent Trustee, USA MUTUALS (an open-end investment company with two portfolios). Table of Contents - Statement of Additional Information 16 Name, Address and Age Position(s) Held with the Trust Term of Office and Length of Time Served Number of Portfolios in Trust Overseen by Trustee Principal Occupation(s) During the Past Five Years Other Directorships Held by Trustee During the Past Five Years Jonas B. Siegel 615 E. Michigan St. Milwaukee, WI 53202 Age: 71 Trustee Indefinite Term; Since October 23, 2009 34 Managing Director, Chief Administrative Officer (“CAO”) and Chief Compliance Officer (“CCO”), Granite Capital International Group, L.P. (an investment management firm) (1994-2011. Independent Trustee, Gottex Multi-Asset Endowment fund complex (three closed-end investment companies); Independent Trustee, Gottex Multi-Alternatives fund complex (three closed-end investment companies); Independent Manager, Ramius IDF fund complex (two closed-end investment companies); Independent Trustee, Gottex Trust (an open-end investment company with one portfolio). Interested Trustee and Officers Joseph C. Neuberger* 615 E. Michigan St. Milwaukee, WI 53202 Age: 52 Chairperson and Trustee Indefinite Term; Since August 22, 2001 34 Executive Vice President, U.S. Bancorp Fund Services, LLC (1994-present). Trustee, Buffalo Funds (an open-end investment company with ten portfolios); Trustee, USA MUTUALS (an open-end investment company with two portfolios). John P. Buckel 615 E. Michigan St. Milwaukee, WI 53202 Age: 57 President and Principal Executive Officer Indefinite Term, Since January 24, 2013 N/A Mutual Fund Administration, U.S. Bancorp Fund Services, LLC (2004-Present). N/A Table of Contents - Statement of Additional Information 17 Name, Address and Age Position(s) Held with the Trust Term of Office and Length of Time Served Number of Portfolios in Trust Overseen by Trustee Principal Occupation(s) During the Past Five Years Other Directorships Held by Trustee During the Past Five Years Jennifer A. Lima 615 E. Michigan St. Milwaukee, WI 53202 Age: 40 Vice President, Treasurer and Principal Financial and Accounting Officer Indefinite Term; January 24, 2013 N/A Mutual Fund Administrator, U.S. Bancorp Fund Services, LLC (2002-Present). N/A Rachel A. Spearo 615 E. Michigan St. Milwaukee, WI 53202 Age: 35 Secretary Indefinite Term; Since November 15, 2005 N/A Vice President, U.S. Bancorp Fund Services, LLC (September 2004-present). N/A Anita M. Zagrodnik 615 E. Michigan St. Milwaukee, WI 53202 Age: 54 Chief Compliance Officer, Vice President and Anti-Money Laundering Officer Indefinite Term; Since July 1, 2014 N/A Senior Vice President, U.S. Bancorp Fund Services, LLC, (January 2014- present); Senior Vice President, Ariel Investments, LLC, (2010-2013); Vice President, Ariel Investments, LLC, (2003-2010). N/A Jesse J. Schmitting 615 E. Michigan St. Milwaukee, WI 53202 Age: 32 Assistant Treasurer Indefinite Term; Since July 21, 2011 N/A Mutual Fund Administrator, U.S. Bancorp Fund Services, LLC (2008-Present). N/A * Mr. Neuberger is an “interested person” of the Trust as defined by the 1940 Act by virtue of the fact that he is an interested person of Quasar Distributors, LLC (the “Distributor”), the Fund’s principal underwriter. The Role of the Board of Trustees The Board of Trustees provides oversight of the management and operations of the Trust.Like all mutual funds, the day-to-day responsibility for the management and operation of the Trust is the responsibility of various service providers to the Trust and its individual series, such as the Adviser, the Distributor, administrator, custodian, and transfer agent, each of whom are discussed in greater detail in this SAI.The Board approves all significant agreements with the Adviser, the Distributor, administrator, custodian and transfer agent.The Board has appointed various individuals of certain of these service providers as officers of the Trust, with responsibility to monitor and report to the Board on the Trust’s day-to-day operations.In conducting this oversight, the Board receives regular reports from these officers and service providers regarding the Trust’s operations.The Board has appointed a CCO who reports directly to the Board and who administers the Trust’s compliance program and regularly reports to the Board as to compliance matters, including an annual compliance review.Some of these reports are provided as part of formal “Board Meetings,” which are held five times per year, in person, and such other times as the Board determines is necessary, and involve the Board’s review of recent Trust operations.From time to time one or more members of the Board may also meet with Trust officers in less formal settings, between formal Board Meetings to discuss various topics.In all cases, however, the role of the Board and of any individual Trustee is one of oversight and not of management of the day-to-day affairs of the Trust, and its oversight role does not make the Board a guarantor of the Trust’s investments, operations or activities. Table of Contents - Statement of Additional Information 18 Board Leadership Structure The Board has structured itself in a manner that it believes allows it to effectively perform its oversight function.The Board of Trustees is comprised of three Independent Trustees – Dr. Michael D. Akers, Mr. Gary A. Drska and Mr. Jonas B. Siegel – and one Interested Trustee – Mr. Joseph C. Neuberger.Accordingly, 75% of the members of the Board are Independent Trustees, Trustees who are not affiliated with the Adviser or its affiliates, or any other investment adviser or other service provider to the Trust or any underlying fund.The Board of Trustees has established three standing committees, an Audit Committee, a Nominating Committee and a Valuation Committee, which are discussed in greater detail under “Board Committees” below.Each of the Audit Committee and the Nominating Committee are comprised entirely of Independent Trustees.The Independent Trustees have engaged their own independent counsel to advise them on matters relating to their responsibilities in connection with the Trust. The Trust’s Chairperson, Mr. Neuberger, is an “interested person” of the Trust, as defined by the 1940 Act, by virtue of the fact that he is an interested person of the Distributor, which acts as principal underwriter to the Fund and many of the Trust’s other underlying funds.Mr. Neuberger also serves as the Executive Vice President of U.S. Bancorp Fund Services, LLC, the Fund’s administrator (the “Administrator” or “USBFS”).The Trust has not appointed a lead Independent Trustee. In accordance with the fund governance standards prescribed by the SEC under the 1940 Act, the Independent Trustees on the Nominating Committee select and nominate all candidates for Independent Trustee positions.Each Trustee was appointed to serve on the Board of Trustees because of his experience, qualifications, attributes and skills as set forth in the subsection “Trustee Qualifications” below. The Board reviews its structure regularly in light of the characteristics and circumstances of the Trust, including: the unaffiliated nature of each investment adviser and the fund(s) managed by such adviser; the number of funds that comprise the Trust; the variety of asset classes that those funds reflect; the net assets of the Trust; the committee structure of the Trust; and the independent distribution arrangements of each of the Trust’s underlying funds. The Board has determined that the function and composition of the Audit Committee and the Nominating Committee are appropriate means to address any potential conflicts of interest that may arise from the Chairperson’s status as an Interested Trustee.In addition, the inclusion of all Independent Trustees as members of the Audit Committee and the Nominating Committee allows all such Trustees to participate in the full range of the Board’s oversight duties, including oversight of risk management processes discussed below.Given the specific characteristics and circumstances of the Trust as described above, the Trust has determined that the Board’s leadership structure is appropriate. Board Oversight of Risk Management As part of its oversight function, the Board receives and reviews various risk management reports and assessments and discusses these matters with appropriate management and other personnel, including personnel of the Trust’s service providers.Because risk management is a broad concept composed of many elements (such as, for example, investment risk, issuer and counterparty risk, compliance risk, operational risks, business continuity risks, etc.) the oversight of different types of risks is handled in different ways.For example, the Chief Compliance Officer regularly reports to the Board during Board Meetings and meets in executive session with the Independent Trustees and their legal counsel to discuss compliance and operational risks.In addition, the Independent Trustee designated as the Audit Committee’s “audit committee financial expert” meets with the Treasurer and the Trust’s independent public accounting firm to discuss, among other things, the internal control structure of the Trust’s financial reporting function.The full Board receives reports from the investment advisers to the underlying funds and the portfolio managers as to investment risks as well as other risks that may be discussed during Audit Committee meetings. Table of Contents - Statement of Additional Information 19 Trustee Qualifications The Board believes that each of the Trustees has the qualifications, experience, attributes and skills appropriate to their continued service as Trustees of the Trust in light of the Trust’s business and structure.The Trustees have substantial business and professional backgrounds that indicate they have the ability to critically review, evaluate and assess information provided to them.Certain of these business and professional experiences are set forth in detail in the table above.In addition, the Trustees have substantial board experience and, in their service to the Trust, have gained substantial insight as to the operation of the Trust.The Board annually conducts a “self-assessment” wherein the effectiveness of the Board and the individual Trustees is reviewed. In addition to the information provided in the table above, below is certain additional information concerning each individual Trustee.The information provided below, and in the table above, is not all-inclusive.Many of the Trustees’ qualifications to serve on the Board involve intangible elements, such as intelligence, integrity, work ethic, the ability to work together, the ability to communicate effectively, the ability to exercise judgment, the ability to ask incisive questions, and commitment to shareholder interests.In conducting its annual self-assessment, the Board has determined that the Trustees have the appropriate attributes and experience to continue to serve effectively as Trustees of the Trust. Michael D. Akers, Ph.D., CPA.Dr. Akers has served as an Independent Trustee of the Trust since August 2001.Dr. Akers has also served as an independent trustee of USA Mutuals, an open-end investment company, since 2001.Dr. Akers has been a Professor and Chair of the Department of Accounting of Marquette University since 2004, and was Associate Professor of Accounting of Marquette University from 1996 to 2004.Dr. Akers is a certified public accountant, a certified fraud examiner, a certified internal auditor and a certified management accountant.Through his experience as a trustee of mutual funds and his employment experience, Dr. Akers is experienced with financial, accounting, regulatory and investment matters. Gary A. Drska.Mr. Drska has served as an Independent Trustee of the Trust since August 2001.Mr. Drska has also served as an independent trustee of USA Mutuals since 2001.Mr. Drska has served as a Pilot of Frontier/Midwest Airlines, Inc., an airline company, since 1986.Through his experience as a trustee of mutual funds, Mr. Drska is experienced with financial, accounting, regulatory and investment matters. Joseph C. Neuberger.Mr. Neuberger has served as an Interested Trustee of the Trust since August 2001.Mr. Neuberger has also served as a trustee of USA Mutuals since 2001 and Buffalo Funds, an open-end investment company, since 2003.Mr. Neuberger has served as Executive Vice President of the Administrator, a multi-service line service provider to mutual funds, since 1994.Through his experience as a trustee of mutual funds and his employment experience, Mr. Neuberger is experienced with financial, accounting, regulatory and investment matters. Table of Contents - Statement of Additional Information 20 Jonas B. Siegel, CPA.Mr. Siegel has served as a Trustee of the Trust since October 2009.Mr. Siegel has also served, since 2010, as a trustee of the Gottex Multi-Asset Endowment fund complex and the Gottex Multi-Alternatives fund complex, each of which is composed of three closed-end investment companies, and, since 2011, as an Independent Manager of the Ramius IDF fund complex, which is composed of two closed-end investment companies.Since 2013, Mr. Siegel has served as an independent trustee of Gottex Trust, an open-end investment company.Mr. Siegel previously served as the Managing Director, CAO and CCO of Granite Capital International Group, LP, an investment management firm, from 1994 to 2011, as Vice President, Secretary, Treasurer and CCO of Granum Series Trust, an open-end investment company, from 1997 to 2007, and as President, CAO and CCO of Granum Securities, LLC, a broker-dealer, from 1997 to 2007.Mr. Siegel is a certified public accountant.Through his experience as a trustee of mutual funds and his employment experience, Mr. Siegel is experienced with financial, accounting, regulatory and investment matters. Trustee Ownership of Fund Shares As of December 31, 2013, no Trustee of the Trust beneficially owned shares of the Funds or any other series of the Trust. Furthermore, as of December 31, 2013, neither the Trustees who are not “interested” persons of the Funds, nor members of their immediate families, owned securities beneficially, or of record, in the Adviser, the Funds’ Distributor or any of their affiliates.Accordingly, neither the Trustees who are not “interested” persons of the Funds nor members of their immediate families, have had a direct or indirect interest, the value of which exceeds $120,000, in the Adviser, the Funds’ Distributor or any of their affiliatesIn addition, during the two most recently completed calendar years, neither the Independent Trustees nor members of their immediate families have conducted any transactions (or series of transactions) in which the amount involved exceeds $120,000 and to which the Adviser, the Distributor or any affiliate thereof was a party. Board Committees Audit Committee.The Trust has an Audit Committee, which is composed of the Independent Trustees, Dr. Michael D. Akers, Mr. Gary A. Drska and Mr. Jonas B. Siegel.The Audit Committee reviews financial statements and other audit-related matters for the Funds.The Audit Committee also holds discussions with management and with the Funds’ independent auditor concerning the scope of the audit and the auditor’s independence.Dr. Akers is designated as the Audit Committee chairman and serves as the Audit Committee’s “audit committee financial expert,” as stated in the annual reports relating to the series of the Trust.During the past fiscal period, the Audit Committee met twice with respect to the Funds. Nominating Committee.The Trust has a Nominating Committee, which is composed of the Independent Trustees, Dr. Michael D. Akers, Mr. Gary A. Drska and Mr. Jonas B. Siegel.The Nominating Committee is responsible for seeking and reviewing candidates for consideration as nominees for the position of trustee and meets only as necessary.As part of this process, the Nominating Committee considers criteria for selecting candidates sufficient to identify a diverse group of qualified individuals to serve as trustees. The Nominating Committee will consider nominees recommended by shareholders for vacancies on the Board of Trustees.Recommendations for consideration by the Nominating Committee should be sent to the President of the Trust in writing together with the appropriate biographical information concerning each such proposed nominee, and such recommendation must comply with the notice provisions set forth in the Trust’s By-Laws.In general, to comply with such procedures, such nominations, together with all required information, must be delivered to and received by the Secretary of the Trust at the principal executive office of the Trust not later than 60 days prior to the shareholder meeting at which any such nominee would be voted on. Shareholder recommendations for nominations to the Board of Trustees will be accepted on an ongoing basis and such recommendations will be kept on file for consideration when there is a vacancy on the Board of Trustees.The Nominating Committee’s procedures with respect to reviewing shareholder nominations will be disclosed as required by applicable securities laws.The Nominating Committee met once during the Funds’ past fiscal period. Table of Contents - Statement of Additional Information 21 Valuation Committee.The Trust has a Valuation Committee.The Valuation Committee is responsible for the following: (1)monitoring the valuation of Fund securities and other investments; and (2)as required, when the Board of Trustees is not in session, for determining the fair value of illiquid securities and other holdings after consideration of all relevant factors, which determinations are reported to the Board.The Valuation Committee is currently composed of Mr. John Buckel, Ms. Jennifer Lima and Mr. Jesse Schmitting, who each serve as an officer of the Trust.The Valuation Committee meets as necessary when a price for a portfolio security is not readily available.During the past year, the Valuation Committee did not meet with respect to the Funds. Trustee Compensation The Independent Trustees receive from the Trust a retainer fee of $49,000 per year, $2,000 per in-person Board meeting and $1,000 per telephonic Board meeting, as well as reimbursement for expenses incurred in connection with attendance at Board meetings.(1)Interested Trustees do not receive any compensation for their service as Trustee.For the fiscal year ended May 31, 2014, the Trustees received the following compensation: Name of Person/Position Aggregate Compensation from the Equity Income Plus Fund(2)(3) Aggregate Compensation from the 1-3 Year Duration U.S. Agency Bond Fund(2) Pension or Retirement Benefits Accrued as Part of Fund Expenses Estimated Annual Benefits Upon Retirement Total Compensation from the Funds and the Trust(4) Paid to Trustees Dr. Michael D. Akers, Independent Trustee $1,650 $1,719 None None $58,500 Gary A. Drska Independent Trustee $1,650 $1,719 None None $58,500 Jonas B. Siegel, Independent Trustee $1,650 $1,719 None None $58,500 Joseph C. Neuberger, Interested Trustee None None None None None Prior to July 1, 2014, Independent Trustees received a retainer fee of $45,000 per year $2,000 for each in-person meeting and $1,000 for each telephonic meeting. Trustees fees and expenses are allocated among the Fund and any other series comprising the Trust. The Equity Income Plus Fund commenced operations on June 28, 2013. There are currently thirty-two other portfolios comprising the Trust. Control Persons and Principal Shareholders A principal shareholder is any person who owns of record or beneficially 5% or more of the outstanding shares of a Fund.A control person is one who owns beneficially or through controlled companies more than 25% of the voting securities of a Fund or acknowledges the existence of control.A controlling person possesses the ability to control the outcome of matters submitted for shareholder vote by a Fund.Shareholders with a controlling interest could affect the outcome of proxy voting or the direction of the management of a Fund.As of August 31, 2014, no person was a control person of the Funds, and all Trustees and officers as a group owned beneficially (as defined in Section13(d) of the Securities Exchange Act of 1934) less than 1% of the shares of each Fund.As of August 31, 2014, the following shareholders were considered to be principal shareholders of the Funds: Table of Contents - Statement of Additional Information 22 Principal Shareholders – Equity Income Plus Fund Institutional Share Class Name and Address Parent Company Jurisdiction % Ownership Type of Ownership MITRA & Co., FBO 98 c/o BMO Harris Bank NA Attn: MF 11270 West Park Place, Suite 400 Milwaukee, WI 53224-3638 N/A N/A 24.61% Beneficial National Financial Services, LLC For the Exclusive Benefit of Customers 200 Liberty Street One World Financial Center Attn: Mutual Funds Dept. 5th Floor New York, NY 10281-1003 N/A N/A 15.97% Record Charles Schwab & Co., Inc. Special Custody Account FBO Customers Attn: Mutual Funds 211 Main Street San Francisco, CA 94105-1905 N/A N/A 13.05% Record ILA PRSSA Pension Fund U/A 11/7/1973 ILA PRSSA Pension Plan P.O. Box 361979 San Juan, PR 00936-1979 N/A N/A 8.99% Beneficial NTC & Co., Cust. FBO Martin D. Sass A/C 080000001046 P.O. Box 173859 Denver, CO 80217-3859 N/A N/A 8.24% Beneficial U.S. Bank N.A. FBO Retiree Health Benefit Funding Joint Powers Agency P.O. Box 1787 Milwaukee, WI 53201-1787 N/A N/A 8.22% Beneficial Table of Contents - Statement of Additional Information 23 Principal Shareholders – Equity Income Plus Fund Retail Share Class Name and Address Parent Company Jurisdiction % Ownership Type of Ownership NFS LLC FEBO For the Exclusive Benefit of Cust 14100 San Pedro, Suite 110 San Antonio, TX 78232-4350 Fidelity Global Brokerage Group, Inc. DE 71.22% Record Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 N/A N/A 20.85% Record RBC Capital Markets LLC Mutual Fund Omnibus Processing Attn: Mutual Fund Ops Manager 60 South Sixth Street – P08 Minneapolis, MN 55402-4413 N/A N/A 5.90% Record Principal Shareholders – 1-3 Year Duration U.S. Agency Bond Fund Institutional Share Class Name and Address Parent Company Jurisdiction % Ownership Type of Ownership The New Hillman Company FBO Various Retirement, Pension and Scholarship Plans c/o Amalgamated Bank 275 7th Avenue, 9th Floor New York, NY 10001-8800 N/A NY 30.93% Record National Financial Services, LLC For the Exclusive Benefit of Customers 200 Liberty Street One World Financial Center Attn: Mutual Funds Dept. 5th Floor New York, NY 10281-1003 Fidelity Global Brokerage Group, Inc. DE 27.72% Record MLFP S For the Sole Benefit of Its Customers 4800 Deer Lake Dr E Jacksonville, FL32246-6484 NA NA 13.32% Record Charles Schwab & Co., Inc. Special Custody Account FBO Customers Attn: Mutual Funds 211 Main Street San Francisco, CA 94105-1905 N/A N/A 7.59% Record Pershing P.O. Box 2052 Jersey City. NJ07303-2052 N/A N/A 6.53% Record Table of Contents - Statement of Additional Information 24 Principal Shareholders – 1-3 Year Duration U.S. Agency Bond Fund Retail Share Class Name and Address Parent Company Jurisdiction % Ownership Type of Ownership National Financial Services, LLC For the Exclusive Benefit of Customers 200 Liberty Street One World Financial Center Attn: Mutual Funds Dept. 5th Floor New York, NY 10281-1003 Fidelity Global Brokerage Group, Inc. DE 99.71% Record Mr. Martin D. Sass is considered to be an affiliate of both the Funds and the Advisers by virtue of his indirect control of more than 5% of the outstanding voting securities of the Funds, which are owned by the Adviser. Investment Adviser As stated in the Prospectus, investment advisory services are provided to the 1-3 Year Duration U.S. Agency Bond Fund and the Equity Income Plus Fund by the Advisers, pursuant to investment advisory agreements (each, an “Advisory Agreement”).Mr. Martin D. Sass, Chairman, Chief Executive Officer and Director of the Adviser, and Mr. Hugh R. Lamle, President and Director of the MDSIS, each beneficially own more than 25% of the outstanding stock of the Advisers.Accordingly, Mr. Sass and Mr. Lamle are each presumed to be control persons of the Advisers. After an initial two-year period, each Advisory Agreement continues in effect from year to year, only if such continuance is specifically approved at least annually by: (i) the Board of Trustees or the vote of a majority of the outstanding voting securities of the applicable Fund; and (ii) the vote of a majority of the Trustees of the Trust who are not parties to the Advisory Agreement nor interested persons thereof, cast in person at a meeting called for the purpose of voting on such approval.Each Advisory Agreement is terminable without penalty by the Trust, on behalf of the applicable Fund, upon 60 days’ written notice to the Adviser, when authorized by either: (i) a majority vote of the outstanding voting securities of the Fund; or (ii) by a vote of a majority of the Board of Trustees, or by the Adviser upon 60 days’ written notice to the Trust.Each Advisory Agreement will automatically terminate in the event of its “assignment” (as defined in the 1940 Act).Each Advisory Agreement provides that the Adviser under such agreement shall not be liable for any error of judgment or mistake of law or for any loss arising out of any investment or for any act or omission in the execution of portfolio transactions for the Fund, except for willful misfeasance, bad faith or negligence in the performance of its duties, or by reason of reckless disregard of its obligations and duties thereunder. In consideration of the services provided by MDSIS pursuant to the Advisory Agreement, MDSIS is entitled to receive from the 1-3 Year Duration U.S. Agency Bond Fund a management fee computed daily and paid monthly, based on a rate equal to 0.30% of the Fund’s average daily net assets, as specified in the Prospectus.In consideration of the services provided by M.D. Sass pursuant to the Advisory Agreement, M.D. Sass is entitled to receive from the Equity Income Plus Fund a management fee computed daily and paid monthly, based on a rate equal to 0.75% of the Fund’s average daily net assets, as specified in the Prospectus.However, an Adviser may voluntarily agree to waive a portion of the management fees payable to it on a month-to-month basis, including additional fees above and beyond any contractual agreement the Adviser may have to waive management fees and/or reimburse Fund expenses. Table of Contents - Statement of Additional Information 25 The table below sets forth, for the fiscal periods ended May 31, 2014, 2013 and 2012, the advisory fees accrued by each Fund under the Advisory Agreement, the amount of the advisory fees waived by the Adviser, and the total advisory fees paid by the Fund to each Adviser under the Advisory Agreement: Equity Income Plus Fund Fiscal Period Ended Advisory Fee (Waiver) Advisory Fee after Waiver May 31, 2014(1) $334,340 ($242,362) $91,978 (1) The Equity Income Plus Fund commenced operations on June 28, 2013. 1-3 Year Duration U.S. Agency Bond Fund Fiscal Period Ended Advisory Fee (Waiver) Advisory Fee after Waiver May 31, 2014 $319,875 ($9,589) $310,286 May 31, 2013 $0 May 31, 2012(1) $0 The Institutional Class shares commenced operations on June 30, 2011 and the Retail Class shares commenced operations on December 30, 2011. Fund Expenses.Each Fund is responsible for its own operating expenses.Each Adviser has agreed to reduce management fees payable to it by the Funds and/or to reimburse the Funds’ operating expenses to the extent necessary to limit the Funds aggregate annual operating expenses (exclusive generally of interest, acquired fund fees and expenses, leverage and tax expenses, dividends and interest expenses on short positions, brokerage commissions, and extraordinary expenses) to the limit set forth in the “Fees and Expenses of the Fund” tables in the Prospectus.Any such reimbursement made by an Adviser of its management fees or reimbursement of expenses that are a Fund’s obligation are subject to reimbursement by the applicable Fund to the Adviser, if so requested by the Adviser, in subsequent fiscal years if the aggregate amount actually paid by the Fund toward the operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the limitation on that Fund’s expenses.An Adviser is permitted to be reimbursed only for management fee waivers and expense payments made in the previous three fiscal years from the date the expense was incurred.Any such reimbursement is also contingent upon the Board of Trustees’ subsequent review and ratification of the reimbursed amounts.Such reimbursement may not be paid prior to a Fund’s payment of current ordinary operating expenses. Portfolio Managers As stated in the Prospectus, the Advisers use a team approach for portfolio security selection and decision-making.Mr. Dominic Bruno, Ms. Nancy Persoons, Mr. Lipkee Lu and Mr. Steve Clancy are the portfolio managers for the 1-3 Year Duration U.S. Agency Bond Fund, and Mr. Martin D. Sass and Mr. Ari Sass serve as the Equity Income Fund’s portfolio managers.(each a “Portfolio Manager,” and together, the “Portfolio Managers”). Mr. Hugh R. Lamle is President of MDSIS and the founder of the taxable fixed income strategy and group.In addition to overall supervisory responsibilities for the management team, Mr. Lamle is involved in risk management, technology infrastructure and systems, product design, security selection criteria and staffing.Mr. Lamle does not manage individual portfolios or trade securities.Mr. Dominic Bruno is the sole senior Portfolio Manager on the management team for the 1-3 Year Duration U.S. Agency Bond Fund; however, the Portfolio Managers manage all accounts and investment vehicles on a team basis.Specifically, all Portfolio Managers are involved equally in all functional roles in the process of portfolio management, including strategy, trading, research, portfolio rebalancing, compliance and other portfolio related functions.The collective decision making and implementation process is made effective due to the government/agency nature of the underlying investment securities. Table of Contents - Statement of Additional Information 26 The following table provides information regarding other accounts managed by the Portfolio Managers as of May 31, 2014 . Category of Account Total Number of Accounts Managed Total Assets in Accounts Managed Number of Accounts for which Advisory Fee is Based on Performance Assets in Accounts for which Advisory Fee is Based on Performance Hugh R. Lamle Other Registered Investment Companies 1 $110,484,627 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 117 $2,501,404,462 0 $0 Dominic Bruno Other Registered Investment Companies 1 $110,484,627 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 117 $2,501,404,462 0 $0 Nancy Persoons Other Registered Investment Companies 1 $110,484,627 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 117 $2,501,404,462 0 $0 Lipkee Lu Other Registered Investment Companies 1 $110,484,627 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 117 $2,501,404,462 0 $0 Steve Clancy Other Registered Investment Companies 1 $110,484,627 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 117 $2,501,404,462 0 $0 Table of Contents - Statement of Additional Information 27 Category of Account Total Number of Accounts Managed Total Assets in Accounts Managed Number of Accounts for which Advisory Fee is Based on Performance Assets in Accounts for which Advisory Fee is Based on Performance Martin D. Sass Other Registered Investment Companies 1 $72,656,189 0 $0 Other Pooled Investment Vehicles 1 $133,244,504 1 $133,244,504 Other Accounts 130 $1,422,728,024 0 $0 Ari Sass Other Registered Investment Companies 1 $72,656,189 0 $0 Other Pooled Investment Vehicles 1 $133,244,504 1 $133,244,504 Other Accounts 130 $1,422,728,024 0 $0 The Portfolio Managers’ management of “other accounts” may give rise to potential conflicts of interest in connection with the management of the Funds’ investments, on the one hand, and the investments of the other accounts, on the other.The other accounts may have similar investment objectives as the Funds.Therefore, a potential conflict of interest may arise as a result of the identical investment objectives, whereby the Portfolio Managers could favor one account over another.Another potential conflict could include the Portfolio Managers’ knowledge about the size, timing and possible market impact of Fund trades, whereby the Portfolio Managers could use this information to the advantage of other accounts and to the disadvantage of the Funds.However, the Adviser has established policies and procedures to ensure that the purchase and sale of securities among all accounts it manages are fairly and equitably allocated. Each Portfolio Manager is compensated for his or her services by the Adviser.Such compensation for the Portfolio Managers of the M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund consists of a fixed salary and participation in incentive compensation plans designed to reward them for the short and long term performance of client portfolios and growth in these portfolios due both investment results and a high level of client services.Mr. Sass is the controlling member of M.D. Sass, LLC.As such, his compensation consists of a fixed salary and participation in distributions made by M.D. Sass to its members. As of May 31, 2014, the Portfolio Managers beneficially owned shares of the Funds as follows: Dollar Range of Equity Securities in the Funds Name of Portfolio Manager Equity Income Plus Fund 1-3 Year Duration U.S. Agency Bond Fund Hugh Lamle None Over $1,000,000 Dominic Bruno None $100,001 - $500,000 Nancy Persoons None $100,001 - $500,000 Lipkee Lu None None Steve Clancy None None Martin D. Sass Over $1,000,000 None Ari Sass $100,001 - $500,000 None Table of Contents - Statement of Additional Information 28 Service Providers Fund Administrator, Transfer Agent and Fund Accountant Pursuant to an administration agreement between the Trust and the Administrator, U.S. Bancorp Fund Services, LLC, 615 East Michigan Street, Milwaukee, Wisconsin, 53202, the Administrator acts as the Funds’ administrator.The Administrator provides certain administrative services to the Funds, including, among other responsibilities, coordinating the negotiation of contracts and fees with, and the monitoring of performance and billing of, the Funds’ independent contract ors and agents; preparing for signature by an officer of the Trust all of the documents required to be filed for compliance by the Trust and the Funds with applicable laws and regulations excluding those of the securities laws of various states; arranging for the computation of performance data, including NAV and yield; responding to shareholder inquiries; and arranging for the maintenance of books and records of the Funds, and providing, at its own expense, office facilities, equipment and personnel necessary to carry out its duties.In this capacity, the Administrator does not have any responsibility or authority for the management of the Funds, the determination of investment policy, or for any matter pertaining to the distribution of Fund shares.USBFS also acts as fund accountant (“Fund Accountant”), transfer agent (“Transfer Agent”) and distribution disbursing agent under separate agreements with the Trust. For the fiscal periods indicated below, the Funds paid the following fees to the Administrator: Administration Fees Paid During Fiscal Periods Ended May 31, 2014 2013 2012 Equity Income Plus Fund(1) $91,619 N/A N/A 1-3 Year Duration U.S. Agency Bond Fund(2) $153,574 $157,263 $92,013 (1) The Equity Income Plus Fund commenced operations on June 28, 2013. The Institutional Class shares commenced operations on June 30, 2011 and the Retail Class shares commenced operations on December 30, 2011. Custodian U.S. Bank, N.A. (the “Custodian”), an affiliate of USBFS, is the custodian of the assets of the Funds pursuant to a custody agreement between the Custodian and the Trust, whereby the Custodian provides for fees on a transactional basis plus out-of-pocket expenses.The Custodian’s address is 1555 North RiverCenter Drive, Suite 302, Milwaukee, Wisconsin, 53212.The Custodian does not participate in decisions relating to the purchase and sale of securities by the Funds.The Custodian and its affiliates may participate in revenue sharing arrangements with service providers of mutual funds in which the Funds may invest. Legal Counsel Godfrey & Kahn, S.C., 780 North Water Street, Milwaukee, Wisconsin 53202, serves as counsel to the Funds. Independent Registered Public Accounting Firm Cohen Fund Audit Services, Ltd., 1350 Euclid Avenue, Suite 800, Cleveland, Ohio 44115, serves as the independent registered public accounting firm for the Funds. Table of Contents - Statement of Additional Information 29 Distribution and Servicing of Fund Shares The Trust has entered into a Distribution Agreement (the “Distribution Agreement”) with the Distributor, Quasar Distributors, LLC, 615 East Michigan Street, Milwaukee, WI 53202, pursuant to which the Distributor acts as the Funds’ principal underwriter, provides certain administration services and promotes and arranges for the sale of the Funds’ shares.The offering of the Funds’ shares is continuous, and the Distributor distributes the Funds’ shares on a best efforts basis.The Distributor is not obligated to sell any certain number of shares of the Funds.The Distributor, Administrator and Custodian are affiliated companies.The Distributor is a registered broker-dealer and member of the Financial Industry Regulatory Authority, Inc. (“FINRA”). The Distribution Agreement has an initial term of up to two years and will continue in effect only if its continuance is specifically approved at least annually by the Board of Trustees or by vote of a majority of a Fund’s outstanding voting securities and, in either case, by a majority of the Trustees who are not parties to the Distribution Agreement or “interested persons” (as defined in the 1940 Act) of any such party.The Distribution Agreement is terminable without penalty by the Trust on behalf of a Fund on 60days’ written notice when authorized either by a majority vote of the outstanding voting securities of a Fund or by vote of a majority of the Trustees who are not “interested persons” (as defined in the 1940Act) of the Trust.The Distribution Agreement will automatically terminate in the event of its “assignment” (as defined in the 1940Act). During the last three fiscal years, the Distributor did not receive any net underwriting commissions on the sale of the Funds’ shares. Distribution (Rule 12b-1) Plans Each Fund has adopted a distribution plan pursuant to Rule 12b-1 under the 1940 Act (each, a “Distribution Plan”) on behalf of the Retail Class shares of the Fund.The Equity Income Plus Fund has also adopted a Shareholder Servicing Plan (the “Shareholder Servicing Plan”) on behalf of the Equity Income Plus Fund’s Retail Class shares. Rule 12b-1 Distribution Fees Under its Distribution Plan, each Fund pays a fee to the Distributor (the “Distribution Fee”) for distribution and shareholder services on behalf of the Retail Class shares of the Fund.The Distribution Fee for the 1-3 Year Duration U.S. Agency Bond Fund is an annual 12b-1 distribution and shareholder servicing fee at the rate of 0.25% of the Fund’s average daily net assets attributable to Retail Class shares.The Distribution Fee for the Equity Income Plus Fund is an annual 12b-1 distribution fee at the rate of 0.25% of the Fund’s average daily net assets attributable to Retail Class shares.Each Distribution Plan provides that the Distributor may use all or any portion of such Distribution Fee to finance any activity that is principally intended to result in the sale of Fund shares, subject to the terms of the Distribution Plan, or to provide certain shareholder services.Institutional Class shares of the Funds are not subject to the Distribution Plans and do not pay Rule 12b-1 distribution or shareholder servicing fees. The Distribution Fee is payable to the Distributor regardless of the distribution-related expenses actually incurred on behalf of Retail Class shares of a Fund.Because the Distribution Fee is not directly tied to expenses, the amount of distribution fees paid by the Retail Class shares of a Fund during any year may be more or less than actual expenses incurred pursuant to the Distribution Plan.For this reason, this type of distribution fee arrangement is characterized by the staff of the SEC as a “compensation” plan. Table of Contents - Statement of Additional Information 30 The Distributor may use the Distribution Fee to pay for services covered by the Distribution Plan including, but not limited to, advertising, compensating underwriters, dealers and selling personnel engaged in the distribution of Retail Class shares, the printing and mailing of prospectuses, statements of additional information and reports to other than current Fund shareholders, the printing and mailing of sales literature pertaining to a Fund, and obtaining whatever information, analyses and reports with respect to marketing and promotional activities that a Fund may, from time to time, deem advisable. The table below shows the amount of Rule 12b-1 fees incurred by the Retail Class of the Equity Income Plus Fund and the allocation of such fees by the Retail Class of the Equity Income Plus Fund for the fiscal period ended May 31, 2014. Actual Rule 12b-1 Expenditures Incurred by the Equity Income Plus Fund Retail Class During the Fiscal Period Ended May 31, 2014 Total Dollars Allocated Advertising/Marketing $0 Printing/Postage $0 Payment to Distributor $0 Payment to dealers $1,299 Compensation to sales personnel $0 Other $0 Total $1,299 The table below shows the amount of Rule 12b-1 fees incurred by the Retail Class of the 1-3 Year Duration U.S. Agency Bond Fund and the allocation of such fees by the Retail Class of the 1-3 Year Duration U.S. Agency Bond Fund for the fiscal year ended May 31, 2014. Actual Rule 12b-1 Expenditures Incurred by the 1-3 Year Duration U.S. Agency Bond Fund Retail Class During the Fiscal Year Ended May 31, 2014 Total Dollars Allocated Advertising/Marketing $0 Printing/Postage $0 Payment to Distributor $0 Payment to dealers $3,474 Compensation to sales personnel $0 Other $0 Total $3,474 Each Distribution Plan provides that it will continue from year to year upon approval by the majority vote of the Board of Trustees, including a majority of the trustees who are not “interested persons” of the Fund, as defined in the 1940 Act, and who have no direct or indirect financial interest in the operations of the Distribution Plan or in any agreement related to such plan (the “Qualified Trustees”), as required by the 1940 Act, cast in person at a meeting called for that purpose.Each Distribution Plan also required that the trustees who are not “interested persons” of the Funds, select and nominate all other trustees who are not “interested persons” of the Funds.Each Distribution Plan and any related agreements may not be amended to materially increase the amounts to be spent for distribution expenses without approval of shareholders holding a majority of the applicable Fund’s Retail class shares outstanding.All material amendments to a Distribution Plan or any related agreements must be approved by a vote of a majority of the Board of Trustees and the Qualified Trustees, cast in person at a meeting called for the purpose of voting on any such amendment. Table of Contents - Statement of Additional Information 31 Each Distribution Plan requires that the Distributor provide to the Board of Trustees, at least quarterly, a written report on the amounts and purpose of any payment made under the Distribution Plan.The Distributor is also required to furnish the Board of Trustees with such other information as may reasonably be requested in order to enable the Board of Trustees to make an informed determination of whether each Distribution Plan should be continued.With the exception of the Adviser, no “interested person” of the applicable Fund, as defined in the 1940 Act, and no Qualified Trustee of the Funds has or had a direct or indirect financial interest in the Distribution Plans or any related agreement. Each Distribution Plan provides for the ability to use Retail Class assets to pay financial intermediaries (including those that sponsor mutual fund supermarkets), plan administrators and other service providers to finance any activity that is principally intended to result in the sale of Retail Class shares (distribution services).The payments made by a Fund to these financial intermediaries are based primarily on the dollar amount of assets invested in the Retail Class shares of that Fund through the financial intermediaries.These financial intermediaries may pay a portion of the payments that they receive from a Fund to their investment professionals.In addition to the ongoing asset-based fees paid to these financial intermediaries under the Distribution Plan, a Fund may, from time to time, make payments under the Distribution Plan that help defray the expenses incurred by these intermediaries for conducting training and educational meetings about various aspects of the Fund for their employees.In addition, a Fund may make payments under the Distribution Plan for exhibition space and otherwise help defray the expenses these financial intermediaries incur in hosting client seminars where a Fund is discussed. To the extent these asset-based fees and other payments made under a Distribution Plan to these financial intermediaries for the distribution services they provide to a Fund’s Retail Class shareholders exceed the Distribution Fees available, these payments are made by the Adviser from its own resources, which may include its profits from the advisory fee it receives from a Fund.In addition, a Fund may participate in various “fund supermarkets” in which a mutual fund supermarket sponsor (usually a broker-dealer) offers many mutual funds to the sponsor’s customers without charging the customers a sales charge.In connection with its participation in such platforms, the Adviser may use all or a portion of the Distribution Fee to pay one or more supermarket sponsors a negotiated fee for distributing the applicable Fund’s Retail Class shares.In addition, in its discretion, the Adviser may pay additional fees to such intermediaries from its own assets. Equity Income Plus Fund Shareholder Servicing Plan The Equity Income Plus Fund has adopted a Shareholder Servicing Plan on behalf of its Retail Class shares to pay for Retail Class shareholder support services from the Equity Income Plus Fund’s assets pursuant to a Shareholder Servicing Agreement in an amount not to exceed 0.10% of the Equity Income Plus Fund’s average daily net assets attributable to Retail Class shares.The Equity Income Plus Fund is responsible for paying a portion of shareholder servicing fees to each of the shareholder servicing agents who have written shareholder servicing agreements with the Equity Income Plus Fund, and perform shareholder servicing functions and maintenance of shareholder accounts on behalf of Retail Class shareholders. During the last fiscal year, the Equity Income Plus Fund paid $519 in shareholder servicing fees. Portfolio Transactions and Brokerage Pursuant to the Advisory Agreement, the Adviser determines which securities are to be purchased and sold by the Funds and which broker-dealers are eligible to execute the Funds’ portfolio transactions.Purchases and sales of securities in the over-the-counter market will generally be executed directly with a “market-maker” unless, in the opinion of the Adviser, a better price and execution can otherwise be obtained by using a broker for the transaction. Table of Contents - Statement of Additional Information 32 Purchases of portfolio securities for the Funds will be effected through broker-dealers (including banks) that specialize in the types of securities that the Funds will be holding, unless better executions are available elsewhere.Dealers usually act as principal for their own accounts.Purchases from dealers will include a spread between the bid and the asked price.If the execution and price offered by more than one dealer are comparable, the order may be allocated to a dealer that has provided research or other services as discussed below. In placing portfolio transactions, the Adviser will use reasonable efforts to choose broker-dealers capable of providing the services necessary to obtain the most favorable price and execution available.The full range and quality of services, such as the size of the order, the difficulty of execution, the operational facilities of the firm involved, the firm’s risk in positioning a block of securities and other factors available, will be considered in making these determinations.In those instances where it is reasonably determined that more than one broker-dealer can offer the services needed to obtain the most favorable price and execution available, consideration may be given to those broker-dealers that furnish or supply research and statistical information to the Adviser that it may lawfully and appropriately use in its investment advisory capacities, as well as provide other brokerage services in addition to execution services.The Adviser considers such information, which is in addition to and not in lieu of the services required to be performed by it under its Advisory Agreement with the Funds, to be useful in varying degrees, but of indeterminable value.Portfolio transactions may be placed with broker-dealers who sell shares of the Funds subject to rules adopted by FINRA and the SEC.Portfolio transactions may also be placed with broker-dealers in which the Adviser has invested on behalf of the Funds and/or client accounts. While it is the Funds’ general policy to first seek to obtain the most favorable price and execution available in selecting a broker-dealer to execute portfolio transactions for the Funds, weight is also given to the ability of a broker-dealer to furnish brokerage and research services to the Funds or to the Adviser, even if the specific services are not directly useful to the Funds and may be useful to the Adviser in advising other clients.In negotiating commissions with a broker or evaluating the spread to be paid to a dealer, the Funds may therefore pay a higher commission or spread than would be the case if no weight were given to the furnishing of these supplemental services, provided that the amount of such commission or spread has been determined in good faith by the Adviser to be reasonable in relation to the value of the brokerage and/or research services provided by such broker-dealer.The standard of reasonableness is to be measured in light of the Adviser’s overall responsibilities to the Funds. Investment decisions for the Funds are made independently from those of other client accounts.Nevertheless, it is possible that at times identical securities will be acceptable for both a Fund and one or more of such client accounts.In such event, the position of a Fund and such client account(s) in the same issuer may vary and the length of time that each may choose to hold its investment in the same issuer may likewise vary.However, to the extent any of these client accounts seek to acquire the same security as a Fund at the same time, a Fund may not be able to acquire as large a portion of such security as it desires, or it may have to pay a higher price or obtain a lower yield for such security.Similarly, a Fund may not be able to obtain as high a price for, or as large an execution of, an order to sell any particular security at the same time.If one or more of such client accounts simultaneously purchases or sells the same security that a Fund is purchasing or selling, each day’s transactions in such security will be allocated between a Fund and all such client accounts in a manner deemed equitable by the Adviser, taking into account the respective sizes of the accounts and the amount being purchased or sold.It is recognized that in some cases this system could have a detrimental effect on the price or value of the security insofar as a Fund is concerned.In other cases, however, it is believed that the ability of a Fund to participate in volume transactions may produce better executions for a Fund.Notwithstanding the above, the Adviser may execute buy and sell orders for accounts and take action in performance of its duties with respect to any of its accounts that may differ from actions taken with respect to another account, so long as the Adviser shall, to the extent practical, allocate investment opportunities to accounts, including a Fund, over a period of time on a fair and equitable basis and in accordance with applicable law. Table of Contents - Statement of Additional Information 33 The Funds are required to identify any securities of their “regular brokers or dealers” that the Funds have acquired during the most recent fiscal period.During the fiscal period ended May 31, 2014, the Funds did not acquire any securities of their “regular brokers or dealers”. The Funds are also required to identify any brokerage transactions during the most recent fiscal period that were directed to a broker because of research services provided, along with the amount of any such transactions and any related commissions paid by the Funds.No such transactions were made during the fiscal period ended May 31, 2014. The following table shows the amounts paid by each Fund in brokerage commissions for the fiscal periods ended May 31, 2014, 2013 and 2012: Brokerage Commissions Paid During Fiscal Periods Ended May 31, Fund 2014 2013 2012 Equity Income Plus Fund $113,152 N/A(1) N/A(1) 1-3 Year Duration U.S. Agency Bond Fund $0 $0 $0(2) (1) The Equity Income Plus Fund commenced operations on June 28, 2013. (2) The Institutional Class shares commenced operations on June 30, 2011 and the Retail Class shares commenced operations on December 30, 2011. Portfolio Turnover Although the Funds generally will not invest for short-term trading purposes, portfolio securities may be sold without regard to the length of time they have been held when, in the opinion of the Adviser, investment considerations warrant such action.Portfolio turnover rate is calculated by dividing (1)the lesser of purchases or sales of portfolio securities for the fiscal year by (2)the monthly average of the value of portfolio securities owned during the fiscal year.A 100% turnover rate would occur if all the securities in a Fund’s portfolio, with the exception of securities whose maturities at the time of acquisition were one year or less, were sold and either repurchased or replaced within one year.A high rate of portfolio turnover (100% or more) generally leads to above-average transaction costs and could generate capital gains, including short-term capital gains taxable to shareholders at ordinary income rates (for non-corporate shareholders, currently taxed at a maximum rate of 39.6%).To the extent that a Fund experiences an increase in brokerage commissions due to a higher portfolio turnover rate, the performance of the Fund could be negatively impacted by the increased expenses incurred by the Fund. For the fiscal periods ended May 31, 2014 and May 31, 2013, the portfolio turnover rate for each Fund was as follows: Portfolio Turnover During Fiscal Periods Ended May 31, Fund 2014 Equity Income Plus Fund 53.61% N/A(1) 1-3 Year Duration U.S. Agency Bond Fund 72.73% 78.90% (1) The Equity Income Plus Fund commenced operations on June 28, 2013. Table of Contents - Statement of Additional Information 34 Code of Ethics The Funds, the Advisers and the Distributor have each adopted Codes of Ethics under Rule 17j-1 of the 1940 Act.These Codes of Ethics permit, subject to certain conditions, personnel of the Advisers and Distributor to invest in securities that may be purchased or held by the Funds. Proxy Voting Procedures The Board of Trustees has adopted proxy voting policies and procedures (“Proxy Policies”) that delegate to the Adviser the authority to vote proxies relating to portfolio securities held by the Funds as part of its investment advisory services, subject to the supervision and oversight of the Board.The fundamental purpose of the Proxy Policies is to ensure that each vote will be in a manner that reflects the best interest of the Funds and their shareholders, taking into account the value of the Funds’ investments. Policies of the Adviser It is the policy of the Advisers to vote proxies in the interest of maximizing value for the Advisers’ clients, including the Funds.The Advisers treat proxies as an asset of their clients, with the same care, diligence, and loyalty as any asset belonging to the client.To that end, the Advisers will vote in a way that it believes, consistent with its fiduciary duty, will cause the value of the security to increase the most or decline the least.Consideration will be given to both the short and long term implications of the proposal to be voted on when considering the optimal vote.The Advisers generally opposes placing restrictions on the business judgment of management.The Advisers consider, on a case-by-case basis, executive compensation plans and support those that promote the adoption of fair, competitive compensation packages for executives and it reviews matters relating to changes in a company's charter documents and generally vote in favor of those measures that provide management with the most operational flexibility. The Advisers realize that due to the difficulty of predicting and identifying all material conflicts, they must rely on their employees to notify the Adviser’s Chief Compliance Officer or general counsel of any material conflict that may impair their ability to vote proxies in an objective manner.In addition, the Advisers’ general counsel, Chief Compliance Officer, or their designees will reasonably try to assess any material conflicts between the Advisers’ interests and those of the Funds with respect to proxy voting. In the event of a conflict between the interests of the Adviser and the Funds, the Trust’s policies provide that the conflict may be disclosed to the Board of Trustees or its delegate, who shall provide direction on how to vote the proxy.The Board of Trustees has delegated this authority to the Independent Trustees, and the proxy voting direction in such a case shall be determined by a majority of the Independent Trustees. The actual voting records relating to portfolio securities during the most recent 12-month period ended June 30 is available without charge, upon request, by calling toll-free, 1-855-MDS-FUND (1-855-637-3863) or by accessing the SEC’s website at www.sec.gov. Anti-Money Laundering Compliance Program The Trust has established an Anti-Money Laundering Compliance Program (the “Program”) as required by the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the “USA PATRIOT Act”).To ensure compliance with this law, the Trust’s Program provides for the development of internal practices, procedures and controls, designation of anti-money laundering compliance officers, an ongoing training program and an independent audit function to determine the effectiveness of the Program.Ms. Anita M. Zagrodnik has been designated as the Trust’s Anti-Money Laundering Compliance Officer. Table of Contents - Statement of Additional Information 35 Procedures to implement the Program include, but are not limited to: determining that the Distributor and the Transfer Agent have established proper anti-money laundering procedures; reporting suspicious and/or fraudulent activity; and a complete and thorough review of all new account applications.The Fund will not transact business with any person or entity whose identity cannot be adequately verified under the provisions of the USA PATRIOT Act. As a result of the Program, the Funds may be required to “freeze” the account of a shareholder if the shareholder appears to be involved in suspicious activity or if certain account information matches information on government lists of known terrorists or other suspicious persons, or the Funds may be required to transfer the account or proceeds of the account to a governmental agency. Portfolio Holdings Information The Trust, on behalf of the Funds, has adopted portfolio holdings disclosure policies (the “Disclosure Policies”) that govern the timing and circumstances of disclosure of portfolio holdings of the Funds.Information about the Funds’ portfolio holdings will not be distributed to any third party except in accordance with these Disclosure Policies.The Board of Trustees considered the circumstances under which the Funds’ portfolio holdings may be disclosed under the Disclosure Policies, considering actual and potential material conflicts that could arise in such circumstances between the interests of the Funds’ shareholders and the interests of the Adviser, Distributor or any other affiliated person of the Funds.After due consideration, the Board determined that the Funds have a legitimate business purpose for disclosing portfolio holdings to persons described in these Disclosure Policies. Information about the Funds’ portfolio holdings will not be distributed to any third party except as described below: · the disclosure is required to respond to a regulatory request, court order or other legal proceedings; · the disclosure is to a mutual fund rating or evaluation services organization (such as Factset, Morningstar and Lipper), or statistical agency or person performing similar functions, or due diligence department of a broker-dealer or wirehouse, who has, if necessary, signed a confidentiality agreement, or is bound by applicable duties of confidentiality imposed by law, with the Fund; · the disclosure is made to the Funds’ service providers who generally need access to such information in the performance of their contractual duties and responsibilities, and who are subject to duties of confidentiality imposed by law and/or contract, such as the Adviser, the Board of Trustees, the Funds’ independent registered public accountants, regulatory authorities, counsel to the Funds or the Board of Trustees, proxy voting service providers, financial printers involved in the reporting process, the fund administrator, fund accountant, transfer agent, or custodian of the Funds; · the disclosure is made by the Adviser’s trading desks to broker-dealers in connection with the purchase or sale of securities or requests for price quotations or bids on one or more securities or may periodically distribute a holdings list (consisting of names only) to broker-dealers so that such brokers can provide the respective adviser with natural order flow; · the disclosure is made to institutional consultants evaluating a particular Fund on behalf of potential investors; · the disclosure is (a) in connection with a quarterly, semi-annual or annual report that is available to the public or (b) relates to information that is otherwise available to the public (e.g. portfolio information that is available on the Funds’ website at least one day prior to the disclosure); or · the disclosure is made pursuant to prior written approval of the CCO, or other person so authorized, is for a legitimate business purpose and is in the best interests of the Funds’ shareholders. Table of Contents - Statement of Additional Information 36 For purposes of the Disclosure Policies, portfolio holdings information does not include descriptive information if that information does not present material risks of dilution, arbitrage, market timing, insider trading or other inappropriate trading for the Funds.Information excluded from the definition of portfolio holdings information generally includes, without limitation: (i) descriptions of allocations among asset classes, regions, countries or industries/sectors; (ii) aggregated data such as average or median ratios, or market capitalization, performance attributions by industry, sector or country; or (iii) aggregated risk statistics.It is the policy of the Trust to prohibit any person or entity from receiving any direct or indirect compensation or consideration of any kind in connection with the disclosure of information about the Funds’ portfolio holdings. The CCO must document any decisions regarding non-public disclosure of portfolio holdings and the rationale therefore.In connection with the oversight responsibilities by the Board of Trustees, any documentation regarding decisions involving the non-public disclosure of portfolio holdings of the Funds to third parties must be provided to the full Board of Trustees or its authorized committee. Currently, approximately 10 business days following a calendar quarter, the Funds provide their quarterly portfolio holdings to rating and ranking organizations, including Lipper, a Thomson Reuters company, Morningstar, Inc., Standard & Poor’s Financial Services, LLC, Bloomberg L.P., Thomson Reuters Corporation, Vickers Stock Research Corporation and Capital-Bridge, Inc.In addition, the 1-3 Year Duration U.S. Agency Bond Fund will disclose its month-end portfolio holdings on the Funds’ website within five business days after each month.The Equity Income Plus Fund also posts the quarterly top ten holdings and sector breakdown on the Funds’ website.Portfolio holdings information may be separately provided to any person at the same time that it is filed with the SEC or one day after it is first published on the Funds’ website.Disclosure of the Funds’ complete holdings is required to be made quarterly within 60 days of the end of each fiscal quarter, in the annual and semi-annual reports to Fund shareholders, and in the quarterly holdings report on Form N-Q.These reports will be made available, free of charge, on the EDGAR database on the SEC’s website at www.sec.gov. Any suspected breach of this policy must be reported immediately to the CCO, or to the chief compliance officer of the Adviser who is to report it to the CCO.The Board of Trustees reserves the right to amend the Disclosure Policies at any time without prior notice in its sole discretion. Determination of Net Asset Value The NAV of each Fund’s shares will fluctuate and is determined as of the close of trading on the New York Stock Exchange (the “NYSE”) (generally 4:00p.m., Eastern time) each business day.The NYSE annually announces the days on which it will not be open for trading.The most recent announcement indicates that it will not be open on the following days: New Year’s Day, Martin Luther King, Jr. Day, Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day.However, the NYSE may close on days not included in that announcement. The NAV per share is computed by dividing the value of the securities held by a Fund plus any cash or other assets (including interest and dividends accrued but not yet received) minus all liabilities (including accrued expenses) by the total number of shares in the Fund outstanding at such time. Net Assets Net Asset Value Per Share Shares Outstanding Generally, a Fund’s investments are valued at market value or, in the absence of a market value, at fair value as determined in good faith by the Adviser and the Valuation Committee pursuant to procedures approved by or under the direction of the Board of Trustees. Table of Contents - Statement of Additional Information 37 Securities held by a Fund and traded on securities exchanges are valued at the last sale price on the exchange on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any reported sales, at the mean between the last available bid and asked price. Securities that are traded on more than one exchange are valued on the exchange determined by the Adviser to be the primary market.Securities primarily traded on the NASDAQ Stock Market (“NASDAQ”) shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.OTC securities that are not traded on NASDAQ shall be valued at the most recent trade price. Short-term debt obligations with remaining maturities in excess of 60days are valued at current market prices, as discussed above.Short-term debt obligations with 60days or less remaining to maturity are, unless conditions indicate otherwise, amortized to maturity based on their cost to a Fund if acquired within 60days of maturity or, if already held by a Fund on the 60thday, based on the value determined on the 61stday. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace.Specifically, composite pricing looks at the last trades on the exchanges where the options are traded.If there are no trades for the option on a given business day composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. All other assets of the Funds are valued in such manner as the Board of Trustees in good faith deems appropriate to reflect their fair value. Additional Purchase and Redemption Information The information provided below supplements the information contained in the Prospectus regarding the purchase and redemption of Fund shares. How to Purchase Shares You may purchase shares of the Funds directly from the Funds, or from securities brokers, dealers or other financial intermediaries (collectively, “Financial Intermediaries”).Investors should contact their Financial Intermediary directly for appropriate instructions, as well as information pertaining to accounts and any service or transaction fees that may be charged.The Funds may enter into arrangements with certain Financial Intermediaries whereby such Financial Intermediaries (and their authorized designees) are authorized to accept your order on behalf of the Funds (each an “Authorized Intermediary”).If you transmit your purchase request to an Authorized Intermediary before the close of regular trading (generally 4:00 p.m., Eastern time) on a day that the NYSE is open for business, shares will be purchased at the next calculated NAV, plus applicable sales charges for Retail Class shares of the Equity Income Plus Fund, after the Financial Intermediary receives the request.Investors should check with their Financial Intermediary to determine if it is an Authorized Intermediary. Shares are purchased at the next calculated NAV after the Transfer Agent or Authorized Intermediary receives your purchase request in good order, plus applicable sales charges for Retail Class shares of the Equity Income Plus Fund.In most cases, in order to receive that day’s NAV, the Transfer Agent must receive your order in good order before the close of regular trading on the NYSE (generally 4:00p.m., Eastern time). Table of Contents - Statement of Additional Information 38 The Trust reserves the right in its sole discretion (i)to suspend the continued offering of the Funds’ shares, (ii)to reject purchase orders in whole or in part when in the judgment of the Adviser or the Distributor such rejection is in the best interest of the Funds, and (iii)to reduce or waive the minimum for initial and subsequent investments for certain fiduciary accounts or under circumstances where certain economies can be achieved in sales of the Funds’ shares. Sales Charges on Equity Income Plus Fund Retail Class Shares If you purchase Retail Class shares of the Equity Income Plus Fund you will pay an initial sales charge of 5.75% when you invest, unless you qualify for a reduction or waiver of the sales charge.The sales charge for Retail Class shares of the Equity Income Plus Fund is calculated as follows:(1) Investment Amount Sales Charge as a % of Offering Price Sales Charge as a % of Net Amount Invested Dealer Reallowance Less than $50,000(2) 5.75% 6.10% 100% $50,000 but less than $100,000 4.50% 4.71% 100% $100,000 but less than $250,000 3.50% 3.63% 100% $250,000 but less than $500,000 2.50% 2.56% 100% $500,000 but less than $1,000,000 2.00% 2.04% 100% $1,000,000 or more(3)(4) 0.00% 0.00% 0.00% The offering price is calculated to two decimal places using standard rounding criteria.As a result, the number of shares purchased and the dollar amount of the sales charge as a percentage of the offering price and of your net investment may be higher or lower depending on whether there was a downward or upward rounding. The minimum initial investment for Retail Class shares of the Equity Income Plus Fund is $2,500. There is no front-end sales charge for purchases of Retail Class of $1,000,000 or more. A finder’s fee of 1.00% may be paid directly or indirectly by the Adviser to the dealer on investments of $1,000,000 or more. You should always discuss the suitability of your investment with your broker-dealer or financial adviser. Equity Income Plus Fund Retail Class Sales Charge Reductions and Waivers Rights of Accumulation.You may combine your current purchase of Retail Class shares of the Equity Income Plus Fund with other existing Retail Class shares of the Equity Income Plus Fund currently owned for the purpose of qualifying for the lower initial sales charge rates that apply to larger purchases.The applicable sales charge for the new purchase is based on the total of your current purchase and the current value based on the NAV of all other Retail Class shares of the Equity Income Plus Fund you own at the Financial Intermediary at which you are making the current purchase.You may not aggregate shares held at different Financial Intermediaries.If the current purchase is made directly through the Transfer Agent, only those shares held directly at the Transfer Agent may apply toward the right of accumulation.You may aggregate shares that you own and that are currently owned by members of your “immediate family” including your spouse, child, stepchild, parent, stepparent, sibling, grandchild and grandparent, including in-law and adoptive relationships residing at the same address.Shares held in the name of a nominee or custodian under pension, profit sharing or employee benefit plans may not be combined with other shares to qualify for the right of accumulation.You must notify the Transfer Agent or your Financial Intermediary at the time of purchase in order for the right of accumulation to apply.The Equity Income Plus Fund is not liable for any difference in purchase price if you fail to notify the Transfer Agent of your intent to exercise your right of accumulation and the Fund reserves the right to modify or terminate this right at any time. Table of Contents - Statement of Additional Information 39 Reinstatement Privilege.If you redeem Retail Class shares of the Equity Income Plus Fund, and within 60 days purchase and register new Equity Income Plus Fund Retail Class shares, you will not pay a sales charge on the new purchase amount.The amount eligible for this privilege may not exceed the amount of your redemption proceeds.To exercise this privilege, contact the Transfer Agent or your Financial Intermediary. Letter of Intent.By signing a Letter of Intent (“LOI”), you can reduce your Equity Income Plus Fund Retail Class sales charge.Your individual purchases will be made at the applicable sales charge based on the amount you intend to invest over a 13-month period.The LOI will apply to all purchases of Equity Income Plus Retail Class shares.Any Equity Income Plus Fund Retail Class shares purchased within 90 days of the date you sign the letter of intent may be used as credit toward completion, but the reduced sales charge will only apply to new purchases made on or after that date.Purchases resulting from the reinvestment of distributions do not apply toward fulfillment of the LOI.Shares equal to 5.00% of the amount of the LOI will be held in escrow during the 13-month period.If at the end of that time the total amount of purchases made is less than the amount intended, you will be required to pay the difference between the reduced sales charge and the sales charge applicable to the individual purchases had the LOI not been in effect.This amount will be obtained from redemption of the escrow shares.Any remaining escrow shares will be released to you. Investments of $1,000,000 or More.There is no initial sales charge on a lump sum Equity Income Plus Fund Retail Class share purchase of $1,000,000 or more, nor on any purchase into an Equity Income Plus Fund Retail Class account with an accumulated value of $1,000,000 or more. Initial Sales Charge Waivers.Sales charges for Equity Income Plus Fund Retail Class shares may be waived under certain circumstances for some investors or for certain purchases.You will not have to pay a sales charge on purchases of Equity Income Plus Fund Retail Class shares if you are any of the following persons: · an affiliate of the Adviser or any of its or the Funds’ officers, directors, trustees, sub-advisers, employees or retirees; · registered representatives of any broker-dealer authorized to sell Fund shares, subject to the internal policies and procedures of the broker-dealer; · members of the immediate families of any of the foregoing (i.e., parent, child, spouse, domestic partner, sibling, step or adopted relationships, grandparent, grandchild and Uniform Transfers to Minors Act accounts naming qualifying persons); · fee-based registered investment advisers, financial planners, bank trust departments or registered broker-dealers and are purchasing shares on behalf of their customers; · retirement (not including IRA accounts) and deferred compensation plans and the trusts used to fund such plans (including, but not limited to, those defined in Sections 401(k), 403(b) and 457 of the Internal Revenue Code of 1986, as amended (the “Code”), and “rabbi trusts”), for which an affiliate of the Adviser acts as trustee or administrator; · 401(k), 403(b) and 457 plans, and profit sharing and pension plans that invest $1 million or more or have more than 100 participants; · current shareholders whose aggregate investment in Retail Class shares of the Equity Income PlusFund exceeds $1,000,000; or · an individual on certain accounts under investment programs managed by the Adviser. Table of Contents - Statement of Additional Information 40 To receive a reduction in your Equity Income Plus Retail Class sales charge, you must let your financial institution or shareholder services representative know at the time you purchase shares that you qualify for such a reduction.You may be asked by your financial adviser or shareholder services representative to provide account statements or other information regarding your related accounts or related accounts of your immediate family in order to verify your eligibility for a reduced sales charge.Your investment professional or financial institution must notify the Equity Income Plus Fund if your share purchase is eligible for the salescharge waiver.Sales charges will not be applied to shares purchased by reinvesting distributions. If you would like information about sales charge waivers, call your financial representative or contact the Equity Income Plus Fund at 1-855-MDS-FUND (1-855-637-3863). How to Redeem Shares and Delivery of Redemption Proceeds You may redeem your Fund shares any day the NYSE is open for regular trading, either directly with the Fund or through your Financial Intermediary. Payments to shareholders for shares of the Funds redeemed directly from the Funds will be made as promptly as possible, but no later than seven days after receipt by the Transfer Agent of the written request in proper form, with the appropriate documentation as stated in the Prospectus, except that the Funds may suspend the right of redemption or postpone the date of payment during any period when (a)trading on the NYSE is restricted as determined by the SEC or the NYSE is closed for other than weekends and holidays; (b)an emergency exists as determined by the SEC making disposal of portfolio securities or valuation of net assets of the Funds not reasonably practicable; or (c)for such other period as the SEC may permit for the protection of the Funds’ shareholders.Under unusual circumstances, the Funds may suspend redemptions, or postpone payment for more than seven days, but only as authorized by SEC rules. The value of shares on redemption or repurchase may be more or less than the investor’s cost, depending upon the market value of a Fund’s portfolio securities at the time of redemption or repurchase. Telephone Redemptions Shareholders with telephone transaction privileges established on their account may redeem Fund shares by telephone.Upon receipt of any instructions or inquiries by telephone from the shareholder, the Funds or their authorized agents may carry out the instructions and/or respond to the inquiry consistent with the shareholder’s previously established account service options.For joint accounts, instructions or inquiries from either party will be carried out without prior notice to the other account owners.In acting upon telephone instructions, the Funds and their agents use procedures that are reasonably designed to ensure that such instructions are genuine.These include recording all telephone calls, requiring pertinent information about the account and sending written confirmation of each transaction to the registered owner. The Transfer Agent will employ reasonable procedures to confirm that instructions communicated by telephone are genuine.If the Transfer Agent fails to employ reasonable procedures, the Funds and the Transfer Agent may be liable for any losses due to unauthorized or fraudulent instructions.If these procedures are followed, however, to the extent permitted by applicable law, neither the Fund nor its agents will be liable for any loss, liability, cost or expense arising out of any redemption request, including any fraudulent or unauthorized request.For additional information, contact the Transfer Agent. Table of Contents - Statement of Additional Information 41 Redemption in Kind The Funds do not intend to redeem shares in any form except cash.The Trust, however, has filed a notice of election under Rule 18f-1 of the 1940 Act that allows the Funds to redeem in kind redemption requests of a certain amount.Specifically, if the amount you are redeeming during any 90-day period is in excess of the lesser of $250,000 or 1% of the net assets of a Fund, valued at the beginning of such period, the Fund has the right to redeem your shares by giving you the amount that exceeds $250,000 or 1% of the net assets of the Fund in securities instead of cash.If a Fund pays your redemption proceeds by a distribution of securities, you could incur brokerage or other charges in converting the securities to cash, and will bear any market risks associated with such securities until they are converted into cash.For federal income tax purposes, redemptions made in kind are taxed in the same manner as redemptions made in cash. Federal Income Tax Matters Each series of the Trust is treated as a separate entity for federal income tax purposes.Each Fund, as a series of the Trust, intends to qualify and elect to be treated as a RIC under SubchapterM of the Code, provided it complies with all applicable requirements regarding the source of its income, diversification of its assets and timing and amount of its distributions.Each Fund’s policy is to distribute to its shareholders all of its investment company taxable income and any net capital gain for each fiscal year in a manner that complies with the distribution requirements of the Code, so that the Fund will not be subject to any federal income or excise taxes.However, neither Fund can give assurances that its anticipated distributions will be sufficient to eliminate all taxes at the Fund level.If a Fund does not qualify as a RIC and is unable to obtain relief from such failure, it would be taxed as a corporation and, in such case, it would be more beneficial for a shareholder to directly own the Fund’s underlying investments rather than indirectly owning the underlying investments through the Fund. To qualify as a RIC, a Fund must derive at least 90% of its gross income from “good income,” which includes: (1) dividends, interest, certain payments with respect to securities loans and gains from the sale or other disposition of stock, securities or foreign currencies; and (2) other income (including but not limited to gains from options, futures or forward contracts) derived with respect to the Fund’s business of investing in such stock, securities or foreign currencies.Some Fund investments may produce income that will not qualify as good income for purposes of this annual gross income requirement.There can be no assurance that a Fund will satisfy all requirements to be taxed as a RIC. A Fund will be subject to a 4% excise tax if it fails to distribute (or be deemed to have distributed) by December31 of each calendar year (i)at least 98% of its ordinary income for such year, (ii)at least 98.2% of its capital gain net income for the 12-month period ending on October31 during such year (reduced by any net ordinary losses, but not below the Fund’s net capital gain for that period) and (iii)any amounts from the prior calendar year that were not distributed and on which the Fund paid no federal income tax. Investment company taxable income generally consists of interest, dividends, and net short-term capital gain, less expenses.Net capital gain is the excess of the net long-term gain from a Fund’s sales or exchanges of capital assets over the net short-term loss from such sales or exchanges, taking into account any capital loss carryforward of the Fund.At May 31, 2014, the 1-3 Year Duration U.S. Agency Bond Fund and the Equity Income Plus Fund had short-term capital loss carryovers of $3,553,618 and $168,371, respectively, and the 1-3 Year Duration U.S. Agency Bond Fund had long-term capital loss carryovers of $489,394.Any future capital gains realized by a Fund may be offset by that Fund’s unused capital loss carryforwards.Any future capital losses realized by a Fund in any taxable year may be carried forward indefinitely and will generally retain its character as short-term or long-term.At May 31, 2014, the Funds deferred, on a tax basis, post-October losses of $407,887 and $296,453 for the Equity Income Plus Fund and 1-3 Year Duration U.S. Agency Bond Fund, respectively. Table of Contents - Statement of Additional Information 42 Distributions of investment company taxable income are taxable to shareholders as ordinary income (for non-corporate shareholders, currently taxable at a maximum rate of 39.6%).For non-corporate shareholders, a portion of a Fund’s distributions of investment company taxable income may consist of “qualified dividend income” eligible for taxation at the reduced federal income tax rates applicable to long-term capital gains to the extent that the amount distributed is attributable to and reported as “qualified dividend income” and the shareholder meets certain holding period requirements with respect to its Fund shares.For corporate shareholders, a portion of a Fund’s distributions of investment company taxable income may qualify for the intercorporate dividends-received deduction to the extent such Fund receives dividends directly or indirectly from U.S. corporations, reports the amount distributed as eligible for deduction and the shareholder meets certain holding period requirements with respect to its shares.The aggregate amount so reported to either non-corporate or corporate shareholders cannot, however, exceed the aggregate amount of such dividends received by a Fund for its taxable year. Distributions of net capital gain are taxable as long-term capital gain regardless of the length of time Fund shares have been held.For non-corporate shareholders, long-term capital gain is currently taxed at a maximum rate of 20%.Distributions of net capital gain are not eligible for “qualified dividend income” treatment or the dividends-received deduction referred to in the previous paragraph. Distributions of investment company taxable income and net capital gain will be taxable as described above whether received in additional Fund shares or in cash.Shareholders who choose to receive distributions in the form of additional shares will have a cost basis for federal income tax purposes in each share so received equal to the NAV of a share on the reinvestment date.Distributions are generally taxable when received.However, distributions declared in October, November or December to shareholders of record and paid the following January are taxable as if received on December31.Distributions are generally includable in alternative minimum taxable income in computing a shareholder’s liability for the alternative minimum tax. Certain individuals, trusts and estates may be subject to a Medicare tax of 3.8% (in addition to the regular income tax).The Medicare tax is imposed on the lesser of: (i) a taxpayer’s investment income, net of deductions properly allocable to such income; or (ii) the amount by which the taxpayer’s modified adjusted gross income exceeds certain thresholds ($250,000 for married individuals filing jointly, $200,000 for unmarried individuals and $125,000 for married individuals filing separately).Distributions are includable in a shareholder’s investment income for purposes of this Medicare tax.In addition, any capital gain realized by a shareholder upon the sale, exchange or redemption of Fund shares is includable in such shareholder’s investment income for purposes of this Medicare tax. A sale, redemption or exchange of Fund shares, whether for cash or in-kind proceeds, may result in recognition of a taxable capital gain or loss.Gain or loss realized upon a sale, redemption or exchange of Fund shares will generally be treated as long-term capital gain or loss if the shares have been held for more than one year, and, if held for one year or less, as short-term capital gain or loss.Any loss realized upon a sale, redemption or exchange of shares held for six months or less will be treated as a long-term capital loss to the extent of any distributions of net capital gain received or deemed to be received with respect to such shares.In determining the holding period of such shares for this purpose, any period during which the shareholder’s risk of loss is offset by means of options, short sales, or similar transactions is not counted.Any loss realized upon a sale, redemption or exchange may be disallowed under certain wash sale rules to the extent shares of the same Fund are purchased (through reinvestment of distributions or otherwise) within 30days before or after the sale, redemption or exchange.If a shareholder’s loss is disallowed under the wash sale rules, the basis of the new shares will be increased to preserve the loss until a future sale, redemption or exchange of the shares. Table of Contents - Statement of Additional Information 43 Under the Foreign Account Tax Compliance Act (“FATCA”), the Funds may be required to withhold a generally nonrefundable 30% tax on distributions of investment company taxable income paid after June 30, 2014 and distributions of net capital gain and the gross proceeds of a sale, exchange, or redemption of Fund shares paid after December 31, 2016 to (i) certain “foreign financial institutions” unless such foreign financial institution agrees to verify, monitor, and report to the IRS the identity of certain of its accountholders, among other things (unless such entity is deemed compliant under the terms of an intergovernmental agreement with the United States), and (ii) certain “non-financial foreign entities” unless such entity certifies to the Fund that it does not have any substantial U.S. owners or provides the name, address, and taxpayer identification number of each substantial U.S. owner, among other things.This FATCA withholding tax could also affect a Fund’s return on its investments in foreign securities or affect a shareholder’s return if the shareholder holds its Fund shares through a foreign intermediary.You are urged to consult your tax adviser regarding the application of this FATCA withholding tax to your investment in a Fund and the potential certification, compliance, due diligence, reporting, and withholding obligations to which you may become subject in order to avoid this withholding tax. Except in the case of certain exempt shareholders, if a shareholder does not furnish a Fund with its correct Social Security Number or taxpayer identification number and certain certifications or the Fund receives notification from the Internal Revenue Service (“IRS”) requiring backup withholding, the Fund is required by federal law to withhold federal income tax from the shareholder’s distributions and redemption proceeds at a rate of 28% for U.S. residents. Foreign taxpayers are generally subject to a withholding tax at a flat rate of 30% on U.S.-source income.This withholding rate may be lower under the terms of a tax convention. This section is not intended to be a full discussion of federal income tax laws and the effect of such laws on you.There may be other federal, state, foreign or local tax considerations to a particular investor.For example, states generally do not impose an income tax on Fund distributions that are attributable to interest earned on direct obligations of the U.S. government.However, some states impose minimum investment or reporting requirements that must be met by the Funds.Income earned by a Fund from its investments in certain other obligations, such as repurchase agreements collateralized by U.S. government obligations, commercial paper and federal agency-backed obligations (e.g., GNMA or FNMA obligations), generally does not qualify for tax-free treatment at the state level.The rules on exemption of this income at the state level may be different for corporate shareholders.You are urged to consult your own tax adviser. Distributions Each Fund will receive income primarily in the form of interest and dividends earned on its investments in securities.This income, less the expenses incurred in its operations, is a Fund’s net investment income, substantially all of which will be distributed to the Fund’s shareholders. The amount of a Fund’s distributions is dependent upon the amount of net investment income received by the Fund from its portfolio holdings, is not guaranteed and is subject to the discretion of the Board of Trustees.The Funds do not pay “interest” or guarantee any fixed rate of return on an investment in their shares. A Fund may also realize capital gains or losses in connection with sales or other dispositions of its portfolio securities.Any net gain that a Fund may realize from transactions involving investments held less than the period required for long-term capital gain or loss recognition or otherwise producing short-term capital gains and losses (taking into account any capital loss carryforwards) will be distributed to shareholders as a part of the distributions of net investment income.If during any year a Fund realizes a net gain on transactions involving investments held for the period required for long-term capital gain or loss recognition or otherwise producing long-term capital gains and losses, such Fund will have a net long-term capital gain.After deduction of the amount of any net short-term capital loss, the balance (to the extent not offset by any capital loss carryforwards) will be distributed and treated as long-term capital gains in the hands of the shareholders regardless of the length of time that the shares may have been held by the shareholder.Net capital losses realized by a Fund may be carried forward indefinitely, and will generally retain their character as short-term or long-term capital losses.For more information concerning applicable capital gains tax rates, please consult your tax adviser. Table of Contents - Statement of Additional Information 44 Any distribution paid by a Fund reduces the Fund’s NAV per share on the date paid by the amount of the distribution per share.Accordingly, a distribution paid shortly after a purchase of shares by a shareholder would represent, in substance, a partial return of capital (to the extent it is paid on the shares so purchased), even though it would be subject to federal income taxes. Distributions will be made in the form of additional shares of the Funds unless the shareholder has otherwise indicated.Investors have the right to change their elections with respect to the reinvestment of distributions by notifying the Transfer Agent in writing.However, any such change will be effective only as to distributions for which the record date is five or more business days after the Transfer Agent has received the written request. Cost Basis Reporting The Funds are required to report to certain shareholders and the IRS the cost basis of shares acquired by such shareholders on or after January 1, 2012 (“covered shares”) when the shareholder subsequently sells, redeems or exchanges such shares.These requirements do not apply to shares held through a tax-deferred arrangement, such as a 401(k) plan or an IRA, or to shares held by tax-exempt organizations, financial institutions, corporations (other than S corporations), banks, credit unions and certain other entities and governmental bodies.Shares acquired before January 1, 2012 (“non-covered shares”) are treated as if held in a separate account from covered shares.The Funds are not required to determine or report a shareholder’s cost basis in non-covered shares and are not responsible for the accuracy or reliability of any information provided for non-covered shares. The cost basis of a share is generally its purchase price adjusted for distributions, returns of capital, and other corporate actions.Cost basis is used to determine whether the sale, exchange or redemption of a share results in a capital gain or loss.If you sell, exchange or redeem covered shares during any year, then the Funds will report the gain or loss, cost basis, and holding period of such covered shares to the IRS and you on Form 1099. A cost basis method is the method by which a Fund determines which specific covered shares are deemed to be sold, exchanged or redeemed when a shareholder sells, exchanges or redeems less than its entire holding of Fund shares and has made multiple purchases of Fund shares on different dates at differing net asset values.If a shareholder does not affirmatively elect a cost basis method, each Fund will use the high costmethod, which deems shares with the highest cost basis to be the shares sold, exchanged or redeemed first.Each shareholder may elect in writing (and not over the telephone) any alternate IRS-approved cost basis method to calculate the cost basis in its covered shares.The default cost basis method applied by the Funds or the alternate method elected by a shareholder may not be changed after the settlement date of a sale, exchange or redemption of Fund shares. If you hold Fund shares through a broker (or another nominee), please contact that broker or nominee with respect to the reporting of cost basis and available elections for your account. Table of Contents - Statement of Additional Information 45 You are encouraged to consult your tax adviser regarding the application of these cost basis reporting rules and, in particular, which cost basis calculation method you should elect. Financial Statements The audited financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the Funds’ 2014 Annual Report to Shareholders, are incorporated by reference in this SAI. Table of Contents - Statement of Additional Information 46 TRUST FOR PROFESSIONAL MANAGERS PART C M.D. SASS 1-3 YEAR DURATION U.S. AGENCY BOND FUND M.D. SASS EQUITY INCOME PLUS FUND OTHER INFORMATION Item 28.Exhibits. (a) Declaration of Trust. (i) Amended and Restated Certificate of Trust was previously filed with Registrant’s Post-Effective Amendment No. 84 to its Registration Statement on Form N-1A with the SEC on April 18, 2008, and is incorporated by reference. (ii) Amended and Restated Declaration of Trust was previously filed with Registrant’s Post-Effective Amendment No. 140 to its Registration Statement on Form N-1A with the SEC on June 22, 2009, and is incorporated by reference. (b) Amended and Restated By-Laws were previously filed with Registrant’s Post-Effective Amendment No. 140 to its Registration Statement on Form N-1A with the SEC on June 22, 2009, and is incorporated by reference. (c) Instruments Defining Rights of Security Holders are incorporated by reference to the Declaration of Trust and Bylaws. (d) (i) Amended and Restated Investment Advisory Agreement with respect to the M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund was previously filed with Registrant’s Post-Effective Amendment No. 401 to its Registration Statement on Form N-1A with the SEC on September 26, 2013, and is incorporated by reference. (ii) Investment Advisory Agreement with respect to the M.D. Sass Equity Income Plus Fund was previously filed with Registrant’s Post-Effective Amendment No. 385 to its Registration Statement on Form N-1A with the SEC on June 27, 2013, and is incorporated by reference. (e) (i) Distribution Agreement with respect to the M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund was previously filed with Registrant’s Post-Effective Amendment No. 248 to its Registration Statement on Form N-1A with the SEC on June 27, 2011, and is incorporated by reference. (ii) Distribution Agreement with respect to the M.D. Sass Equity Income Plus Fund was previously filed with Registrant’s Post-Effective Amendment No. 385 to its Registration Statement on Form N-1A with the SEC on June 27, 2013, and is incorporated by reference. (f) Bonus or Profit Sharing Contracts – Not Applicable. (g) (i) Custody Agreement was previously filed with Registrant’s Post-Effective Amendment No. 248 to its Registration Statement on Form N-1A with the SEC on June 27, 2011, and is incorporated by reference. (ii) First Amendment to the Custody Agreement was previously filed with Registrant’s Post-Effective Amendment No. 385 to its Registration Statement on Form N-1A with the SEC on June 27, 2013, and is incorporated by reference. (h) Other Material Contracts. (i) Fund Administration Servicing Agreement with respect to the M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund was previously filed with Registrant’s Post-Effective Amendment No. 248 to its Registration Statement on Form N-1A with the SEC on June 27, 2011, and is incorporated by reference. C-1 (ii) First Amendment to the Fund Administration Servicing Agreement was previously filed with Registrant’s Post-Effective Amendment No. 385 to its Registration Statement on Form N-1A with the SEC on June 27, 2013, and is incorporated by reference. (i) Transfer Agent Servicing Agreement with respect to the M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund was previously filed with Registrant’s Post-Effective Amendment No. 248 to its Registration Statement on Form N-1A with the SEC on June 27, 2011, and is incorporated by reference. (ii) First Amendment to the Transfer Agent Servicing Agreement was previously filed with Registrant’s Post-Effective Amendment No. 385 to its Registration Statement on Form N-1A with the SEC on June 27, 2013, and is incorporated by reference. (i) Fund Accounting Servicing Agreement with respect to the M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund was previously filed with Registrant’s Post-Effective Amendment No. 248 to its Registration Statement on Form N-1A with the SEC on June 27, 2011, and is incorporated by reference. (ii) First Amendment to the Fund Accounting Servicing Agreement was previously filed with Registrant’s Post-Effective Amendment No. 385 to its Registration Statement on Form N-1A with the SEC on June 27, 2013, and is incorporated by reference. Power of Attorney was previously filed with Registrant’s Post-Effective Amendment No. 428 to its Registration Statement on Form N-1A with the SEC on February 14, 2014, and is incorporated by reference. (i) Amended and Restated Operating Expense Limitation Agreementwith respect to the M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund was previously filed with Registrant’s Post-Effective Amendment No. 358 to its Registration Statement on Form N-1A with the SEC on February 19, 2013, and is incorporated by reference. (ii) Operating Expense Limitation Agreement with respect to the M.D. Sass Equity Income Plus Fund was previously filed with Registrant’s Post-Effective Amendment No. 385 to its Registration Statement on Form N-1A with the SEC on June 27, 2013, and is incorporated by reference. (i) Legal Opinions. Opinion and Consent of Counselwas previously filed with Registrant’s Post-Effective Amendment No. 248 to its Registration Statement on Form N-1A with the SEC on June 27, 2011, and is incorporated by reference. Opinion and Consent of Counsel was previously filed with Registrant’s Post-Effective Amendment No. 385 to its Registration Statement on Form N-1A with the SEC on June 27, 2013. Consent of Counsel — Filed Herewith. (j) Other Opinions. Consent of Independent Registered Public Accounting Firm— Filed Herewith. (k) Omitted Financial Statements – Not Applicable. (l) Agreement Relating to Initial Capital with respect to the M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund was previously filed with Registrant’s Post-Effective Amendment No.2 to its Registration Statement on Form N-1A with the SEC on December 19, 2003, and is incorporated by reference. (m) (i) Rule 12b-1 Plan with respect to the M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund was previously filed with Registrant’s Post-Effective Amendment No. 248 to its Registration Statement on Form N-1A with the SEC on June 27, 2011, and is incorporated by reference. C-2 (ii) Rule 12b-1 Plan with respect to the M.D. Sass Equity Income Plus Fund was previously filed with Registrant’s Post-Effective Amendment No. 385 to its Registration Statement on Form N-1A with the SEC on June 27, 2013, and is incorporated by reference. Shareholder Servicing Plan with respect to the M.D. Sass Equity Income Plus Fund was previously filed with Registrant’s Post-Effective Amendment No. 385 to its Registration Statement on Form N-1A with the SEC on June 27, 2013, and is incorporated by reference. (n) (i) Amended and Restated Rule 18f-3 Multiple Class Plan with respect to the M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund — Filed Herewith. (ii) Rule 18f-3 Multiple Class Plan with respect to the M.D. Sass Equity Income Plus Fund was previously filed with Registrant’s Post-Effective Amendment No. 385 to its Registration Statement on Form N-1A with the SEC on June 27, 2013, and is incorporated by reference. (o) Reserved. (p) Code of Ethics. Code of Ethics for Registrant was previously filed with Registrant’s Post-Effective Amendment No.377 to its Registration Statement on Form N-1A with the SEC on May 21, 2013, and is incorporated by reference. Code of Ethics for Fund and Adviser— Filed Herewith. Code of Ethics for Principal Underwriter was previously filed with Registrant’s Post-Effective Amendment No. 430 to its Registration Statement on Form N-1A with the SEC on March 21, 2014, and is incorporated by reference. Item 29.Persons Controlled by or Under Common Control with Registrant No person is directly or indirectly controlled by or under common control with the Registrant. Item 30.Indemnification Reference is made to Article X of the Registrant’s Declaration of Trust. Pursuant to Rule 484 under the Securities Act of 1933, as amended, the Registrant furnishes the following undertaking:“Insofar as indemnification for liability arising under the Securities Act of 1933 (the “Act”) may be permitted to trustees, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that, in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a trustee, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such trustee, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue.” Item 31.Business and Other Connections of Investment Adviser M.D. Sass Investors Services, Inc. (the “Adviser”) serves as the investment adviser for the M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund (the “Fund”).The principal business address of the Adviser is 1185 Avenue of the Americas, 18th Floor, New York, New York 10036.With respect to the Adviser, the response to this Item will be incorporated by reference to the Adviser’s Uniform Application for Investment Adviser Registration (“Form ADV”) on file with the Securities and Exchange Commission (“SEC”), dated April 8, 2014.The Adviser’s Form ADV may be obtained, free of charge, at the SEC's website at www.adviserinfo.sec.gov. C-3 M.D. Sass, LLC (the “Adviser”) serves as the investment adviser for the M.D. Sass Equity Income Plus Fund (the “Fund”).The principal business address of the Adviser is 1185 Avenue of the Americas, 18th Floor, New York, New York 10036.With respect to the Adviser, the response to this Item will be incorporated by reference to the Adviser’s Uniform Application for Investment Adviser Registration (“Form ADV”) on file with the Securities and Exchange Commission (“SEC”), dated March 28, 2014.The Adviser’s Form ADV may be obtained, free of charge, at the SEC’s website at www.adviserinfo.sec.gov. Item 32.Principal Underwriter. (a)Quasar Distributors, LLC, the Registrant’s principal underwriter, acts as principal underwriter for the following investment companies: Academy Funds Trust Jensen Portfolio, Inc. Advisors Series Trust Kirr Marbach Partners Funds, Inc. Aegis Funds Litman Gregory Funds Trust Allied Asset Advisors Funds LKCM Funds Alpine Equity Trust LoCorr Investment Trust Alpine Income Trust Loeb King Trust Alpine Series Trust Lord Asset Management Trust Appleton Funds MainGate Trust Barrett Opportunity Fund, Inc. Managed Portfolio Series Brandes Investment Trust Matrix Advisors Value Fund, Inc. Bridge Builder Trust Merger Fund Bridges Investment Fund, Inc. Monetta Trust Brookfield Investment Funds Nicholas Family of Funds, Inc. Brown Advisory Funds Permanent Portfolio Family of Funds, Inc. Buffalo Funds Perritt Funds, Inc. Capital Guardian Funds Trust PRIMECAP Odyssey Funds Compass EMP Funds Trust Professionally Managed Portfolios DoubleLine Funds Trust Prospector Funds, Inc. ETF Series Solutions Provident Mutual Funds, Inc. Evermore Funds Trust Purisima Funds FactorShares Trust Rainier Investment Management Mutual Funds First American Funds, Inc. RBC Funds Trust First American Investment Funds, Inc. SCS Financial Funds First American Strategy Funds, Inc. Stone Ridge Trust FundX Investment Trust Thompson IM Funds, Inc. Glenmede Fund, Inc. TIFF Investment Program, Inc. Glenmede Portfolios Trust for Professional Managers Greenspring Fund, Inc. Trust for Advised Portfolios Guinness Atkinson Funds USA Mutuals Harding Loevner Funds, Inc. USFS Funds Trust Hennessy Funds Trust Wall Street Fund, Inc. Hotchkis & Wiley Funds Westchester Capital Funds Intrepid Capital Management Funds Trust Wisconsin Capital Funds, Inc. IronBridge Funds, Inc. WY Funds Jacob Funds, Inc. YCG Funds C-4 (b) To the best of Registrant’s knowledge, the directors and executive officers of Quasar Distributors, LLC are as follows: Name and Principal Business Address Position and Offices with Quasar Distributors, LLC Positions and Offices with Registrant James R. Schoenike(1) President, Board Member None Andrew M. Strnad(2) Vice President, Secretary None Joe D. Redwine(1) Board Member None Robert Kern(1) Board Member None Susan LaFond(1) Vice President, Treasurer None Joseph Bree(1) Chief Financial Officer None Teresa Cowan(1) Senior Vice President, Assistant Secretary None John Kinsella(3) Assistant Treasurer None Brett Scribner(3) Assistant Treasurer None (1)This individual is located at 615 East Michigan Street, Milwaukee, Wisconsin, 53202. (2)This individual is located at 6602 East 75th Street, Indianapolis, Indiana, 46250. (3)This individual is located at 800 Nicollet Mall, Minneapolis, Minnesota, 55402. (c)Not applicable. Item 33.Location of Accounts and Records. The books and records required to be maintained by Section 31(a) of the Investment Company Act of 1940 are maintained in the following locations: Records Relating to: Are located at: Registrant’s Fund Administrator, Fund Accountant and Transfer Agent U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 Registrant’s Investment Adviser M.D. Sass Investors Services, Inc. 1185 Avenue of the Americas, 18th Floor New York, NY10036 M.D. Sass, LLC 1185 Avenue of the Americas, 18th Floor New York, NY10036 Registrant’s Custodian U.S. Bank, National Association 1555 North River Center Drive, Suite 302 Milwaukee, WI53212 Registrant’s Distributor Quasar Distributors, LLC 615 East Michigan Street Milwaukee, WI53202 Item 34.Management Services. All management-related service contracts entered into by Registrant are discussed in Parts A and B of this Registration Statement. C-5 Item 35. Undertakings. The Registrant hereby undertakes to furnish each person to whom a Prospectus for one or more of the series of the Registrant is delivered with a copy of the relevant latest annual report to shareholders, upon request and without charge. C-6 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No. 458 to its Registration Statement meets all of the requirements for effectiveness pursuant to Rule 485(b) of the Securities Act of 1933, as amended, and the Registrant has duly caused this Post-Effective Amendment No. 458 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Milwaukee and State of Wisconsin, on the 23rd day of September, 2014. TRUST FOR PROFESSIONAL MANAGERS By:/s/ John P. Buckel John P. Buckel President and Principal Executive Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 458 to its Registration Statement has been signed below on September 23, 2014 by the following persons in the capacities indicated. Signature Title Joseph C. Neuberger* Joseph C. Neuberger Chairperson and Interested Trustee Michael D. Akers* Michael D. Akers Independent Trustee Gary A. Drska* Gary A. Drska Independent Trustee Jonas B. Siegel* Jonas B. Siegel Independent Trustee John P. Buckel John P. Buckel President and Principal Executive Officer Jennifer A. Lima* Jennifer A. Lima Vice President, Treasurer and Principal Financial and Accounting Officer * By: /s/ John P. Buckel John P. Buckel *Attorney-in-Fact pursuant to Power of Attorney previously filed with Registrant’s Post-Effective Amendment No. 428 to its Registration Statement on Form N-1A with the SEC on February 14, 2014, and is incorporated by reference. C-7 EXHIBIT INDEX Exhibit Exhibit No. Consent of Counsel EX-99.i.3 Consent of Independent Registered Public Accounting Firm EX-99.j.1 Amended and Restated Rule 18f-3 Multiple Class Plan EX-99.n.1.ii Code of Ethics for Fund and Adviser EX-99.p.2 C-8
